Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 1 of 194




                        EXHIBIT 2
        Yale University Faculty Handbook
    Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 2 of 194




YALE UNIVERSITY




Faculty Handbook



August 22, 2019
Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 3 of 194
          Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 4 of 194



                                                               CONTENTS

Introduction .....................................................................................................................................1

          University Organization .......................................................................................................2

          A. History............................................................................................................................2

          B. The Yale Corporation .....................................................................................................2

          C. Officers of the University ..............................................................................................3

          D. Schools and Faculties of the University.........................................................................3

II.       Academic Freedom and Faculty Standards of Conduct ......................................................5

III.      Faculty Ranks, Appointments, and Policies: University-wide..............................................8

          A. Equal Opportunity and Affirmative Action .....................................................................8

          B. Faculty Ranks..................................................................................................................8

          C. Recruitment and Approval Process for Faculty Appointments .......................................9

          D. Authority to Appoint .......................................................................................................9

          E. Appointments and Terms of Employment .....................................................................10

          F. Maximum Time in Non-tenure Ladder Ranks ..............................................................10

          G. Notice of Termination and Non-reappointment .............................................................12

          H. Fully Joint and Secondary Faculty Appointments .........................................................13

          I. Part-time Appointment to the Ladder Ranks of Assistant Professor, Associate
             Professor, and Professor ................................................................................................14

          J. Dual Appointments as Faculty and Managerial or Professional Employee..................15

          K. Faculty Appointment Procedures ..................................................................................16

          L. Decisions Not to Reappoint or Promote and their Review ...........................................19
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 5 of 194



      M. Review Procedure for Complaints about Issues Other than Reappointment or

           Promotion......................................................................................................................23

      N. Review Procedures for Complaints about Violations of the Faculty Standards

           of Conduct.....................................................................................................................23

IV.   Faculty of Arts and Sciences ...............................................................................................29

      A. Description....................................................................................................................29

      B. Governance ..................................................................................................................29

      C. Academic Departments and Programs ..........................................................................32

      D. Assignment to the Graduate School Faculty .................................................................34

      E. Appointments Procedures .............................................................................................35

      F. Voting Policies..............................................................................................................35

      G. Meetings of the Faculty ...................................... ..........................................................38

      H. Ladder Faculty Ranks ...................................................................................................40

      I. Other Instructional Appointments ................................................................................48

      J. Instructional Opportunities for Yale Graduate and Professional School Students........53

      K. Research Appointments ...............................................................................................54

      L. Leaves of Absence .......................................................................................................54

V.    School of Architecture .......................................................................................................58

      A. Description ...................................................................................................................58

      B. Governance: The Executive Committee ......................................................................58

      C. Composition and Ranks of Faculty ..............................................................................58

      D. Appointment, Reappointment, and Promotion Policy and Procedures........................61

      E. Leave Policy and Procedures .......................................................................................63

      F. Research/Travel Funds.................................................................................................63
          Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 6 of 194



VI.      School of Art ......................................................................................................................64

         A. Description ...................................................................................................................64

         B. The Governing Board and the Appointments Committee............................................64

         C. Composition and Ranks of Faculty ..............................................................................64

         D. Appointments ...............................................................................................................65

         E. Leave Policy.................................................................................................................66

VII.     Divinity School and Institute of Sacred Music ..................................................................67

         A. Description ...................................................................................................................67

         B. Governance ..................................................................................................................67

         C. Faculty Ranks...............................................................................................................68

         D. Appointments ...............................................................................................................68

         E. Termination Policy .......................................................................................................71

         F. Leave Policy.................................................................................................................71

VIII. School of Drama ................................................................................................................72

         A. Description ...................................................................................................................72

         B. Faculty Composition and Responsibilities...................................................................72

         C. Faculty Ranks...............................................................................................................73

         D. Appointments ...............................................................................................................73

         E. Reappointments and Promotions .................................................................................74

         F. Leave Policy.................................................................................................................74

IX.      School of Forestry & Environmental Studies ....................................................................75

         A. Description ...................................................................................................................75
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 7 of 194



       B. Governance ..................................................................................................................75

       C. Ladder Faculty Ranks and Appointments ....................................................................76

       D. Leave Policy.................................................................................................................76

       E. Other Instructional and Research Appointments .........................................................76

       F. Instructional Opportunities for Graduate Students (Ph.D., D.F.E.S. and Masters)......79

X.     Law School ........................................................................................................................80

       A. Description ...................................................................................................................80

       B. Appointments: The Governing Board ..........................................................................80

       C. Faculty Ranks...............................................................................................................80

       D. Leave Policy.................................................................................................................82

XI.    School of Management ......................................................................................................83

       A. Description ...................................................................................................................83

       B. Governance ..................................................................................................................83

       C. Ladder Faculty .............................................................................................................83

       D. Non-Ladder Faculty .....................................................................................................85

       E. Other Appointments .....................................................................................................87

       F. Procedures for Appointment .........................................................................................88

       G.Leave Policy...................................................................................................................88

XII.   School of Medicine ............................................................................................................90

       A. Description ...................................................................................................................90

       B. Departments .................................................................................................................90

       C. Governance ..................................................................................................................91
          Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 8 of 194



         D. Supervision of Students ...............................................................................................92

         E. Appointments and Promotions Procedures ..................................................................92

         F. Faculty Tracks ..............................................................................................................94

         G. Professor in the Practice and Adjunct Faculty Ranks............................................103

         H. Other Clinical Ranks ...................................................................................................103

         I. Voluntary Ranks ...........................................................................................................104

         J. Research Ranks ...........................................................................................................104

         K. Other Instructional Ranks ...........................................................................................105

         L. Training Ranks ............................................................................................................105

         M.Coterminous Appointments ........................................................................................106

         N. Leave Policy................................................................................................................107

         O. Joint Appointments .....................................................................................................107

XIII. School of Music and Institute of Sacred Music ................................................................108

         A. Description ..................................................................................................................108

         B. Governing Committees ...............................................................................................108

         C. Faculty Ranks and Appointments ...............................................................................109

         D. Joint Appointments with the Department of Music ....................................................110

         E. Off-campus Professional Engagements ......................................................................110

         F. Leave Policy................................................................................................................110

         G. Termination Policy ......................................................................................................110

XIV. School of Nursing .............................................................................................................111

         A. Description ..................................................................................................................111
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 9 of 194



        B. Governance .................................................................................................................111

        C. Faculty Composition and Responsibilities..................................................................112

        D. Faculty Ranks..............................................................................................................113

        E. Terms of Appointment ................................................................................................116

        F. Procedures for Appointments and Promotions ...........................................................117

        G. Coterminous Appointments ........................................................................................117

        H. Courtesy Faculty .........................................................................................................117

        I. Leave Policy................................................................................................................118

XV.     Research Appointments: University-wide ........................................................................119

        A. General Policy ............................................................................................................119

        B. Description of Research Faculty Ranks .....................................................................119

        C. Postdoctoral and Other Non-faculty Research Ranks ................................................122

XVI. Visiting Appointments: University-wide .........................................................................126

        A. Visiting Teaching Faculty ..........................................................................................126

        B. Visiting Research Faculty ..........................................................................................126

        C. Visiting Fellow ...........................................................................................................126

XVII. Leaves of Absence and Teaching Relief: University-wide ..............................................127

        A. General Conditions Governing All Leaves ................................................................127

        B. Leaves with Salary from University Funds ............................................................... 129

        C. Leaves without Salary from University Funds ..........................................................132

        D. Child-Rearing Leaves, Caregivers Leaves, and Parental Leave Policies ..................134

XVIII.Faculty Compensation, Benefits, and Services ................................................................138
         Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 10 of 194



         A. Salaries .......................................................................................................................138

         B. Summer Compensation from University-administered Funds ..................................140

         C. Other Compensation from University-administered Funds .......................................141

         D. Fringe Benefits ...........................................................................................................142

         E. Services for International Faculty and Research Staff...............................................149

         F. The Office of International Affairs ............................................................................152

         G. Resources and Accommodations for Faculty Who Have Disabilities .......................153

         H. Business and Administrative Support ........................................................................153

         I. Yale Travel Services...................................................................................................154

         J. Parking .......................................................................................................................154

         K. Identification Cards ....................................................................................................154

         L. Identification Cards for Spouses and Partners ...........................................................154

         M.Letters of Introduction .................................................................................................154

         N. Yale NetIDs ................................................................................................................155

         O. Technology and Computing Support for Faculty.......................................................155

XIX. Retirement ........................................................................................................................156

         A. Full Retirement and Emeritus Rank...........................................................................156

         B. Phased Retirement Plan .............................................................................................159

XX.      University Policies Concerning Teaching and Research .................................................160

         A. Instructional and Institutional Responsibilities..........................................................160

         B. Safety Issues...............................................................................................................161

         C. Research and Scholarship ..........................................................................................162
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 11 of 194



        D. Patents, Copyrights, and Licenses .............................................................................167

        E. Outside Interests and Employment ............................................................................168

        F. University Equipment ................................................................................................174

XXI. Other University Policies Affecting Faculty ....................................................................175

        A. Sexual Harassment .....................................................................................................175

        B. Teacher-Student Consensual Relations ......................................................................176

        C. Accommodations for Students with Disabilities........................................................177

        D. Employment of Members of the Same Family and Related Matters.........................177

        E. Short-term and Long-term Medical Disability ..........................................................178

        F. Standards of Business Conduct..................................................................................178

        G. Appropriate Use of Technology Resources ...............................................................179

        H. Military Service .........................................................................................................179

        I. Jury Duty....................................................................................................................180

        J. Use of University Facilities .......................................................................................181

        K. Use of University E-mail Addresses, Websites, and Stationery ................................181

        L. University Federal Relations......................................................................................182

        M.Faculty Involvement in Community Activities ............................................................182

        N. University Tribunal ....................................................................................................182

        O. Indemnification for Legal Expenses ..........................................................................182

        P. Workplace Violence Prevention Policy......................................................................182

        Q. Emeriti Titles..............................................................................................................183
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 12 of 194
                                                                       I. University Organization   1




                                        Introduction



The purpose of the Yale University Faculty Handbook is to present in a convenient form the
most important University policies and practices as they apply to the faculties of the University.
The policies included and referred to in this Handbook form part of the essential employment
understandings between members of the faculty and the University.



The Handbook is meant to inform and serve members of the administration as well as the
faculty. It is available on the Office of the Provost website. The text of the Handbook includes
links to University policies and resources available on Yale websites.




The Handbook will be revised as University policies evolve and an updated version of the
Handbook will be posted online so that faculty may stay aware of changes in University
policies. A memorandum highlighting significant changes to the Handbook will be distributed
to faculty with each new edition.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 13 of 194
2   Yale University Faculty Handbook — August 22, 2019


I. University Organization

A. History

The institution that became Yale University was founded in 1701 as the Collegiate School by
ten Congregational ministers in Saybrook, Connecticut. In 1716, the school was moved to New
Haven. The School of Medicine was opened in 1813, and a Department of Theology, predecessor
to the Divinity School, was created in 1822. In 1824, a private law school conducted in New
Haven by three Yale graduates became affiliated with Yale College, and the Bachelor of Laws
degree was conferred by Yale for the first time in 1843. The Sheffield Scientific School and the
Graduate School followed. The first Ph.D. awarded in America was conferred at Yale in 1861. In
1887, the institution was given the legal title of Yale University. Schools of Music, Forestry &
Environmental Studies, Nursing, Engineering, Drama, Art, Architecture, and Management were
founded later. The activities of the Sheffield Scientific School were assumed by Yale College and
the Graduate School in 1945. The School of Engineering, part of the Sheffield Scientific School
from 1861, was established as a separate school in 1932. In 1962, most of its academic responsi-
bilities were transferred to the Department of Engineering and Applied Science, which has since
been divided into several departments, called the Faculty of Engineering and headed by a Dean
of Engineering. Women were admitted as regularly enrolled students to the Graduate School in
1892 and to Yale College in 1969. Since 2007 the Department of Epidemiology and Public Health,
which is formally part of the School of Medicine, has been called the Yale School of Public Health.
In 2008 the Faculty of Engineering became recognized as the School of Engineering & Applied
Science, which is formally a part of the Faculty of Arts and Sciences (FAS) for the purposes of
faculty appointments and governance. In 2014, Yale added the position of Dean of the Faculty
of Arts and Sciences to its administrative structure, with oversight responsibility for the faculty
and departments of the FAS.

B. The Yale Corporation

Yale’s Charter provides that the final authority in the “government, care and management” of the
University is the Yale Corporation, a body of nineteen Fellows consisting of the President of the
University, who presides at all meetings, the Governor and Lieutenant Governor of the state of
Connecticut, ex officiis, ten Fellows who are the “Successors of the Original Trustees” and who
may serve for two successive terms of six years each, and six Alumni Fellows, one elected each
year by the graduates to serve for six years. Upon recommendation of the President, in special
circumstances a Successor Trustee may be elected to an additional term of up to three years.
Alumni Fellows are eligible for appointment as Successor Trustees. Meetings of the Corporation
are held regularly during the academic year.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 14 of 194
                                                                         I. University Organization   3


C. Officers of the University

The Officers of the University are appointed by the Corporation. They are the President, Provost,
Vice President of the University, Vice President for Finance and Business Operations, Vice President
for Development, Vice President and General Counsel, Vice President for New Haven and State
Affairs and Campus Development, Vice President for Human Resources and Administration,
Secretary and Vice President for Student Life and such others as the Corporation may designate.
A description of the authority vested in each of them and the responsibilities of their respective
positions is given in The Yale Corporation By-Laws.

D. Schools and Faculties of the University

Yale considers itself to have twelve professional schools within the University. Ten of these schools
have formal governance and faculty appointment procedures and have the authority to award
degrees by recommendation of the Dean of the School. The two remaining schools – Public Health
and Engineering & Applied Science – do not have the authority to appoint faculty, as they remain
divisions of the Schools of Medicine and the Faculty of Arts and Sciences, respectively. They do,
however, each have a Dean appointed by the President and approved by the Yale Corporation,
who oversees development and administrative matters within the school.

Degrees and courses of study in the University are offered in the twelve schools listed here with
the date each was founded: Yale College (1701); School of Medicine (1813); Divinity School
(1822); Law School (1824); School of Art (1865); Graduate School of Arts and Sciences (1892);
School of Music (1894); School of Forestry & Environmental Studies (1900); School of Nursing
(1923); School of Drama (1955); School of Architecture (1972); School of Management (1974).
Each school has its own Dean, faculty, and board of permanent officers or other governing body,
as approved by the Yale Corporation. The faculties of Yale College and the Graduate School
constitute the Faculty of Arts and Sciences, which is under the direction of the Faculty of Arts
and Sciences Executive Committee, composed of the President, the Provost, the Dean of the
Faculty of Arts and Sciences, the Dean of Yale College, the Dean of the Graduate School, and the
Dean of the School of Engineering & Applied Science.

Subject to the overall authority of the Corporation, on recommendation by the President or Provost,
the faculty of each school, acting through such committees and procedures as it may adopt, has
the power to determine the school’s educational policies. In the Faculty of Arts and Sciences, the
full professors of that faculty meet together for the purpose of acting on appointments, and that
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 15 of 194
4   Yale University Faculty Handbook — August 22, 2019



meeting is referred to as the meeting of the Joint Boards of Permanent Officers of Yale College
and the Graduate School. In each of the professional schools, the full professors on permanent
appointment, as well as, ex officiis, the Dean of the School and the President and Provost,
constitute the board of permanent officers except where the appointment structure of a school
requires a different governing body, as approved by the Corporation.
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 16 of 194
                                                         II. Academic Freedom and Faculty Standards of Conduct   5


II. Academic Freedom and Faculty Standards of Conduct

A. University Policy on Freedom of Expression

In 1975, the Committee on Freedom of Expression at Yale,1 chaired by Professor C. Vann
Woodward, wrote the following:

       The primary function of a university is to discover and disseminate knowledge by
       means of research and teaching. To fulfill this function a free interchange of ideas
       is necessary not only within its walls but with the world beyond as well. It follows
       that a university must do everything possible to ensure within it the fullest degree
       of intellectual freedom. The history of intellectual growth and discovery clearly
       demonstrates the need for unfettered freedom, the right to think the unthinkable,
       discuss the unmentionable, and challenge the unchallengeable. To curtail free
       expression strikes twice at intellectual freedom, for whoever deprives another of
       the right to state unpopular views necessarily also deprives others of the right to
       listen to those views.

Members of this University have freely associated themselves with Yale and in doing so have
affirmed their commitment to a philosophy of mutual tolerance and respect. Physical restriction,
coercion, or intimidation of any member of the community is contrary to the basic principles of
the University. It is also a violation of these principles and of the University’s rules of conduct for
any member of the faculty, staff, or student body to prevent the orderly conduct of a University
function or activity, such as a lecture, meeting, interview, ceremony, or other public event. It is
similarly a violation of these principles to block the legitimate activity of any person on the Yale
campus or in any Yale building or facility.


B. Faculty Standards of Conduct

Yale University’s mission is to create, disseminate, and preserve knowledge through research and
teaching. The Yale faculty2 bears primary responsibility for preserving the conditions necessary
to advance this mission, including protection of the freedom of inquiry; participation in the
governance of the University; the application of fair and consistent standards and processes in




 1 “Report of the Committee on Freedom of Expression at Yale” (Yale University, January 1975), available at:
  https://yalecollege.yale.edu/deans-office/reports/report-committee-freedom-expression-yale
 2 The Yale faculty includes all University administrators with faculty appointments.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 17 of 194
6    Yale University Faculty Handbook — August 22, 2019



matters of promotion and tenure; and adherence to a shared set of principles governing faculty
members in relation to each other, to their students and trainees, and to the University and its
staff members. Yale faculty members understand the common-sense and reasonable
responsibilities that arise from:

Their Role as Educators. The integrity of the teacher-student relationship is crucial to the
University’s educational mission. This relationship vests considerable trust in the faculty
member, who, in turn, bears authority and accountability as mentor, educator, and evaluator.
When acting in their role as teachers, members of the Yale faculty treat students and trainees with
respect.3 They set an example of academic integrity and educate their students and trainees in the
requirements of honest scholarship. They evaluate their students’ and trainees’ work solely on the
basis of its intellectual merit and adherence to course or program requirements. They maintain
proper professional boundaries and never exploit the unequal institutional power inherent in the
relationship between faculty member and student or trainee.

Their Role as Scholars. As scholars, members of the Yale faculty devote their professional lives
to seeking and disseminating knowledge, using the tools and resources provided by the University
and the larger community. To protect their colleagues, their students, the University, and the
record of knowledge in their field, and to preserve respect for scholarship in the larger
community, members of the Yale faculty conduct and publish their research and writing with
scrupulous honesty, and they do not allow pecuniary or other improper influences to compromise
the integrity of their scholarship.

Their Role as Members of the Yale Community. The overriding professional obligation of all
full-time faculty members is to Yale and to its mission of creating, disseminating, and preserving
knowledge. Faculty members recognize that the preservation of the University as a self-sustaining
community of scholars requires that they accept their share of responsibility for University
governance and that they comply with University policies. Faculty members participate
constructively and without discrimination in hiring and promotion decisions. By freely
associating themselves with the University, members of the faculty affirm their commitment to a
philosophy of mutual tolerance and respect. In furtherance of Yale’s mission, they have the right
and obligation to criticize their colleagues, staff members, and the University, but they endeavor
to do so without personal animus and without seeking to intimidate or coerce. Faculty members
act as stewards of Yale’s resources and treat Yale property and funds with care and prudence.


3. For the purposes of this document, a student is a person enrolled in any Yale educational or training program. A trainee is a
type of student, but the term is used separately here to emphasize the responsibilities that faculty members have toward post-
doctoral fellows, medical residents, and persons in similar post-graduate positions. A teacher is anyone who holds a faculty
position described in the Faculty Handbook and who teaches students or supervises trainees.
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 18 of 194
                                            II. Academic Freedom and Faculty Standards of Conduct   7



Faculty members should seek in good faith to fulfill the responsibilities that arise from their
various roles. These responsibilities form the overarching aspirations for our common work. They
do not replace or supersede any other established Yale policies, such as those pertaining to
academic misconduct, conflict of interest, discrimination, or sexual misconduct.


Responsibility for addressing a complaint that a faculty member has failed to comply with the
Faculty Standards of Conduct normally lies with the faculty member’s Dean. Deans may create and
apply informal processes to resolve complaints of faculty misconduct, which may include the
designation of a particular faculty member, such as a department chair, to receive and facilitate the
resolution of complaints. Those who believe that a faculty member has violated the Faculty
Standards of Conduct are encouraged to seek an informal resolution of the matter through the
faculty member’s Dean. Such informal processes may result in sanctions beyond the inherent
administrative authority of the Dean only with the consent of the parties to the dispute.


If an alleged violation of the Faculty Standards of Conduct has not been resolved informally, or if
the Dean was significantly involved in the matter under dispute, a member of the University
community may ask the Provost to submit a complaint for formal faculty review under the
procedures described in Section III.N. Such complaints will be considered only if the alleged
violation is reckless or intentional and has caused serious harm to the University or to a member of
the University community.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 19 of 194
8 Yale University Faculty Handbook — August 22, 2019


III. Faculty Ranks, Appointments, and Policies: University-wide

Nothing is more important to a university than the quality of its faculty, and this recognition informs
the policies that underlie the appointment and support of Yale faculty at all ranks. The definition
and standards for appointment at each rank and the procedures that govern appointments, reviews,
and promotions constitute the means by which the fairness and quality of faculty appointments and
promotions are ensured. The various forms of support for teaching and research described in this
book are designed to enhance the effectiveness and development of individual faculty members
and therefore the quality of the academic programs they create. In addition to the policies below,
please consult the sections relevant to each school for additional policies and information.

A. Equal Opportunity and Affirmative Action

The University is committed to basing judgments concerning the admission, education, and
employment of individuals upon their qualifications and abilities and affirmatively seeks to attract
to its faculty, staff, and student body qualified persons of diverse backgrounds. In accordance
with this policy and as delineated by federal and Connecticut law, Yale does not discriminate
in admissions, educational programs, or employment against any individual on account of that
individual’s sex, race, color, religion, age, disability, status as a special disabled veteran or veteran
of the Vietnam era or other covered veteran, or national or ethnic origin; nor does Yale discriminate
on the basis of sexual orientation or gender identity or expression. University policy is committed
to affirmative action under law in the employment of women, minority group members, individuals
with disabilities, special disabled veterans, and veterans of the Vietnam era or other covered
veteran. Inquiries concerning this policy may be referred to the Office for Equal Opportunity
Programs. Written affirmative action programs are maintained by the University for the
employment of women, members of government-designated racial or ethnic minority groups,
persons with disabilities, special disabled veterans, veterans of the Vietnam era, and other
covered veterans. Copies of these programs are available for review in the Office for Equal
Opportunity Programs.

B. Faculty Ranks
At Yale, distinctions are made among ladder faculty ranks, non-ladder instructional ranks (e.g.,
lecturers, lectors, adjunct and visiting faculty), and research ranks. Differences among these
categories include the appointment and review procedures, leave and benefit policies, and maximum
time in rank. Throughout the University, ladder ranks include: at the non-tenure level, lecturer
convertible, assistant professor and associate professor on term; at the tenure level, associate
professor with tenure and professor. For a more detailed description of the faculty ranks, see
Sections IV through XVI.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 20 of 194
                                        III. Faculty Ranks, Appointments, and Policies: University-Wide 9


C. Recruitment and Approval Process for Faculty Appointments

Faculty positions are announced and nominations for them solicited in ways that will ensure
appointments of the highest possible quality and an appointments process that is consistent
with the University’s goals of open access and affirmative action. Usually recruitment for initial
appointments will include advertisement, such as announcements in professional journals and
newsletters and at professional meetings, as well as contact with representatives of relevant
departments and schools by letter, e-mail, or telephone. When general announcements are unlikely
to be successful, departments and schools are expected to undertake recruiting efforts that reflect the
special characteristics of the position and relevant pool of candidates. In general, new appointments
to the ranks of professor, associate professor, and assistant professor, including adjunct ranks,
require written documentation of the entire search process. This documentation is reviewed by
the Office for Equal Opportunity Programs and must be approved by the Provost’s authorized
representative before an appointment is offered. Affirmative Action Deputies are appointed in
each of the professional schools, and individuals are asked to serve on search committees in the
Faculty of Arts and Sciences, to assist search committees in their schools and departments with
the recruitment of women and members of minority groups. More detailed information about
appointments procedures can be found in memoranda prepared and distributed by the Provost
and deans of the FAS and the professional schools.

D. Authority to Appoint

Appointments to all faculty positions are made by vote of the Yale Corporation, either upon
nomination by the President, or upon nomination approved and transmitted by the President or
Provost. Appointments to tenure are made after recommendation to the Provost by the board of
permanent officers or otherwise designated governing body of a school. Other appointments may
be recommended by the board of permanent officers or other governing body, by the Dean, or by
the appropriate appointments committee depending on the school originating the appointment.

No offer of appointment or promotion is final until approved by the Corporation upon the
recommendation of the President or Provost. No member of a faculty may commit the University
to any academic appointment unless authorized by the Corporation to do so. With the approval
of the Provost, chairs of departments or deans of schools, or of the FAS, or their representatives,
may, however, discuss the terms of possible offers of academic appointment with prospective
candidates. A notice of the Corporation’s vote making the appointment is sent to the appointee
by the appropriate department or school after authorization from the Office of the Secretary.
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 21 of 194
10    Yale University Faculty Handbook — August 22, 2019


E. Appointments and Terms of Employment

No one appointed to a ladder and/or full-time faculty position at Yale may simultaneously
hold a tenure or tenure-track, ladder-equivalent, or full-time position or the equivalent
elsewhere.4 Various kinds of other appointments at other institutions may be appropriate, as
long as they are disclosed and do not create a conflict of interest or conflict of commitment
(see Section XX.E). No member of the faculty at any rank employed full-time at Yale may
hold a teaching position, whether full-time or part-time, even a visiting one, at another
institution during the academic year without special permission from the Provost, and in such
cases additional compensation is not permitted. With prior approval from the Provost, a faculty
member may accept a temporary visiting appointment at another institution while on an unpaid
leave of absence from Yale.
Appointments to the faculty are to a given rank and generally for a specified period of time ranging
from one semester to five years. The only exceptions are (i) appointments to tenure positions and,
in certain professional schools, appointments to continuing professorial ranks, neither of which are
limited as to time; and (ii) appointments to the rank of associate professor on term in the Faculty
of Arts and Sciences, which are made for a term equal to the faculty member’s remaining
eligible time in the non-tenure ranks, up to seven years under FASTAP 20075 (see Section
IV.H.1) and up to eight years under FASTAP 20166. Many term appointments are renewable,
though the time permitted in non-tenure ladder ranks is generally limited. Most appointments
carry with them an understanding of a full-time level of compensated effort, i.e., full-time
employment, either for the academic year or the full calendar year. However, the level of
compensated effort in appointments other than tenure appointments may be less than full-time
and may vary from year to year. Tenure appointments of less than full-time are permitted only
in exceptional circumstances and for a limited duration of time. Thus it is important to
distinguish between the level and term of appointment and the understanding with respect to
the fraction and duration of employment.
F.    Maximum Time in Non-tenure Ladder Ranks (effective July 1, 2018)

Except for faculty in certain tracks in Medicine, Public Health, and Nursing, no one on the
Yale faculty may be employed in the ranks of assistant professor and associate professor on
term for longer than a total of ten years, plus any extensions as described below. In the Faculty
of Arts and Sciences, the maximum is nine years under FASTAP 2007 (see Section IV.H.1)
and eight years under FASTAP 2016 (see Section IV.H.2). In the Schools of Architecture, Art,

4 Exceptions may be made, with the approval of the Corporation, to enable ladder faculty in a clinical specialty in the School of
Medicine to hold tenure-track appointments in a cooperating academic institution, where there is a formal inter-institutional
arrangement with such institution and where the clinical opportunity is not sufficient at Yale alone.
5 Report of the Faculty of Arts and Sciences Tenure and Appointments Policy Committee (2007).
6 Report of the Faculty of Arts and Sciences FASTAP Review Committee (2016).
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 22 of 194
                                      III. Faculty Ranks, Appointments, and Policies: University-Wide 11


Divinity, and Forestry and Environmental Studies, that maximum is nine years (see Section
IV.H.1). In all schools, the maximum may be extended by up to a total of three years for time
during which the faculty member:

       (a) has taken a leave of absence for public service,

       (b) has taken an approved Caregiver’s Leave of at least six weeks (see Section
       XVII.D.1),

       (c) has taken an approved semester of Teaching Relief for Child Rearing; or has taken
       an approved Child-Rearing Leave, or has requested and been granted an extension in
       their term of appointment in connection with child rearing due to having provided
       significant and sustained care to a newly born or newly adopted child during the first
       year following the birth or adoption (see Section XVII.D), or

       (d) has been granted an approved period of medical disability of at least six weeks (see
       Section XXI.E).

Extensions granted for any combination of these reasons are subject to a maximum of three
additional years in the non-tenure ladder ranks and a maximum of two years for any one
category. A single event may give rise to an extension in only one category.

Throughout the University, any full-time, non-tenured member of the ladder faculty holding
an appointment of three years or more who is granted a Caregiver’s Leave of at least six weeks,
or a Child-Rearing Leave, will typically receive an extension of their current appointment and
the maximum time in that rank and in the combined non-tenure ranks. This extension is
normally for one semester.

Any full-time member of the ladder faculty who takes a semester of Teaching Relief for Child
Rearing or provide significant and sustained care to a newly born or newly adopted child during
the first year following the birth or adoption, or experiences any medical disability as described
in Section XXI.E of at least six weeks at any time of the year, will typically receive an
extension of their current appointment and the maximum time both in that rank and in the
combined non-tenure ranks. This extension is normally for two semesters. Note that a faculty
member who does not take Teaching Relief for Child Rearing does not need to elect to take this
extension at the time of the birth or adoption, but should inform the chair or dean of their intent
to accept the extension at least one year before a review or promotion consideration is
scheduled to begin, to ensure that both the faculty member and the department or School have
adequate planning time for the review. Also note that a faculty member who does not opt to
take Teaching Relief for Child Rearing (or a Child-Rearing Leave) is not obligated to accept
the extension and may instead elect to follow the original review schedule.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 23 of 194
 12   Yale University Faculty Handbook — August 22, 2019


Any full-time member of the ladder faculty who is granted a leave for public service will
typically receive an extension of their current appointment and the maximum time both in that
rank and in the combined non-tenure ranks. This extension will normally be for one semester.

A faculty member may be granted up to two extensions for any particular category, thereby
extending their appointment and time in the non-tenure ladder ranks for a maximum of two
years (see Section III.F). Faculty who are no longer eligible for reappointment or promotion
are not eligiblle for an extension due to any of the leaves or teaching relief described above.

An extension may also be allowed, on a pro-rata basis and subject to the same three-year limit
on extensions, for time during which the faculty member holds a part-time ladder appointment
at Yale. For example, a person working half-time over the course of two academic years would
be entitled to a one-year extension of the eight-, nine-, or ten-year maximum.

In the School of Medicine and the School of Public Health, the ten-year maximum in the Traditional
Track includes years of appointment to the ladder ranks at Yale and up to three years served in
the ladder ranks at other institutions.

G. Notice of Termination and Non-reappointment

The reappointment of persons holding term appointments is not automatic at Yale. Schools and
departments are expected to make a careful evaluation of each candidate’s work and promise, as
well as the programmatic needs of the school or department, before deciding whether or not to
recommend reappointment or promotion. Notice of non-reappointment for persons holding full-
time term appointments will be given in writing according to the following schedule, although
failure to provide such notice does not create any right to extension or reappointment.

For full-time faculty in the ladder ranks appointed to terms of three or more years, notice of non-
reappointment normally will be given at least one year before the terminal date of the appointment,
even when a review for promotion is underway.

In extraordinary circumstances, persons at the ladder rank of assistant professor holding an
appointment of at least three years may request, in writing, a waiver of the one-year
notification by asking for postponement of the required review until the fall term of their
final year of appointment. Schools and departments are not obligated to grant such requests
and may do so only after approval by the Office of the Provost following consultation with the
appropriate dean. In such cases, the decision of the department on promotion, reappointment, or
termination should be communicated to the individual no later than December 1 of the terminal
academic year. Only in extraordinary circumstances will permission be granted to postpone the
review until the final year in the non-tenure ladder ranks.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 24 of 194
                                    III. Faculty Ranks, Appointments, and Policies: University-Wide   13


For full-time faculty in the fifth or any subsequent year of successive one- or two-year
appointments in the non-ladder ranks, notice of non-reappointment normally will be given by
October 31 of the final year of appointment.

For specific notice of non-reappointment as lector, senior lector, adjunct, and lecturer in the
Faculty of Arts and Sciences, see Section IV.J.

For notice of termination in research faculty appointments as a result of lack of external salary
support, see Section XV.

For notice of termination specific to certain professional schools see Sections V through XIV,
and consult the appointments procedures of the appropriate school.

H. Fully Joint and Secondary Faculty Appointments

Fully joint appointments. Faculty members with fully joint appointments have full
appointments in two or more academic units at Yale. The faculty member should participate in
the work of each department, program, and/or school to which the person is fully appointed, for
example, by conducting research, teaching, advising students, supervising theses and
dissertations, serving on committees, attending faculty meetings, and voting in each unit.

Appointment procedures. Joint appointments require approval through the normal procedures
of each department, program, and/or school in which the appointment would be made.
Additionally, the deans of the appointing units and faculty appointee must agree on clear
expectations for teaching, service, financial issues, and other administrative details of the
appointment. For ladder joint appointments at all ranks other than professor, deans should
provide an extra measure of clarity: they should agree on how the appointing units will interact
when conducting reviews for reappointment, tenure, and promotion (e.g., joint or separate
review committees, selection of external evaluators, timing of votes, etc.). These plans must be
articulated in writing and approved by the office of the provost.

When a new school, department, or program is established at Yale, the President and Provost
may implement an ad hoc process to make appointments, including joint appointments, of the
inaugural faculty.

Secondary appointments. Faculty who hold a primary appointment in one department,
program, or school may hold a secondary (sometimes called “courtesy”) appointment in
another. Faculty holding a secondary appointment may be eligible to teach, advise students,
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 25 of 194
14   Yale University Faculty Handbook — August 22, 2019



and supervise dissertations in the secondary department, program, or school, depending on its
customs and policies. Voting rights in the secondary unit follow department, program, or
school customs, except that faculty holding secondary appointments may not vote on tenure
appointments in the department, program, or school in which they hold the secondary
appointment (see section IV.F for exceptions in FAS voting policies). The secondary
appointment will normally be either for a time not to exceed the term in the primary
department or school or for five years, whichever is less. Under most conditions the secondary
appointment may be initiated and renewed by vote of the faculty in the secondary department
or school with approval of its dean.


I.   Part-time Appointment to the Ladder Ranks of Assistant Professor, Associate
     Professor, and Professor

1.   Definition and Purpose

The primary purpose of allowing part-time appointments to the ladder ranks is to accommodate
persons whose pressing personal or professional responsibilities cannot be adjusted to full-time
appointments at the University. For positions with tenure (and in the School of Medicine,
positions held on a continuing basis), part-time appointments are permitted only in exceptional
circumstances and only for a limited period of time. The proportion of time designated in a part-
time appointment applies to the full range of faculty responsibilities, including committee work
and other administrative obligations.

2.   Terms and Conditions of Part-time Appointments

An appointment in the ladder ranks on a part-time basis requires approval by the Provost, except
in the School of Medicine, where approval may be granted by the Dean. Normally, the proportion
of time specified at the outset of a part-time appointment will apply throughout the appointment.
Changes in the proportion of time require the approval of the Provost (or in the School of
Medicine, the Dean).

Part-time appointments are made in accordance with the standards and procedures for full-time
appointments to these same ranks. Such appointments will be made as a percentage of full-time
(not less than fifty percent) occurring throughout the academic year. With the exception of faculty
on Phased Retirement, appointments will ordinarily be made for the full academic year, rather
than on the basis of one-term-on, one-term-off. A person holding a part-time appointment in the
rank of assistant professor, associate professor, or professor is required to obtain approval from
the Provost or relevant dean before undertaking outside employment during the academic year.
         Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 26 of 194
                                              III. Faculty Ranks, Appointments, and Policies: University-Wide   15



3.     Extension of Time in Rank

The ten-year limit (eight7 or nine8 years in the Faculty of Arts and Sciences, and nine years in
the Schools of Architecture, Art, Divinity, and the Forestry & Environmental Studies) on non-
tenure appointments and the limits on time in a particular rank may be extended for a faculty
member who has held part-time appointment in a ladder rank, up to a maximum of three
additional years. The Provost, on the recommendation of the appropriate dean, will determine
whether to grant such an extension. However, in no case may an individual be on part-
time status or a combination of part-time and full-time status in term appointments to the
ladder ranks for a period that exceeds thirteen years (eleven9 or twelve10 in the Faculty of
Arts and Sciences, and twelve in the Schools of Architecture, Art, Divinity, and
Forestry & Environmental Studies), including any extensions as described in Section III.F.

4.     Leaves and Benefit

Persons holding part-time appointments (with proportional compensation) are eligible for most
leaves available to full-time faculty members in those faculties in proportion to the percentage
of time worked. For full information about leaves, consult the Office of the Provost. For
information about benefits, consult the Benefits Office.

J.     Dual Appointments as Faculty and Managerial or Professional Employee

1.     Primary and Secondary Appointments

When an individual holds both a faculty appointment and an appointment as a managerial or
professional employee, one appointment is primary and the other is secondary. In rare cases,
an individual can hold a fully joint appointment. The designation is normally made either at
the time of hire or at the time the second appointment is made, but it may be done at any time
by the relevant dean or Provost. If a primary faculty appointment is changed to secondary
during the term of appointment, that designation becomes effective after the expiration of a
period equal to the required notice of non-reappointment for that position, as specified in
Section III.G. If no formal designation is made, a dual faculty appointment in a ladder or
research rank is presumed to be primary, and a dual faculty appointment in any other rank
is presumed to be secondary.




7    As governed by FASTAP 2016 (see Section IV.H.2).
8    As governed by FASTAP 2007 (see Section IV.H.1).
9    As governed by FASTAP 2016 (see Section IV.H.2).
10   As governed by FASTAP 2007 (see Section IV.H.1).
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 27 of 194
16   Yale University Faculty Handbook — August 22, 2019


2.   Termination
The termination of a primary appointment, whether faculty or managerial or professional,
automatically terminates a secondary dual appointment, without any notice, grievance or
similar rights with respect to the secondary appointment otherwise afforded by the Faculty
Handbook or the policies and procedures available on the Human Resources website. The
termination of a secondary appointment is effective at the same time as the termination
of the primary appointment, except that if the individual is teaching a course during the
current academic term under the secondary appointment, the termination may be made
effective at the end of the academic term. Termination of (or other personnel action
directed toward) only the secondary appointment will not automatically affect the
primary appointment. In such instances, the individual will be extended such notice,
grievance and similar rights as are afforded by the Faculty Handbook or Human Resources
Policies with respect to the secondary appointment.

K. Faculty Appointment Procedures
1.   General
Specific details and documents regarding the appointments process in the Faculty of Arts and
Sciences can be found on the Faculty of Arts and Sciences website. Similar material is
normally circulated by the deans of professional schools to their faculties. The normal
procedure for appointment and promotion begins with the consideration by the department or
school of its needs and a request to the Provost for a defined position. In the Schools of
Medicine, Nursing, and Public Health only tenure and continuing positions must be
specifically approved by the Provost. In the Faculty of Arts and Sciences, an annual meeting is
held between the Provost and the Dean of the FAS to discuss approved ladder searches for the
forthcoming year; non-ladder searches in the FAS do not require specific provostial approval.
Once the position has been authorized, the department, program, unit or school takes the
initiative on the appointments process, except that the Office of the Provost, the appropriate
dean’s office, and the Office for Equal Opportunity Programs are involved in various stages as
set forth in the appointments memoranda.

a.   Ladder Positions in the Faculty of Arts and Sciences. When a person is recommended for a
ladder position through the search and voting processes of a department in the Faculty of Arts and
Sciences, the recommendation is reviewed by the relevant FAS body. Appointments to the rank
of assistant professor are reviewed by the Dean of the FAS. The Tenure and Appointments
Committees (TACs) review all appointments to the ranks of associate professor on term,
associate professor with tenure, or professor for the area in which the candidate is
recommended under FASTAP 2007 (see Section IV.C and Section IV.H.1). The TACs review
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 28 of 194
                                      III. Faculty Ranks, Appointments, and Policies: University-Wide   17



all reappointments within the non-tenure ranks and all appointments and promotions to the
tenure ranks for the area in which a candidate is recommended under FASTAP 2016
(see Section IV.C. and Section IV.H.2.). On the initiative of the Provost or the Dean
of the FAS, and ad hoc committee may be impaneled by the Provost or Dean as a
supplement to, or as a substitute for, the Tenure and Appointments Committee.

b. Positions in the Professional Schools. In each of the professional schools of the
University, ladder faculty appointments are initiated either by a school-wide appointments committee
or by a department followed by a school-wide appointments committee. They are then voted upon
by the board of permanent officers or other authorized governing body of the school. In the case
of small or diversified faculties, the Provost will, as a matter of course, impanel either a standing
committee (normally called the Standing Advisory and Appointments Committee) or an ad
hoc committee to conduct an advisory review of the recommendations for ladder appointments
at the ranks of associate professor on term, associate professor with tenure, professor with
tenure, and the non-ladder rank of professor in the practice made by the board of permanent
officers or other authorized governing body of such faculties. In the schools of Architecture,
Art, Drama, and Music, recommendations of appointments to the ranks of professor adjunct
and associate professor adjunct are reviewed in the same way. No appointments are final until
voted by the Corporation on the recommendation of the President or Provost.

2.   Voting on Appointments and Promotions

When meeting to discuss a faculty appointment or promotion, the permanent officers or other
authorized governing body of a school may invite to attend, with vote, other members of their
faculty who hold a rank equal or superior to that of the position to be filled. However, regardless
of rank, faculty with secondary appointments in a department or school may not vote on
promotions or appointments to tenure. An exception to this is made for faculty holding secondary
appointments in certain interdisciplinary departments and programs (see Section III.H and
Section IV.H). Also, faculty on term appointments may not vote on reappointments to ranks
equivalent to or above their own.

In the Faculty of Arts and Sciences and most professional schools, voting on all appointments
and promotions for terms of more than one year must be conducted with secret ballots. This
secret ballot requirement also applies to preliminary votes to decide among candidates.
Informal, “straw” voting about an individual candidate is prohibited. For an appointment to be
approved the candidate must receive affirmative votes from a majority of those present and
eligible to vote. Absentee ballots may not be accepted, counted, or recorded. Should a
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 29 of 194
18   Yale University Faculty Handbook — August 22, 2019


discussion of a particular candidate extend beyond a single meeting, ballots may be accepted
only from those members of the faculty present and eligible to vote at the final meeting.

For purposes of the foregoing, in exigent circumstances and with prior permission of the
relevant dean, a department, program, or school may treat as present a faculty member who
participates inthe discussion preceding a vote via two-way audiovisual technology enabling that
faculty member to see and hear, and be seen and heard by, all other faculty members
participating in the vote. A faculty member deemed present by such technological means may
submit their ballot in a manner that keeps it secret, and a ballot so transmitted shall not be
considered an absentee ballot.


3.   Confidentiality of Letters of Evaluation

It is University policy that only those who by usual practice transmit or vote on a particular
candidate’s appointment or promotion may see the letters of evaluation used in the appointments
process. The letters of evaluation are confidential, and their contents may not be shared with the
person being evaluated. They may be seen by a review committee in the course of a grievance
and may have to be produced in the course of administrative proceedings or legal actions.

4.   Dates of Initial Appointments and Resignations
Except in extraordinary circumstances and with the approval of the Provost, in all schools
except Drama, Medicine, Nursing, and Public Health, initial appointments to the ladder and
non-ladder faculty begin on either July 1 or January 1, and resignations from those ranks can
take place only on June 30 or December 31.

In the Schools of Drama, Medicine, Nursing, and Public Health, initial appointments may be
made, and resignations accepted, at any time during the calendar year.

Faculty appointments to the research ranks are normally made on a 12-month basis and may
begin and end at any time of the year.

5.   Schedule of Salary Payments

Faculty on nine-month appointments who are paid over a twelve-month period are paid in advance
during July and August of each year of appointment and must complete the academic year to
have earned that salary (see Section XVIII.A.1).

Ladder faculty in the Faculty of Arts and Sciences and the School of Forestry and
Environmental Studies on nine-month appointments who conduct scholarly or research
activities during the academic year that are supported by external funding sources may elect
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 30 of 194
                                       III. Faculty Ranks, Appointments, and Policies: University-Wide   19


to participate in an alternative compensation schedule wherein academic year salaries will be
paid over the nine academic months. This program permits faculty who charge a portion of
their academic year salaries to sponsored projects to establish from those salary savings a
special research account that may be used (a) to provide up to three months of summer salary,
(b) as bridge funding, (c) to support ne intitiatives, or (d) for research-related expenses not
normally allowable as direct costs on sponsored projects. This program is described in detail on
the website of the Office of Research Administration.
One-year appointees are normally appointed and paid from September through May, and one-
semester appointees from September through December, or January through May, as appropriate.
When circumstances warrant, and with prior permission from the Office of the Provost, one-semester
appointments may be made from July through December or from January through June, as
appropriate. Similarly, one-year appointments may be made from July through June or from
January through December.

L. Decisions Not to Reappoint or Promote and their Review
1.   General
In making any appointment to the faculty, the University seeks to appoint the best candidate for
the position. Faculty members on term appointments do not have a right to reappointment or
promotion, and decisions on reappointment, like initial decisions on appointment, are subject to
the exercise of professional and scholarly judgment by competent University authorities.

To ensure that there is no misunderstanding about the availability of positions, that extra-department
and extra-school interests of the University have not been overlooked, and that the department
or school consideration of each member of the non-tenured faculty has been adequate, deans
will, as a matter of course (and prior to any formal action on appointments by the department
or school), discuss with a representative of the Office of the Provost all members of their
faculties who might expect to be considered for reappointment or promotion. When a decision
not to reappoint or promote is made on a candidate who has held an appointment at Yale for
more than one year, the school submits to the Provost a brief report of the action to be taken
before that decision is conveyed to the candidate. In the School of Medicine, departments
submit such reports to its Office for Faculty Affairs. In the FAS, departments submit such
reports to the Office of the Dean of the FAS.

2.   Review Procedures Initiated by the Provost
The Provost may ask a department or school that has decided not to recommend a reappointment
or promotion to reconsider the case.

If the Provost has substantial questions about the adequacy of the consideration of a candidate
for reappointment or promotion, they may request a review committee to review the decision
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 31 of 194
20     Yale University Faculty Handbook — August 22, 2019


and to offer advice on the matter. The views of the department or the school are presented in any
such reappraisal.

3.    Review Procedures Initiated by Faculty Members Concerning Decisions on
      Reappointment and Promotion

a. Purpose. The review procedures described below are intended for any faculty member11
who believes (i) that a University policy has not been properly observed in the case of their
reappointment or promotion; (ii) that their reappointment or promotion has not been
adequately or fairly considered due to a procedural error that likely changed the outcome of
the case; or (iii) that they have been discriminated against in matters of reappointment or
promotion on the basis of race, color, religion, age, sex, sexual orientation, disability, national
or ethnic origin, veteran status, or gender identity or expression. The review procedures shall
not be used to reevaluate the merits of the candidate's case.

b. Process

Informal Consultation and Resolution. A faculty member is encouraged initially to seek an
equitable solution to the problem through direct discussion with the responsible persons. The
Dean of the School, the Dean of the FAS, or the Provost will, if requested, recommend a faculty
member or administrator who may be consulted for advice in a confidential manner by any
member of the faculty who believes that they may have cause for complaint.

Submission to the Provost. Where any informal consultation has not resolved the problem, the
complainant shall submit a letter to the Provost explaining the complaint and the redress
sought and requesting consideration of the complaint.12 If the Provost was significantly
involved in the matter under dispute, the President will assume the Provost’s role in these
review procedures. The complainant’s letter must be received by the Provost within 45 days of
the final action giving rise to the complaint. The Provost will furnish a copy of this letter to the
individual respondent(s) who are the subject of the complaint.


11 These procedures are available to all members of the teaching and research faculty, with the exception of voluntary faculty in
the Schools of Medicine and Nursing. Research faculty (as described in Section XV) may not seek review of reappointment or
promotion decisions related to termination of funding or nonrenewal of the grant or contract from which they are funded.


12 In the School of Medicine, the complainant must first submit a letter of complaint to the Dean. If the complainant believes the
Dean has been significantly involved in the matter under dispute, they shall submit the letter directly to the Provost. The Dean
must receive the letter within 45 days of the final action giving rise to the complaint. The Dean may attempt to resolve the
complaint informally and/or order a review by a designee or an ad hoc School of Medicine faculty review committee. The Dean’s
review will be carried out within a reasonable period (normally 90 days) and will conclude with a written response from the
Dean. In cases where the Dean appoints a review committee, the complainant may challenge the procedural propriety of the
Dean’s review by submitting a written complaint to the Provost within 14 days of the date of the Dean’s written response.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 32 of 194
                                     III. Faculty Ranks, Appointments, and Policies: University-Wide   21


The Provost, or at the request of the Provost, the relevant dean or other designee, may conduct a
preliminary review of the complaint and, if appropriate, attempt to resolve the matter informally.
If the matter cannot be resolved informally, the Provost will consider whether the complaint falls
within the purview of a review committee and merits review. For example, the Provost will reject
any complaint based on a disagreement with the professional judgment of the department or the
appointments committee. As soon as possible, but normally within 30 days after the Provost’s
receipt of the complaint, the Provost will forward to a review committee those issues raised by
the complainant that have not been resolved, except for any that the Provost has concluded are
not within the purview of the procedures or are clearly without merit.

Faculty Review Committee Procedures. A panel of the Faculty Review Committee (“Committee”)
will consider complaints referred to the Committee by the Provost. The Faculty Review Committee
is a standing committee, appointed each year by the Provost in consultation with the University
Cabinet and consisting of approximately thirty senior faculty members from the Faculty of Arts
and Sciences and the faculties of the professional schools. Review Committee members must be
tenured faculty, except that in the case of the School of Music and the School of Drama they
may be professors of the practice or professors adjunct, and in the School of Medicine they
may be professors in the clinician-scholar, clinician-educator, clinical or investigator tracks.
For the review of any particular complaint, the Provost will select a panel of five faculty
members from the Faculty Review Committee membership, with one of these individuals
designated chair of the particular review.

When required by the number of reviews underway or by the inability of Faculty Review Committee
members to participate in a particular review, the Provost will supplement the Faculty Review
Committee with additional tenured faculty members. In these circumstances, the panel hearing
a case will consist of five members, including no fewer than two members of the Faculty
Review Committee and no more than three supplemental members.

No faculty member who is directly involved in the complaint may serve as a member of the
panel hearing the complaint. When a member is excused for this reason or is otherwise unable
to participate, the Provost may designate a substitute. During its inquiry, the panel may review
documents from any office of the University that are relevant to the underlying complaint and that
were prepared prior to the decisions about which the faculty member is complaining. However,
the panel may not review documents covered by a legal privilege (for example, psychiatric
patient records and attorney-client communications). It is expected that all members of the Yale
community will cooperate fully with the panel in its inquiry.

The proceedings are not intended to be adversarial. The complaining faculty member must meet
with the panel and may be accompanied by an adviser when doing so. The complainant and the
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 33 of 194
22   Yale University Faculty Handbook — August 22, 2019


respondent(s) will have the opportunity to present information and to propose that the panel
interview relevant witnesses. The complainant and the respondent(s) may be permitted to inspect
documents or parts of documents that the panel deems directly relevant to the specific
complaint and that were not written under a presumption of confidentiality. As its inquiry
proceeds, the panel may interview the witnesses proposed by the complainant or the
respondent(s) and any other person it deems relevant. The panel may at its discretion pursue its
inquiry with or without the presence of the complainant and their adviser. The panel may
consult separately with the adviser only with the consent of the complainant.

Where a complaint alleges sex discrimination or discrimination on the basis of disability in a
matter of reappointment or promotion, the panel will also consult, respectively, with the Title
IX Coordinator of the University or the Director of the Office for Equal Opportunity
Programs.

The panel, having conducted its inquiry, will deliberate in closed session and will present to the
Provost a written report stating its findings of fact and its conclusions as to whether University
policy has been violated or the appointment or promotion was not adequately or fairly considered.
In a separate section of the report, the panel will state its recommendations, if any, regarding redress
and outline whatever other actions or changes in policies or procedures, if any, it recommends to
the Provost in light of the information it has gathered in the course of its review. The report of the
panel will be adopted only upon the majority vote of the members of the panel who participated
in the inquiry.

Resolution. The panel will submit its report within a reasonable period of time, normally within
90 days of its receipt of a complaint. The Provost will furnish copies of the panel’s findings of
fact and conclusions, but not its recommendations, to the complainant and the respondent(s). If
the complainant or the respondent(s) wish to provide a written response, this response must be
submitted to the Provost within 14 days of receiving the findings of fact and conclusions.

On the basis of their own concerns or concerns raised in response to the report, the Provost may
ask the panel to re-examine or clarify findings of fact. If necessary, the panel may submit a
revised report to the Provost. The Provost will then accept the panel’s findings of fact. The
Provost may accept, modify, or reject the conclusions of the panel and any of its
recommendations. However, in any case where the Provost has reservations about the panel’s
conclusions or recommendations, the Provost will discuss the matter with the panel in advance
of a final decision and explain their reasons for disagreement. The Provost will then decide the
matter and convey their decision in writing to the complainant, the panel, the respondent(s)
and, where appropriate, the relevant appointments committee.
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 34 of 194
                                                 III. Faculty Ranks, Appointments, and Policies: University-Wide               23



The Provost’s decision ordinarily should be rendered within 14 days after receiving the responses
of the complainant and the respondent(s).

A decision by the Provost to sustain a decision not to reappoint or promote a member of the faculty
shall be final. Any other decision by the Provost will be implemented in accordance with rules or
practices of the University. For example, an ad hoc appointments committee might be impaneled.

Time Periods. In instances where additional time may be required during the review process –
for example, delays caused by the absence of faculty members over the summer months – the
Provost may extend the time periods set out above. If a time period is extended, the complainant
and respondent(s) will be informed.

M. Review Procedure for Complaints about Issues Other than Reappointment or
   Promotion

Members of the teaching or research faculty who believe that they have suffered as a result of
a breach of University policy by a committee, department, or other unit of the University in a
matter not involving reappointment or promotion and who seeks a review of the matter may
request a review in accordance with the procedure set forth above.13 If the complaint is
submitted to a committee for review, the Provost, at their discretion, may submit the complaint
either to the Faculty Review Committee composed as described above or to an ad hoc panel
of no fewer than three members appointed by the Provost. A decision of the Provost regarding
a complaint brought under this section shall be final.

N. Review Procedures for Complaints about Violations of the Faculty Standards of
Conduct

A person who wishes to complain that a faculty member has committed academic or sexual
misconduct or has engaged in other behavior that is addressed by specific University
procedures must follow those procedures.

Other allegations that a faculty member has violated the Faculty Standards of Conduct
normally will be resolved by the Dean of the faculty member against whom the allegation is
made, in keeping with the authority of Deans to administer their schools. Deans may create
and apply informal processes to resolve complaints of faculty misconduct, which may include




13 These procedures are available to all members of the faculty, with the exception of the voluntary clinical faculty of the
School of Medicine and the School of Nursing.
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 35 of 194

24    Yale University Faculty Handbook — August 22, 2019



the designation of a particular faculty member, such as a department chair, to receive and
facilitate the resolution of complaints. Such informal processes may result in sanctions beyond
the inherent administrative authority of the Dean14 only with the consent of the parties to the
dispute.

If an alleged violation of the Faculty Standards of Conduct has not been resolved by the
Dean using the Dean’s administrative authority or an informal process, or if the Dean was
significantly involved in the matter under dispute,15 a complaint may be submitted by the
Provost for formal faculty review under the procedures described below.


1.   The Faculty Standards Review Committee

The Faculty Standards Review Committee (“the Committee”) consists of faculty members
elected for three-year terms. The Faculty of Arts and Sciences and the School of Medicine
shall each elect five members, and the other professional schools shall each elect two
members. The Faculty of Arts and Sciences and each professional school shall determine how
it wishes to elect its Committee members. The elected members shall elect a Committee Chair.


2.   Jurisdiction of the Committee

The Provost16 may submit a complaint to the Committee on the Provost’s own initiative or at
the request of the cognizant Dean17 or the Dean’s designee. The Provost will submit a
complaint to the Committee only if the Provost and the Committee Chair determine that the
complaint provides a reasonable basis to believe that (i) a faculty member’s actions were
substantially inconsistent with the Faculty Standards of Conduct; (ii) the actions were
reckless or intentional; (iii) the actions caused serious harm to the University18 or to an
identified member of the University community; and (iv) no other process or procedure is



14 If a Dean imposes a sanction that the affected faculty member believes exceeds the Dean’s inherent administrative
authority, the faculty member may write a letter of complaint to the Provost within seven days after being informed of the
sanction. If the Provost, in the Provost’s sole discretion, concludes that the sanction exceeded the Dean’s authority, the
Provost will return the matter to the Dean, who may impose a lesser sanction or request that the matter be referred for formal
faculty review under the procedures described below.
15 If the Dean was significantly involved in the matter under dispute, the Provost may designate a member of the Provost’s
office to attempt to resolve the matter informally, before invoking these procedures.
16 If the Provost was significantly involved in the matter under dispute, the President will assume the Provost’s role in these
review procedures.
17 For complaints against faculty members whose primary appointment is in FAS, the cognizant Dean is the Dean of FAS.
The Deans of the professional schools are the cognizant Deans for complaints against members of their faculties.
18 For example, the University may suffer serious harm when funds are misappropriated, legally protected information is
improperly disclosed, or essential teaching obligations are ignored.
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 36 of 194
                                                  III. Faculty Ranks, Appointments, and Policies: University-Wide               25



available to address the matter.19 Complaints must be submitted to the Committee within
one year after the most recent action complained of, unless the Provost and the Committee
Chair agree that extenuating circumstances warrant a waiver of the time limit. The Provost
and the Chair shall not submit a complaint to the Committee if the Committee has
previously reviewed a complaint based substantially on the same set of facts or if the
respondent faculty member is no longer employed by Yale.


3.     Faculty Standards Review Panel Procedures

Once a complaint has been submitted to the Committee, the Committee Chair will appoint five
members from the Committee to serve as a hearing panel and will designate one of those
members as panel chair. Whenever possible, panels shall include a member of the FAS
division or the professional school in which respondents have their primary appointment. No
faculty member who is directly involved in the complaint or who has any other significant
conflict of interest may serve as a member of the panel hearing the complaint.

In cases where the University has suffered an alleged harm, the Provost or the Dean who
requested that the complaint be heard will appoint a representative to act as the complainant. In
cases brought to address harm specific to an identified member of the University community,
that person shall act as the complainant.20 In order to protect the University or an individual
complainant or other members of the Yale community, the Provost may impose interim
measures while the matter is pending.

The Committee Chair will provide the names of the panel members to the respondent faculty
member and the complainant (“the parties”). If a party objects to the participation of any panel
member, the party must notify the Committee Chair and provide the basis for the objection
within five business days after receiving the panel list. The Committee Chair, in the
Committee Chair’s sole discretion, will decide whether an objection justifies the removal of a
panel member. If the Committee Chair denies an objection, the Committee Chair will explain
the decision to the parties. When a member is excused because of a conflict of interest or is
otherwise unable to participate, the Committee Chair may designate a substitute.


19 If the Provost decides that a matter can be resolved by a responsible administrator or through another University process, the
Provost may refer the matter for appropriate disposition. If the Provost believes that a faculty member’s conduct, if proven, might
warrant the faculty member’s dismissal from the University or another sanction that is beyond those provided by Section III.N.3,
the Provost will refer the matter to the President, who will consider whether it should be heard by the University Tribunal, rather
than through the process described here.
20 If a complaint is based on an allegation that a faculty member’s actions harmed a person, the complaint must name the person
allegedly harmed.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 37 of 194

26   Yale University Faculty Handbook — August 22, 2019


During its inquiry, the panel may ask any office of the University to provide documents that
are relevant to the underlying complaint and that were prepared prior to the most recent event
complained of. However, the panel may not review documents covered by a legal privilege (for
example, psychiatric patient records and attorney-client communications). It is expected that all
members of the Yale community will cooperate fully with the panel in its inquiry.21

The parties must meet with the panel and each may be accompanied by an adviser when doing
so. The parties will have the opportunity to present information and to propose that the panel
interview relevant witnesses. The parties shall be permitted to inspect documents or parts of
documents that the panel has identified as directly relevant to the specific complaint and that
were not written under a presumption of confidentiality. As its inquiry proceeds, the panel may
interview the witnesses proposed by the parties, and it may also interview any other person it
believes may have relevant information. Both parties will have the opportunity to hear the
testimony of all witnesses. The panel may not consult separately with a party’s adviser.

The panel, having conducted its inquiry, will deliberate in closed session to determine whether
the respondent has violated the Faculty Standards of Conduct. In order to determine that a
violation has occurred, the panel must find by clear and convincing evidence that (i) the
respondent’s actions were substantially inconsistent with the Faculty Standards of Conduct;
(ii) the actions were taken recklessly or intentionally; and (iii) the actions caused serious harm
to the University or to an individual complainant.

The panel will present to the Provost a written report stating its findings of fact and its
conclusions.22 All of the panel’s findings of fact and conclusions must be based on clear and
convincing evidence. If the panel concludes that the respondent has violated the Faculty
Standards of Conduct, it will state its recommendations, if any, regarding further action by the
University. The actions that a panel may recommend, alone or in combination, include, but are
not limited to, loss of eligibility for leave for one leave cycle, temporary limitations on work
with students or trainees, limitations on eligibility for grant funding, reduction in salary,
financial restitution, and suspension without pay. If the panel believes that more severe
penalties are justified, it may recommend that the Provost forward the matter to the President,
who may convoke the University Tribunal.


21 Where a complaint alleges sex discrimination or discrimination on the basis of disability, the panel shall also inform,
respectively, the Title IX Coordinator of the University or the Director of the Office for Equal Opportunity Programs. (Sex
discrimination in the form of sexual misconduct must be addressed by the University-Wide Committee on Sexual Misconduct,
not the Faculty Standards Review Committee.)
22 A “finding of fact” is a relevant event, action, or statement that has been proven to the panel by clear and convincing
evidence. A “conclusion” is the panel’s determination as to whether or not its findings of fact amount to a violation of the
Faculty Standards of Conduct.
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 38 of 194
                                                III. Faculty Ranks, Appointments, and Policies: University-Wide                27


The panel’s report, including its conclusions and recommendations, must be adopted by a
majority vote of all panel members, and abstentions are not permitted. The Committee’s
report will include the vote tally, but it will not identify the positions of individual panel
members.
4.    Decision by the Provost

The panel will submit its report within a reasonable period of time, normally within 90 days
of its receipt of a complaint. The Provost will furnish copies of the report to the parties. If the
complainant or the respondent wishes to provide a written response, this response must be
submitted to the Provost within 14 days of the party’s receipt of the report.

On the basis of the Provost’s own concerns or concerns raised in response to the panel’s report,
the Provost may ask the panel to re-examine or clarify findings of fact or conclusions. If
necessary, the panel may submit a revised report to the Provost. The Provost will then accept
the panel’s findings of fact. The Provost may accept, modify, or reject the conclusions of the
panel or any of its recommendations. However, in any case where the Provost has reservations
about the panel’s conclusions or recommendations, the Provost will explain those reservations
to the panel in advance of a final decision. The Provost will then decide the matter and convey
a written decision to the parties and the panel. The Provost’s decision ordinarily should be
rendered within 14 days after receiving the responses of the parties.

5.    Appeals

Either party may appeal the Provost’s decision by submitting a letter to the President23 within
seven days after receiving the decision. The only grounds for an appeal are (i) a procedural
error that prevented the panel or the Provost from judging the matter fairly; (ii) the discovery
of material facts that were reasonably unavailable to the appealing party prior to the Provost’s
decision; or (iii) the imposition of a penalty grossly disproportionate to the behavior found by
the panel. The President ordinarily will issue a written decision to the parties and the panel
within 14 days after receiving an appeal. If the appeal is granted, the matter will be returned to
the panel for reconsideration. In the appeal decision, the President may give the panel
instructions regarding the nature and extent of its reconsideration. The panel will act promptly
to reconsider the matter and will issue a revised report to the Provost. The Provost will
promptly issue a new decision, which is not subject to appeal.




 23 If the President has assumed the role of the Provost as discussed in Section III.N.2, the General Counsel will appoint a
 person to hear the appeal.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 39 of 194

28   Yale University Faculty Handbook — August 22, 2019



6.   Retaliation

Retaliation against a person for participating in the process provided in this Section is a
violation of the Faculty Standards of Conduct. For the purposes of these procedures,
“retaliation” shall mean an act that is intended to cause a person significant harm and to punish
or deter participation in the Faculty Standards Review Committee process.

7.   Time Periods

In instances where additional time may be required during the review process – for example,
delays caused by the absence of faculty members over the summer months – the Provost may
extend the time periods set out above. If a time period is extended, the parties will be informed.

8.   Annual Report

For each academic year, the Committee will issue a report to the faculty stating the number of
matters that were received by the Provost and the number of matters that were heard by a
panel. The report shall also include the number of matters that concluded with a finding of a
violation of the Faculty Standards of Conduct and the standards that were violated in each case.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 40 of 194
                                                                IV. Faculty of Arts and Sciences   29



IV. Faculty of Arts and Sciences
N.B.: Policy changes resulting from the Report of the Faculty of Arts and Sciences FASTAP
Review Committee (2016) (hereafter “FASTAP 2016”) which was approved by vote of the
FAS faculty on September 15, 2016 at a special meeting of the FAS faculty, are noted within
this chapter. Ladder faculty whose appointments are governed by the Report of the Faculty of
Arts and Sciences Tenure and Appointments Policy Committee (2007) (hereafter “FASTAP
2007”) should refer to the policies in Section IV.H.1 and Section IV.L.2. Ladder faculty
whose appointments are governed by FASTAP 2016 should refer to the policies in Section
IV.H.2 and Section IV.L.3. Generally, those ladder appointments beginning on or after July 1,
2017, and all new ladder appointments beginning on or after January 1, 2018 are governed by
FASTAP 2016.

A. Description
The Faculty of Arts and Sciences (FAS) is composed of the faculty members who hold
primary or fully joint appointments in the departments and programs (as enumerated in
Section IV.C below) that provide instruction to the students of Yale College and the Graduate
School of Arts and Sciences in the Humanities, Social Sciences, Biological Sciences, Physical
Sciences, and Engineering and Applied Sciences. Through joint appointments and other
affiliations, members of the FAS also carry out their work in Yale’s professional schools.

B. Governance

1. Departments and Programs

The Faculty of Arts and Sciences is organized into departments and interdisciplinary programs.
Departments recommend faculty appointments and, where appropriate, promotion to tenure. If
authorized by the President, a program may nominate candidates for a limited number of ladder
faculty appointments. Each department and most programs are assigned to one of three divisions:
Humanities, Social Sciences, or Sciences. Departments within the School of Engineering &
Applied Science are part of the Sciences Division of the FAS.

2. Divisional deans, divisional/area advisory committees, and tenure and appointment
committees

Each division has a dean, appointed by the President, who takes a leadership role in identifying
and articulating its intellectual and academic priorities. In addition, the Dean of the School of
Engineering and Applied Science exercises administrative oversight over the FAS departments
that have been assigned to that School. These deans are also charged with fostering collaborations
among faculty within and across the divisions.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 41 of 194
30   Yale University Faculty Handbook — August 22, 2019


In the case of the Humanities and Social Sciences, the divisional dean serves as chair of its
associated area advisory committee. In the Sciences, the division comprises two distinct area
committees: one for the Biological Sciences and one for the Physical Sciences and
Engineering, each of which has an area chair, also appointed by the President. The divisional
dean for the Sciences typically serves as chair of one of these areas; the other is chaired by a
tenured faculty member in that area.

The members of these committees, also appointed by the President, are full professors drawn
from the departments in that area. These committees have two related functions. They meet
regularly with chairs of departments and programs or among themselves in order to provide
advice to the Deans of the FAS, the Graduate School, and Yale College, and the relevant
divisions and school, and to the FAS Faculty Resource Committee about the quality and
effectiveness, as well as the appointments needs, of the departments and programs in their
area. These meetings are chaired by the chair of the relevant area committee.

In supplemented form, these divisional/area committees serve as the Tenure and Appointments
Committees (TACs) for their divisions/areas, overseeing ladder appointments, reappointments,
and promotions. Meetings of the TACs involving appointments or promotions to tenure in the
Humanities, Social Sciences, and Physical Sciences and Engineering are chaired by the Dean
of the FAS. Meetings of the TAC involving appointments or promotions to tenure in the
Biological Sciences are chaired in alternate years by the Dean of the FAS and the Dean of the
School of Medicine, both of whom sit as voting members of the committee. Each TAC
includes, in addition to the members of the divisional/area advisory committee, a
representative from a department or program outside the division/area. In cases where the
Physical Sciences and Engineering TAC is hearing a case involving a faculty member from a
department that is part of the School of Engineering & Applied Science, the Dean of the
School of Engineering & Applied Science also sits on the committee as a voting member. The
TACs review:

       • for faculty under FASTAP 2007, all appointments and promotions to the ranks of
       associate professor on term, associate professor with tenure, or professor; and
       • for faculty under FASTAP 2016, all reappointments within the non-tenure ladder
       ranks and all appointments and promotions to the tenure ranks.

In special cases where the proposed candidate’s field does not fall clearly within the disciplines
represented by a single division/area, the Dean of the FAS may augment a divisional/area
Tenure and Appointments Committee with additional voting members from other divisions/
areas, chosen for the expert advice and judgment they can bring to bear on the proposed
appointment.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 42 of 194
                                                                  IV. Faculty of Arts and Sciences   31



The Creative Arts Advisory Committee (CAAC), appointed by the Dean of the FAS, is made
up of FAS faculty and administrators in areas related to the arts. It is chaired by a full professor
in an area of the FAS related to arts practice, and may be joined by representatives from the
arts schools as needed in its work. CAAC is responsible for advising the Teaching Resource
Advisory Committee and the Dean of the FAS on matters relating to the intersection of arts
practice with the historical, theoretical, and critical study and teaching of the arts in the FAS.

3. The Executive, Expanded Executive, and Steering Committees of the Faculty of Arts
and Sciences
The Faculty of Arts and Sciences Executive Committee, composed of the President, the Provost,
and the Deans of the FAS, the Graduate School, and Yale College is the final authority for all
matters of FAS policy. The divisional deans and the Dean of the School of Engineering &
Applied Science meet periodically with the Executive Committee to discuss matters affecting
the FAS. This augmented group is the Expanded Executive Committee of the Faculty of Arts
and Sciences.

The Steering Committee of the Faculty of Arts and Sciences is chaired by the Dean of the FAS
and includes the Deans of Yale College, the Graduate School, the FAS divisions, and the School
of Engineering & Applied Science, as well as other members who are invited by the Dean as
voting or non-voting attendees. The Steering Committee advises the Executive and Expanded
Executive Committees on matters of policy.

4. Faculty Resource Committee and Teaching Resource Advisory Committee

The responsibility for allocating faculty resources within the FAS resides with the Dean of the
FAS, who chairs the Faculty Resource Committee (FRC), which includes the Deans of the
Graduate School, Yale College, the FAS divisions, and the School of Engineering & Applied
Science, area advisory committee chairs, and several FAS faculty members. The FRC reviews
requests from departments and programs for ladder faculty resources and searches and
recommends approved searches to the FAS Dean. The FAS Dean’s Office monitors the search
and appointment process by which faculty positions in FAS departments and programs are
filled, from advertisement to final approval of the successful candidate.

The FRC’s counterpart in the area of non-ladder instructional faculty in the FAS is the Teaching
Resource Advisory Committee (TRAC), which advises the Dean of the FAS on such
appointments. TRAC includes the Associate Deans of the FAS (one of whom serves as chair),
relevant deans from Yale College and the Graduate School, and other deans and directors.
When warranted, the committee can expand to include the Dean of the FAS and other members
of the Dean’s office.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 43 of 194
32   Yale University Faculty Handbook — August 22, 2019



C. Academic Departments and Programs

The Faculty of Arts and Sciences is divided into departments, each with the capacity to propose
its own appointments and with its own chair. Chairs are appointed by the Corporation on
nomination by the President after consultation with the deans and faculty, normally for a term
of three years. In addition, certain interdisciplinary units, programs, and centers have specified
powers of appointment. Some of these programs offer courses and majors in Yale College and
have the authority to propose non-ladder (instructional and research) faculty appointments
independently and ladder appointments jointly with an FAS department or professional school.
All faculty appointments in the FAS must be approved by the Dean of the FAS as described in
Section IV.B.4 above.

The following is a list of departments and programs in the FAS. Programs are labeled as such,
and those marked with † are cross-divisional.

       Humanities

          African American Studies† (also Social Science)
          American Studies Program† (also Social Science)
          Classical Languages and Literatures
          Cognitive Science Program† (also Social Science and Science)
          Comparative Literature
          East Asian Languages and Literatures
          English Language and Literature
          Ethnicity, Race, and Migration Program† (also Social Science)
          Film and Media Studies Program
          French Language and Literature
          Germanic Languages and Literatures
          History
          History of Art
          Humanities Program
          Italian Language and Literature
          Judaic Studies Program
          Music
          Near Eastern Languages and Civilizations
          Philosophy
          Religious Studies
          Slavic Languages and Literatures
Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 44 of 194
                                                     IV. Faculty of Arts and Sciences   33


Humanities - continued
   Spanish and Portuguese Languages and Literatures
   Theater Studies Program
   Women’s, Gender, and Sexuality Studies Program† (also Social Science)

Social Sciences
   African American Studies† (also Humanities)
   American Studies Program† (also Humanities)
   Anthropology
   Cognitive Science Program† (also Humanities and Sciences)
   Economics
   Ethnicity, Race, and Migration Program† (also Humanities)
   Linguistics
   Political Science
   Psychology
   Sociology
   Statistics and Data Science
   Women’s, Gender, and Sexuality Studies Program† (also Humanities)

Biological Sciences

   Cognitive Science Program† (also Humanities and Social Sciences)
   Ecology and Evolutionary Biology
   Molecular Biophysics and Biochemistry
   Molecular, Cellular, and Developmental Biology

Physical Sciences
   Applied Physics
   Astronomy
   Chemistry
   Geology and Geophysics
   Mathematics
   Physics

Engineering and Applied Sciences
  Biomedical Engineering
  Chemical and Environmental Engineering
  Computer Science
  Electrical Engineering
  Mechanical Engineering and Materials Science
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 45 of 194
34    Yale University Faculty Handbook — August 22, 2019


The departments of Biomedical Engineering, Chemical and Environmental Engineering,
Computer Science, Electrical Engineering, and Mechanical Engineering and Materials Science
constitute the School of Engineering & Applied Science and these departments and other
engineering programs are overseen by the Dean of the School of Engineering & Applied
Science.
D. Assignment to the Graduate School Faculty

Principal advisors of doctoral candidates must have assignments to the Graduate School of Arts
and Sciences. An appointment to the ladder ranks (lecturer convertible, assistant professor,
associate professor on term or with tenure, and professor) in one of the departments in the
Faculty of Arts and Sciences or in certain of the departments or sections of the School
of Medicine24 simultaneously confers an assignment to the Graduate School faculty.
Assignment to the Graduate School faculty is also simultaneously conferred when a member
of the ladder faculty in a professional school is given a fully-joint appointment in an FAS
department or a fully-joint or secondary appointment in one of the specified departments
or sections in the School of Medicine. A fully-joint appointment reflects the appointing
department or section’s determination that a faculty member is fully qualified to teach and
advise doctoral candidates in that department.

For professional schools that have graduate programs leading to the Ph.D. degree
(Architecture, Forestry & Environmental Studies, Law, Management, Medicine, Nursing, and
Public Health), the Dean of the FAS, in consultation with the Dean of the Graduate School,
will make the final assignment.

Faculty members in professional schools that do not have graduate programs leading to the
Ph.D. may be assigned to the Graduate School with the approval of the Dean of the FAS in
consultation with the Dean of the Graduate School. Requests for such assignments must be
made by the chair of the faculty member’s home department and must be submitted by the
home school’s dean to the FAS Dean’s Office. The request must be accompanied by the
candidate’s vita, a statement from the faculty member’s dean explaining the grounds for the
assignment, and acknowledgment that the faculty member has been consulted in the process.
The faculty member seeking the assignment and the dean of the school must agree to the
financial arrangement in force in the student’s graduate program.

Decisions about assignments to the Graduate School will normally be made twice annually by
the Dean of the FAS in consultation with the Dean of the Graduate School or their designees.



24 Relevant departments and sections within the School of Medicine include: Cellular and Molecular Physiology, Cell Biology,
History of Medicine, Immunobiology, Microbial Pathogenesis, Molecular Biophysics & Biochemistry (also FAS), Neuroscience,
Pharmacology, Comparative Medicine, Genetics, and Pathology. Departments in the School of Public Health include: Biostatistics,
Chronic Disease Epidemiology, Environmental Health Sciences, Epidemiology of Microbial Diseases, Health Policy
and Management, and Social and Behavioral Sciences.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 46 of 194
                                                                             IV. Faculty of Arts and Sciences    35


E. Appointments Procedures
General appointment procedures outlined in Section III.K apply to the Faculty of Arts and
Sciences. For all appointments to the ladder faculty, the text of advertisements and the
composition of the search committee are approved in advance by the Dean of the FAS or the
Dean’s designee. Search committees may include members of the faculty from outside the
department proposing the appointment. Advertisements and procedures for appointments
to non-ladder instructional faculty positions are reviewed by the Teaching Resource
Advisory Committee. Specific guidance and documents regarding the appointments process can
be found on the Faculty of Arts and Sciences website. These documents describe in detail the
steps taken to ensure appointments of the highest quality through a process guided by the
principles of open access and diversity.
Secondary appointments: persons currently holding an appointment in one Faculty of Arts
and Sciences department may be granted a secondary appointment in another for a renewable
term of up to five years with the approval of both departments and the Dean of the FAS.
Persons holding an appointment in a professional school may be granted a
secondary appointment in the Faculty of Arts and Sciences with the approval of the
school, the department, and the Dean of the FAS. Persons holding an appointment in the
Faculty of Arts and Sciences may be granted a secondary appointment in a professional
school with the approval of the school’s appointments committee, where appropriate, and
board of permanent officers or other authorized governing board.
F. Voting Policies
1. Voting in Departments and Programs

 All voting on multi-year appointments and promotions must be done with secret ballots. For an appointment to
 be carried to the appropriate appointment and promotions committee, the candidate must receive affirmative
 votes from a majority of those present and eligible to vote. Note that voting criteria for associate professor on
 term (untenured) differs for appointments governed by FASTAP 2007 and those governed by FASTAP 2016.

                                       FACULTY: LADDER RANKS
 Full Professor

 PRIMARY or FULLY-JOINT APPOINTMENTS                       May vote on all appointments, reappointments, and
                                                           promotions. Faculty with fully-joint appointments may
                                                           vote in both programs, including voting on a joint
                                                           appointment proposed in both programs.
 SECONDARY APPOINTMENTS                                   Consistent with department practices, may vote on all
                                                          appointments, reappointments, and promotions except
                                                          for promotions to tenure positions.**
 Associate Professors without Term (Tenured)

 PRIMARY or FULLY-JOINT APPOINTMENTS                       May vote on appointments and promotions to ladder
                                                           ranks below or equivalent to their own; may vote on
                                                           appointments and reappointments of assistant
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 47 of 194
36   Yale University Faculty Handbook — August 22, 2019


PRIMARY or FULLY-JOINT APPOINTMENTS                professors; may vote on all appointments,
(Cont'd)                                           reappointments, and promotions in the non-ladder
                                                   instructional ranks; may not vote on appointments or
                                                   reappointments in the special ranks.
Associate Professors without Term (Tenured)

SECONDARY APPOINTMENTS                             May not vote on promotions and appointments to tenure
                                                   positions**; consistent with department practices,
                                                   however, may vote on appointments and
                                                   reappointments of assistant professors and on
                                                   promotions to associate professor on term; may vote on
                                                   all appointments, reappointments, and promotions in
                                                   the non-ladder instructional ranks; may not vote on
                                                   appointment or reappointments in the special ranks.

Associate Professors on Term (Untenured) as governed by FASTAP 2007

PRIMARY or FULLY-JOINT APPOINTMENTS                May vote on appointments and promotions to ranks
                                                   below or equivalent to their own; may vote on all
                                                   reappointments in the ladder or non-ladder
                                                   instructional ranks; may not vote on appointments or
                                                   reappointments in the special ranks.

SECONDARY APPOINTMENTS                             Consistent with department practices, may vote on
                                                   reappointments of assistant professors and on
                                                   promotions to associate professor on term; may vote on
                                                   all appointments, reappointments, and promotions in
                                                   the non-ladder instructional ranks; may not vote on
                                                   appointments or reappointments in the special ranks.

Associate Professors on Term (Untenured) as governed by FASTAP 2016

PRIMARY or FULLY-JOINT APPOINTMENTS                May vote on appointments and reappointments of
                                                   assistant professors; may vote on all appointments,
                                                   reappointments, and promotions in the non-ladder
                                                   instructional ranks; may not vote on appointments or
                                                   reappointments in the special ranks .

SECONDARY APPOINTMENTS                             Consistent with department practices, may vote on
                                                   appointments and reappointments of assistant
                                                   professors; may vote on all appointments,
                                                   reappointments, and promotions in the non-ladder
                                                   instructional ranks; may not vote on appointments or
                                                   reappointments in the special ranks.

Assistant Professors

PRIMARY or FULLY-JOINT APPOINTMENT                 May vote on appointments of assistant professors; may
                                                   vote on all appointments, reappointments, and
                                                   promotions in the non-ladder instructional ranks; may
                                                   not vote on appointments or reappointments in the
                                                   special ranks.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 48 of 194

                                                                                             IV. Faculty of Arts and Sciences             37


Assistant Professors - continued

SECONDARY APPOINTMENTS                                                Consistent with department practices, may vote on
                                                                      appointments of Assistant Professors; may vote on all
                                                                      appointments, reappointments, and promotion in the
                                                                      non-ladder instructional ranks; may not vote on
                                                                      appointments or reappointments in the special ranks.

                          FACULTY: NON-LADDER (INSTRUCTIONAL) RANKS
PROFESSOR (ADJUNCT)
ASSOCIATE PROFESSOR (ADJUNCT)
ASSISTANT PROFESSOR (ADJUNCT)
                                                                      May, within their own ranks, vote on appointments
SENIOR LECTURER II
                                                                      and promotions to ranks of the type they hold below
SENIOR LECTURER                                                       or equivalent to their own, but they may not vote on
LECTURER                                                              reappointments to ranks equivalent to their own.
SENIOR LECTOR II
SENIOR LECTOR I
LECTOR
                                              FACULTY: SPECIAL RANKS
PROFESSOR IN THE PRACTICE                                              May vote on appointments and promotions to the
PROFESSOR IN THE FIELD                                                 rank they hold, but may not vote on reappointments
                                                                       to the rank they hold; may vote on all appointments,
                                                                       reappointments, and promotions in the non-ladder
                                                                       instructional ranks.

                                                            ALL RANKS
* A member of the faculty who has a conflict of interest concerning an individual on whom a vote is to be taken may not be present for any
discussions and may not participate in any votes taken on that individual.

** Within the Faculty of Arts and Sciences, faculty member holding secondary appointments in an interdisciplinary department (such as
African American Studies) or certain interdisciplinary programs (such as American Studies) may have the same voting privileges as those
with primary or fully joint appointments. For other interdisciplinary programs ( such as Ethnicity, Race, and Migration; and Women's
Gender, and Sexuality Studies) an Executive Committee serves as the full voting body on all matters of curriculum and appointment.
Faculty with Primary of fully joint appointments in these programs constitute the permanent members of the committee. The additional
members of the Executive Committee may be drawn from ladder faculty in the FAS and typically serve 3-year, renewable terms.


2. Recording Department Votes

Departments must report the results of all votes, including abstentions, taken on a case being
brought forward to a Tenure and Appointments Committee.

3. Absentee Ballots

Departments may not accept or report absentee ballots. Only those present at the meeting where
the vote is taken may cast ballots. Remote participation is permitted only when it is in keeping
with the principles articulated in Section III.K.2.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 49 of 194

38   Yale University Faculty Handbook — August 22, 2019


4. Voting in Appointments and Promotions Committees

Members of the Tenure and Appointments Committees may not vote on candidates brought to
the committee by departments in which they are eligible to vote, regardless of whether they
voted in the department. Such committee members are counted as present and not eligible to
vote. A quorum of six members eligible to vote is the minimum required for a vote to have
force. For any appointment to be carried to the Joint Boards of Permanent Officers, the
candidate must receive affirmative votes from a majority of those present and eligible to vote.

5. Voting in the Joint Boards of Permanent Officers

Full professors whose primary or fully-joint appointments are in a Faculty of Arts and
Sciences department may vote in the Joint Boards of Permanent Of cers, as may full professors of
professional schools who have both secondary appointments in a Faculty of Arts and Sciences
department and explicit Corporation approval for such voting rights. The only exception to this
rule is for those faculty in Molecular Biophysics and Biochemistry who are assigned to vote in
the School of Medicine’s Board of Permanent Officers and therefore may not vote in the Joint
Boards of Permanent Officers of Yale College and the Graduate School.

By long-standing custom, a quorum for the conduct of business at a meeting of the Joint
Boards consists of 37 members eligible to vote. No vote has force if the number of votes, plus
recorded abstentions, falls short of that number. Tenure appointments are forwarded to the
Corporation only upon an affirmative vote by two-thirds of the members present and eligible to
vote. All other appointments are approved by majority vote.

6. Abstentions

Because a majority of those present and eligible to vote is required to bring an appointment
forward to the next level, abstentions have the same effect as votes cast against the
appointment in departments, Tenure and Appointments Committees, and the Joint Boards of
Permanent Officers.

G. Meetings of the Faculty

1. Joint Boards of Permanent Officers

Meetings of the Joint Boards of Permanent Officers (JBPO) are chaired by the Dean of the FAS
and occur at least two times each semester. The JBPO votes on ladder faculty appointments
within the FAS (as described in Section IV.F.5), and addresses issues of fundamental concern
to the long-term well-being of the FAS, taking formal votes where appropriate. Matters
requiring Corporation approval are then submitted for Corporation review.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 50 of 194
                                                               IV. Faculty of Arts and Sciences   39


Meetings of the JBPO are restricted to faculty who are eligible to vote at the JBPO (see Section
IV.F.5).

2. FAS Faculty Meetings

Meetings of the FAS are chaired by the Dean of the FAS and are called on an ad hoc basis when
significant matters of FAS-wide faculty concern arise. At such meetings, matters of critical
import to the FAS faculty, such as major new FAS policies and practices regarding governance
and resources are discussed and voted on. Matters requiring Corporation approval are then
submitted for Corporation review.

Ladder faculty with primary or fully-joint appointments in departments in the Faculty of Arts
and Sciences, as listed in Section IV.C above, may attend and vote in meetings of the Faculty of
Arts and Sciences.

3. Yale College Faculty Meetings

Yale College Faculty Meetings are chaired by the Dean of Yale College and occur, by long-
standing custom, on the first Thursday of every month during the academic year and on other
occasions as announced by the Dean of Yale College. Such meetings address matters involving
curriculum, methods of instruction, and scholastic requirements, such as approval of
undergraduate course offerings, changes to the requirements of undergraduate majors, and
other matters involving policies and practices related to the life of the College.

All ladder faculty of departments and programs in the Faculty of Arts and Sciences are invited
to attend and vote in the Yale College Faculty Meetings. In addition, full-time paid adjuncts in
all ranks, full-time senior lectors, full-time lectors with appointments for more than one year,
full-time senior lecturers, and full-time lecturers with appointments for more than one year are
also invited to attend and vote. Certain other individuals who have continuing and significant
interactions with undergraduates may also attend and vote. This group includes non-ladder
instructional faculty who serve as chairs, directors of undergraduate studies, or residential
college deans or heads; ladder faculty in professional schools who regularly teach in Yale
College, deans in the FAS Dean's Office; assistant, associate, and deputy provosts; and Officers
of the University.

4. Graduate School Faculty Meetings

Graduate School faculty meetings are chaired by the Dean of the Graduate School and are
traditionally held at least twice annually, once before the November or December meeting of the
Corporation and once before its May meeting, and on other occasions as needed. Such meetings
address matters involving curriculum, methods of instruction, and scholastic requirements, such
as approval of new graduate programs and the certification of candidates for graduate degrees.
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 51 of 194
40   Yale University Faculty Handbook — August 22, 2019


All ladder faculty of departments in the Faculty of Arts and Sciences or in one of the basic
science departments of the School of Medicine are automatically members of the Graduate
School Faculty and may attend and vote in meetings of the Graduate School. Ladder faculty of
professional schools who have fully-joint, or in certain cases, secondary appointments in one
of these departments are also members of the Graduate School faculty and may vote. In certain
cases, other members of professional school faculty may be assigned to the Graduate School
Faculty (see Section IV.D).

5. The Faculty of Arts and Sciences Advisory Senate

Meetings of the Faculty of Arts and Sciences Senate are called by the Senate’s Executive Council
and occur monthly. The advisory FAS Senate serves as a forum and deliberative body for the
discussion of FAS issues. At such meetings, FAS faculty hear and discuss reports from committees
such as the Committee on the Economic Status of the Faculty, the ITS Advisory Committee, and
the Faculty Resource Committee, and consider other matters of concern to the FAS as a whole.
The FAS Senate also provides a forum for the President, Provost, Dean of the FAS, and other
deans to present on issues that affect the FAS.

The voting members of the advisory FAS Senate are its 22 elected representatives, who are elected
according to the procedures described in the “Report of the Faculty of Arts and Sciences Senate
Implementation Committee” of November 21, 2014. The President, Provost, and Deans of the
FAS, Yale College, the Graduate School, the FAS divisions, and the School of Engineering &
Applied Science may attend all regular meetings as ex officio non-voting members of the
Senate. Members of the FAS ladder and non-ladder faculty eligible to vote in FAS Faculty
Senate elections may also attend regular meetings in a non-voting capacity.

H. Ladder Faculty Ranks

The FAS faculty adopted changes to the FAS tenure and appointments policy (“FASTAP”) in
200725 and again in 201626. The policies adopted in 2007 apply—in general—to faculty whose
initial ladder appointments began prior to July 1, 2017; these policies are referred to as those of
“FASTAP 2007.” Most ladder appointments that began on or after July 1, 2017, and all such
appointments that began on or after January 1, 2018, are governed by policies and procedures
referred to as “FASTAP 2016.” These two sets of policies are posted in distinct sections below:
see Section IV.H.1 for FASTAP 2007 policies, and Section IV.H.2 for FASTAP 2016 policies.

The Faculty of Arts and Sciences does not make research appointments to its ladder ranks
but rather has specific ranks for appointments that are predominantly for research. Faculty

25 Report of the Faculty of Arts and Sciences Tenure and Appointments Policy Committee (2007).
26 Report of the Faculty of Arts and Sciences FASTAP Review Committee (2016).
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 52 of 194
                                                                IV. Faculty of Arts and Sciences   41


members who hold ladder appointments, regardless of whether and to what extent their salaries
are supported by research grants, are expected over time to devote at least half of their time to
teaching and related instructional duties (see Section XV).

1. FASTAP 2007 Policies Governing Ladder Faculty Ranks

The policies in this section apply to faculty members whose initial ladder appointments began
prior to July 1, 2017, except those who were eligible and have formally opted to adopt FASTAP
2016. The policies in this section also apply to those faculty members whose initial ladder
appointments began on July 1, 2017, and who were eligible and have formally opted to adopt the
policy below.

a. Appointments on Term (FASTAP 2007)
Cumulative time in the ranks of assistant professor and associate professor on term in the Faculty
of Arts and Sciences may not exceed nine years (plus any extensions as provided in Section
III.F). This nine-year maximum includes any year in which the individual holds the rank of
lecturer convertible.

Reappointment of persons holding term appointments is not automatic and requires careful
evaluation of a candidate’s work by the members of the department eligible to vote on
reappointment. Chairs, in consultation with the Dean of the FAS or the Dean’s designees are
responsible for ensuring the development and effectiveness of mentoring programs for non-
tenured faculty. Chairs or their delegates are expected to keep non-tenured faculty members
informed of the department’s procedure for appointments and promotions and every year to
discuss with all individuals the department’s assessment of their progress and prospects. The
chair or chair’s delegate is also expected to inquire about those faculty members’ teaching
(including that in interdisciplinary programs), ongoing and published research and scholarship,
and University service. Chairs should also advise non-tenured ladder faculty on the optimal
timing and use of their leaves of absence in developing their research and teaching excellence.
(Please see Section XVII).

For non-tenured members of the faculty whose terms of appointment are three years or more, it is
a department’s responsibility to review formally their accomplishments and promise as members
of the profession. Such a review should take place during the penultimate year of each
appointment in the non-tenure ranks. Each individual faculty member should be notified in writing
that such a review will take place and asked to submit any relevant publications or works in
progress. The chair should also ask any appropriate program or institute director(s) about the
individual’s contributions to that program or institute.
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 53 of 194
 42   Yale University Faculty Handbook — August 22, 2019


Assistant professors may be reviewed for promotion to associate professor on term at any time.
They must be reviewed no later than their sixth year in the rank of assistant professor. Those
promoted to associate professor on term will be appointed for a term equal to their remaining
eligible time in the non-tenure ranks (plus any extensions as provided in Section III.F). Faculty in
either non-tenure rank may be reviewed for promotion to tenure at any time, but all those promoted
to the rank of associate professor on term will be reviewed for tenure no later than their
penultimate year in the non-tenure ranks (plus any extensions as provided in Section III.F). This
tenure review will include assessments by experts outside of Yale.

Non-tenured faculty who choose to be reviewed for reappointment or promotion before their last
year of eligibility may not undergo another review for the same reappointment or promotion if the
initial review did not result in a reappointment or promotion. Assistant professors whose review for
associate professor on term did not result in promotion but who subsequently demonstrate notable
and broad advances reflecting exceptional new achievements in scholarship, teaching, and service
may, following a request submitted by the department or program and approved by the Dean of the
FAS, undergo a review for tenure before the end of the penultimate year of the faculty member's
term. Associate professors with tenure can be formally considered at the department level and, if
appropriate, at the TAC level for promotion to professor more than once, but normally no more
frequently than at two-year intervals.

Assistant Professor (FASTAP 2007). The position of assistant professor is normally open only to
persons who hold the Ph.D. degree or its equivalent. Qualifications for initial appointment include
promise as a teacher and scholar or creative artist. Reappointment requires evidence of success as a
teacher and achievement as a scholar or artist.

The initial term of appointment is normally for four years, including years on convertible
appointments. A review for reappointment for an additional three years must be conducted no later
than during the penultimate year of the initial appointment.

No person may serve as assistant professor at Yale for more than seven years (plus any extensions
as provided in Section III.F). This seven-year maximum will include any years in the lecturer
convertible rank. It will also include leaves, paid or unpaid, granted for professional purposes.

Lecturer Convertible (FASTAP 2007). Successful candidates for assistant professorships who
have not completed their Ph.D. at the time their appointments begin are appointed for one year at
the rank of lecturer convertible. Appointments to this rank assume that the Ph.D. will be completed
within that year. This appointment is renewable, but the rank of lecturer convertible may not be
held for more than a total of four semesters. Conversion to assistant professor takes place when
evidence of completion of the degree and a recommendation of the promotion are submitted by the
applicable department or program to the FAS Dean’s Office and receipt is acknowledged. The
         Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 54 of 194
                                                                                  IV. Faculty of Arts and Sciences      43



conversion is retroactive to July 1 if the degree is received by October 1. If the degree is received
after October 1 but before February 1, conversion is retroactive to January 1. For purposes of this
conversion, the FAS Dean’s Office will accept a letter from the candidate’s graduate school dean
or other appropriate academic administrator indicating that all the degree requirements have been
met and that the degree will be awarded at the next opportunity.

Associate Professor on Term (FASTAP 2007). Associate professor on term is normally the rank
of promotion from assistant professor or the rank of initial appointment at Yale for an individual
with scholarly or artistic achievement and substantial previous teaching experience. To be
considered for this appointment candidates must present significant published research and
scholarship representing early demonstrations of disciplinary or interdisciplinary leadership,
excellent teaching and mentoring of students, and engaged University citizenship. These
accomplishments will be assessed by the relevant departments and programs and by experts
outside Yale.

This appointment as associate professor on term is always for a term equal to the individual’s
remaining eligible time in the non-tenure ranks (plus any extensions as provided in Section III.F).
There are no reappointments to this rank. No person may serve in the rank of associate professor
on term at Yale for a period exceeding seven years (plus any extensions as provided in Section
III.F). Associate professors on term may be reviewed for promotion to tenure at any time, but must
be reviewed for promotion to tenure no later than during their penultimate year in the rank.

b. Appointments to Tenure (FASTAP 2007)
The following description of standards for appointments to tenure in the Faculty of Arts and
Sciences is derived from the Dahl Report of June 196527, which was prepared by a committee of
faculty members. These standards were reviewed and affirmed by faculty committees chaired by
Professor Tobin (1981), Professor Hartigan (1985), and Deans Butler and Salovey (2007).

A candidate for appointment or promotion to a tenure position, whether at the rank of professor or
associate professor, must have attained scholarly or creative distinction of a high quality as
demonstrated by both written work and teaching. Consideration for tenure emphasizes the impact
and continuing promise, at the very highest levels, of the candidate’s research and scholarship, as
well as excellent teaching and engaged University citizenship within and beyond a department or
program.

A tenure appointment, whether at the rank of professor or associate professor, is a permanent
forward-looking commitment. Appraisals of past contributions must be supplemented by other
evidence and estimates of future contributions to the profession and the teaching program. In

27 Report to the Executive Committee of the Faculty of Arts and Sciences of the Ad Hoc Committee on Policies and Procedures
on Tenure Appointments (1965).
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 55 of 194
44   Yale University Faculty Handbook — August 22, 2019


choosing among available candidates, the faculty may decide that a particular candidate’s
accomplishments to date and indicated promise justify appointment, even though their publications
may be fewer than those of other candidates.

While the several manifestations of intellectual distinction are prerequisite to an appointment with
tenure, it is recognized that the balance among them may vary from candidate to candidate and
from field to field; there may be variation in the quantity of the written or creative work, although
the quality must always be high. Unusually effective teaching or an unusually significant
contribution to the community’s well-being will serve as strong support for the evidence of quality
provided by the candidate’s scholarly writings, but cannot compensate for an absence of the most
tangible and enduring demonstration of a scholar’s distinction.

The criteria for appointment or promotion to the rank of associate professor with tenure differ from
those for professors in degree rather than in kind. Tenured faculty at Yale are expected to stand
among the foremost leaders in their fields throughout the world. Associate professors with tenure
are expected to develop the qualities of scholarship that earned them their permanent
appointments, so that within a reasonable period of time their value to the University and their
national or international standing will make them suitable candidates for the rank of professor.

Professor (FASTAP 2007). Candidates for the rank of professor are expected to stand among the
foremost leaders in their fields throughout the world. It is expected that professors will continue to
develop the qualities of scholarship, creativity, teaching and University citizenship that earned
them their appointments.

Associate Professor with Tenure (FASTAP 2007). Candidates for this rank are expected to have
shown evidence of exceptional accomplishments and future promise that makes the sponsoring
department confident that within five years they will merit promotion at Yale to the rank of
professor. Tenured associate professors must be reviewed by their department for promotion within
five years. In exceptional cases, when at least seven years have passed from the date of
appointment or promotion to associate professor with tenure, the Provost, in consultation with the
department chair, may recommend that individual directly to the Corporation for promotion to
professor.

2. FASTAP 2016 Policies Governing Ladder Faculty Ranks

The policies in this section apply to faculty whose initial ladder appointments began on or after
July 1, 2017, except those whose initial ladder faculty appointments began on July 1, 2017 and
who were eligible and have formally opted to adopt FASTAP 2007. The policies in this section
also apply to those faculty whose initial ladder appointments began prior to July 1, 2017, and who
were eligible and have formally opted to adopt the policy below.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 56 of 194
                                                                  IV. Faculty of Arts and Sciences   45


a. Appointments on Term (FASTAP 2016)

Cumulative time in the rank of assistant professor in the Faculty of Arts and Sciences may not
exceed eight years (plus any extensions as provided in Section III.F). This eight-year maximum
includes any year in which the individual holds the rank of lecturer convertible.

Reappointment of persons holding term appointments is not automatic and requires careful
evaluation of a candidate’s work by the members of the department eligible to vote on
reappointment. Chairs, in consultation with the Dean of the FAS or the Dean’s designees are
responsible for ensuring the development and effectiveness of mentoring programs for non-
tenured faculty. Chairs or their delegates are expected to keep non-tenured faculty members
informed of the department’s procedure for appointments and promotions and every year to
discuss with all individuals the department’s assessment of their progress and prospects. The chair
or chair’s delegate is also expected to inquire about those faculty members’ teaching (including
that in interdisciplinary programs), ongoing and published research and scholarship, and
University service. Chairs should also advise non-tenured ladder faculty on the optimal timing and
use of their leaves of absence in developing their research and teaching excellence. (Please see
Section XVII).
For non-tenured members of the faculty, it is a department’s responsibility to review formally
their accomplishments and promise as members of the profession. Such a review should take place
during the penultimate year of each appointment. Each individual faculty member should be
notified in writing that such a review will take place and asked to submit any relevant publications
or works in progress. The chair should also ask any appropriate program and institute director(s)
about the individual’s contributions to interdisciplinary programs and institutes.

Non-tenured faculty may be reviewed for promotion to a rank with tenure at any time. They must
be reviewed no later than their seventh year (plus any extensions as provided in Section III.F).

Non-tenured faculty who choose to be reviewed for reappointment or promotion before their last
year of eligibility may not undergo another review for the same reappointment or promotion if the
initial review did not result in a reappointment or promotion. Assistant professors whose review
for a second term as assistant professor did not result in reappointment but who subsequently
demonstrate notable and broad advances reflecting exceptional new achievements in scholarship,
teaching, and service may, following a request submitted by the department and approved by the
Dean of the FAS, undergo a review for tenure before the end of the penultimate year of the faculty
member's term. Associate professors with tenure can be formally considered at the department
level and, if appropriate, at the TAC level for promotion to (full) professor more than once, but
normally no more frequently than at two-year intervals.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 57 of 194

46   Yale University Faculty Handbook — August 22, 2019


Assistant Professor (FASTAP 2016). The position of assistant professor is normally open only to
persons who hold the Ph.D. degree or its equivalent who demonstrate promise as a teacher and
scholar or creative artist.

Candidates hired at the rank of assistant professor should exhibit the potential for significant
research and scholarly publications; their work should exhibit qualities that give the department
grounds to think that, if this potential is realized, then by the time the candidate is considered for
tenure, their work would significantly extend the boundaries of their disciplines, such that the
candidate will stand among the foremost leaders in their field in the world in a broad field of
knowledge. They should demonstrate excellent prospects for effective and creative teaching and
mentoring, and display the potential for a career of engaged departmental, professional, and
University citizenship.

The initial term of appointment is normally for five years, including years on convertible
appointments. A review for reappointment for an additional three years must be conducted no later
than during the penultimate year of the initial appointment. Reappointment (without tenure) at the
rank of assistant professor requires that the candidate demonstrate measurable progress towards
the criteria for tenure in research, teaching, and service. The reappointment review will conclude
with detailed feedback for the candidate outlining strengths, weaknesses, and opportunities for
growth. This is not a pro forma review with expectations of an automatic pass; it is the occasion
for substantive assessment of the candidate’s work to date.

No person may serve as assistant professor at Yale for more than eight years (plus any extensions
as provided in Section III.F). This eight-year maximum will include any years in the lecturer
convertible rank. It will also include leaves, paid or unpaid, granted for professional purposes.

Lecturer Convertible (FASTAP 2016). Successful candidates for assistant professorships who
have not completed their Ph.D. at the time their appointments begin are appointed for one year at
the rank of lecturer convertible. Appointments to this rank assume that the Ph.D. will be
completed within that year. This appointment is renewable, but the rank of lecturer convertible
may not be held for more than a total of four semesters. Conversion to assistant professor takes
place when evidence of completion of the degree and a recommendation of the promotion are
submitted by the applicable department or program to the FAS Dean’s Office and receipt is
acknowledged. The conversion is retroactive to July 1 if the degree is received by October 1. If the
degree is received after October 1 but before February 1, conversion is retroactive to January 1.
For purposes of this conversion, the FAS Dean’s Office will accept a letter from the candidate’s
graduate school dean or other appropriate academic administrator indicating that all the degree
requirements have been met and that the degree will be awarded at the next opportunity.
         Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 58 of 194
                                                                                   IV. Faculty of Arts and Sciences       47



Associate Professor on Term (FASTAP 2016). In rare instances, candidates may initially be
appointed at the rank of associate professor on term in recognition of their considerable scholarly
or artistic achievement and substantial previous teaching experience. Faculty members appointed
to this rank under FASTAP 2016 are, for the purposes of promotion and tenure, governed by the
policies associated with the rank of assistant professor as governed by FASTAP 2016. Assistant
professors under FASTAP 2016 are not eligible for promotion to this rank.

b. Appointments to Tenure (FASTAP 2016)
The following description of standards for appointments to tenure in the Faculty of Arts and
Sciences is derived from the Dahl Report of June 196528, which was prepared by a committee of
faculty members. These standards were reviewed and affirmed by faculty committees chaired by
Professor Tobin (1981), Professor Hartigan (1985), Deans Butler and Salovey (2007), and Dean
Gendler (2016).

A candidate for appointment or promotion to a tenure position, whether at the rank of professor or
associate professor, must stand among the foremost leaders in the world in a broad field of
knowledge. Tenure is reserved for candidates whose published work significantly extends the
horizons of their disciplines(s). A tenure appointment is a permanent, forward-looking
commitment, and therefore requires evidence of an ongoing and ambitious research agenda. An
assessment of candidates’ leadership is based on the impact, at the very highest levels, of their
research and peer-reviewed scholarship. Excellent teaching and engaged University and
professional citizenship within and beyond a department or program are also expected. Tenure at
Yale may be awarded at the associate or full professor rank.

Associate Professor with Tenure (FASTAP 2016). Tenure is awarded at this rank to scholars who
meet the standard for tenure as articulated in the Report of the Faculty of Arts and Sciences
FASTAP Review Committee (2016). Associate professors are expected to build upon the
accomplishments that earned them their permanent appointments, so that within a reasonable period
of time—typically between three and five years after the initial promotion—they will merit
successful consideration for full professor as described below.

Professor (FASTAP 2016). The title of full professor is earned by those individuals who meet the
FASTAP 2016 tenure standard who have a body of distinguished achievements in their record of
research, with a commensurate national and international reputation, and who (continue to) display
the excellence in teaching and service that is expected of all tenured professors at Yale. It is
expected that professors will continue to develop the qualities of scholarship, creativity, teaching,
and University citizenship that earned them their appointments.

28 Report to the Executive Committee of the Faculty of Arts and Sciences of the Ad Hoc Committee on Policies and Procedures on
Tenure Appointments (1965).
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 59 of 194

48   Yale University Faculty Handbook — August 22, 2019


While the several manifestations of intellectual distinction are prerequisite to an appointment with
tenure, it is recognized that the balance among them may vary from candidate to candidate and
from field to field; there may be variation in the quantity of the written or creative work, although
the quality must always be high. Unusually effective teaching or an unusually significant
contribution to the community’s well-being will serve as strong support for the evidence of quality
provided by the candidate’s scholarly writings, but cannot compensate for an absence of the most
tangible and enduring demonstration of a scholar’s distinction.

I. Other Instructional Appointments

The following positions are not among the ladder ranks, and appointments to these positions are not
counted in the calculation of the maximum time that a faculty member may serve in any ladder rank
or ranks. Recommendations for appointment to these ranks are reviewed by the Teaching Resource
Advisory Committee (TRAC). Depending upon department practices, these faculty may participate
in appropriate departmental deliberations but are not eligible to vote on appointments or promotions
in the ladder faculty. Fringe benefits and other privileges are not necessarily the same as those for
ladder appointments (see Section XVIII.D). In all these positions where the term of appointment
exceeds one year, the individual will be carefully reviewed in the penultimate year of appointment
(see also Section III.G for notice of termination and non-reappointment). Reappointment depends
on the continued budgetary authorization of the position, the teaching needs of the department, and
an evaluation of the performance of the individual.

Professor Adjunct, Associate Professor Adjunct, and Assistant Professor Adjunct. Note: as of
July 1, 2017, new appointments at these ranks in the FAS are expected to be rare; instead, the ranks
of senior lecturer and professor in the practice will be used. The policy below generally applies to
existing appointments. In the Faculty of Arts and Sciences, the adjunct ranks have been used for the
appointment of individuals with special qualifications who play important roles in the teaching of
undergraduate or graduate students, but who may not be fully engaged in the research activities
characteristic of ladder faculty in disciplines represented by Yale’s Faculty of Arts and Sciences
departments and programs.

The clearest examples of individuals who qualify for these ranks are professional writers and
performing artists. Other examples include business leaders, individuals with specific competencies
relevant to a need in the teaching program, or individuals with academic qualifications in fields
normally not represented at Yale. In some cases, adjunct faculty may be appointed full-time, but
more often, they will spend a significant amount of time engaged in administrative or professional
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 60 of 194
                                                                   IV. Faculty of Arts and Sciences   49


activities either at Yale or outside Yale. In the latter case, the fraction of time they are employed by
Yale will depend on the level of those activities and the amount of their contribution to Yale. In
some cases, particularly in the sciences, members of the adjunct faculty may be employed full-time
at another institution or company, and they may contribute to the University’s teaching program,
may make other contributions to a department or program or may contribute to the larger
Yale community.

Adjunct faculty may not vote on ladder faculty appointments or serve as the principal advisers of
dissertations. With special approval of the Dean of the FAS, adjunct faculty may become principal
investigators of grants. Depending upon department practices, adjunct faculty participate in
deliberations on matters other than appointments. Because adjunct faculty who are appointed
primarily as teachers are not expected to participate in many of the research, advising, and
administrative responsibilities of ladder faculty, their teaching responsibilities are more extensive
than those of ladder faculty. For the same reasons, they do not qualify for research leaves of absence
or funds meant to support research and the presentation of research at professional meetings. Full-
time adjunct faculty may be eligible to compete for a limited number of paid Professional
Development Leaves (see Section IV.L.4). Depending upon department needs, adjunct faculty may
from time to time be allowed to take leaves of absence without salary.

Appointments to the adjunct ranks may vary in length from one semester to five years and are
renewable, depending upon the continued teaching needs of the department, the Teaching Resource
Advisory Committee’s (TRAC) authorization for the appointment, and the performance of the
individual. Recommendations for appointments for terms of more than one year must be supported
by letters from outside Yale and approved by TRAC. Shorter terms of appointment also require
supporting letters and are also approved by TRAC. Although appointments to these ranks may be
renewed, they carry no presumption of reappointment and no expectation of long-term employment
at Yale. An appointment may be made for a given number of years without specifying a particular
amount of teaching or the level of salary. The responsibilities and compensation may be determined
subsequently, and in some cases the appointment may carry no remuneration.

The level of the adjunct rank is dependent upon the qualifications and experience of the individual.
An assistant professor adjunct will normally just have completed the Ph.D. or other terminal
professional degree or have had fewer than six years of full-time teaching experience at the
beginning of the appointment. The appointment must be supported by written evidence that the
individual will be an effective teacher in the field of appointment. Appointment or promotion to the
rank of associate professor adjunct requires substantial teaching experience at a high level of
effectiveness; evidence of significant professional development, either at Yale or elsewhere; and
demonstrated excellence in the area of expertise, whether in performance, scholarship, or
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 61 of 194

50   Yale University Faculty Handbook — August 22, 2019


professional achievement. Appointment or promotion to the rank of professor adjunct requires
scholarly or professional achievement of the highest quality, as reflected by visible impact at a
national level.

Professor in the Field. Note: effective July 1, 2016, new initial appointments at this rank will not be
made; instead, the rank of professor in the practice will be used. The policy below generally applies
to existing appointments. Persons who have achieved exceptional distinction as practitioners or
performers in a field may be candidates for appointment as professor in the field. Candidates must
show evidence of exemplary ability to teach the skills of their field. They must also show evidence,
through past achievement and future promise, that they will advance the practice and understanding
of their field at the highest level. Appointments to this rank shall be full-time for terms of three to
five years; they may be renewed, after review by the sponsoring department or program and the
appropriate Tenure and Appointments Committee. Persons holding this rank have all the
responsibilities and privileges of ladder faculty except for membership in the Joint Boards of
Permanent Officers and the right to vote on ladder appointments in their departments. They are
eligible for most of Yale’s benefits, but they are not eligible for the Early, Planned, or Phased
Retirement Programs. Appointments to this rank are expected to be rare.

Professor in the Practice. Professors in the practice will be distinguished practitioners who
demonstrate eminence in the field, sustained accomplishment, and sustained activity in their area of
practice. They will hold national or international reputations for their innovative and transformational
contributions to their practice, through creative work, professional leadership, practice-centered
publications, or other demonstrations of significant accomplishment. Exceptional contributions as a
practitioner are the basis of evaluation. This appointment is not intended for those whose field of
practice is primarily that of teaching or pedagogy. Terms will be up to five years, with the possibility
of reappointment in accordance with applicable policies and procedures. Initial appointment or
promotion to this rank will require review by the appropriate Tenure and Appointments Committee
and approval of the Corporation.

Lecturer, Senior Lecturer, and Senior Lecturer II. Appointment to these ranks is appropriate only
for persons whose responsibilities include regular teaching. Lecturers, senior lecturers, and senior
lecturers II will normally have earned the Ph.D. or its equivalent or another appropriate terminal
degree. Appointment to the rank of senior lecturer requires at least six years of full-time teaching
experience, at Yale or elsewhere, in a faculty rank, including the rank of lecturer. Individuals
appointed or promoted to that rank must also have established a documented record of excellent
teaching and committed service as further described in criteria set forth by the Steering Committee of
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 62 of 194

                                                                   IV. Faculty of Arts and Sciences   51


the Faculty of Arts and Sciences. Appointment to the rank of senior lecturer II requires at least ten
years of full-time teaching experience, at Yale or elsewhere, in a faculty rank, including at least
five years at Yale at the rank of senior lecturer. Individuals promoted to the rank of senior lecturer
II must also have established a sustained and documented record of excellent teaching, be a central
and essential component of a relevant teaching program, and be recognized on campus as a model of
excellence in the areas of teaching, learning, and service as further described in criteria set forth by
the Steering Committee of the Faculty of Arts and Sciences.

Appointments to the rank of lecturer may be part- or full-time for one semester, for one year, or for
a period of up to three years. Appointments to the ranks of senior lecturer and senior lecturer II
may be part- or full-time for one semester, for one year, or for a period of up to five years.
Recommendations for appointments of more than one year must be approved by the Teaching
Resource Advisory Committee (TRAC). Shorter terms of appointment are approved by the FAS
Dean’s Office. Although appointments to these ranks may be renewed, they carry no presumption
of reappointment and no expectation of long-term employment at Yale. Reappointment will depend
on the continued need for the position, the availability of resources for the position, and the
performance of the individual.

An individual with an appointment in one of these ranks for a term of three or more years is
normally reviewed for possible reappointment by the end of the penultimate year. An individual
with an appointment of one or two years will be reviewed only if a reappointment is contemplated
by the department and authorized by TRAC. Individuals who have held a combination of non-
ladder ranks, e.g., lecturer and lector, on a full-time basis for four or more consecutive years will be
given written notice of non-reappointment at least one year before the expiration of their current
term of appointment (see Section III.G).

Lector and Senior Lector I and II. Individuals engaged in the teaching of foreign languages at
Yale may be appointed to one of these ranks. They are characterized by an increasing level of
programmatic and pedagogical responsibility and by the qualifications and experience of the
individuals appointed to them. Although appointments to these ranks may be renewed, they carry
no presumption of reappointment and no expectation of long-term employment at Yale.
Reappointment will depend on the continued need for the position, the availability of resources for
the position, and the performance of the individual. Recommendations for appointments of more
than one year must be approved by the Teaching Resource Advisory Committee. Shorter terms of
appointment are approved by the FAS Dean's Office.

In the case of appointments for terms of three years or more, individuals are normally reviewed by
the end of the penultimate year of the appointment. Individuals who have held any combination of
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 63 of 194
52   Yale University Faculty Handbook — August 22, 2019


appointments in the non-ladder ranks, e.g., lecturer, lector and senior lector, on a full-time basis for
four or more consecutive years and who are not to be reappointed will normally be given written
notice of non-reappointment at least one year before the expiration of their current term of
appointment (see Section III.G).

The rank of lector is appropriate for individuals who have native or near-native language
proficiency and some training in language pedagogy, have earned a bachelor’s degree or its
equivalent, but who have had relatively little teaching experience. That experience might range from
teaching during graduate training to fewer than three years of full-time teaching at the college level.
Lectors may be appointed for terms varying from one semester to three years, renewable to a
combined maximum of six years in that rank. Promotion to senior lector I may be considered at any
time.

The rank of senior lector has two levels, characterized by programmatic and pedagogical
responsibility and the qualifications and experience of the individuals appointed to them. Senior
lectors with appropriate qualifications may be asked to engage in a limited amount of teaching in
non-language courses at the undergraduate or graduate level.

Qualification for appointment to senior lector I includes: a bachelor’s degree or its equivalent;
substantial teaching experience with documented evidence of excellence; the capacity to carry out
administrative or other departmental responsibilities such as directing courses, contributing to the
training of language teachers, or serving on departmental committees; and evidence of professional
growth and activity, either at Yale or nationally, in support of the department’s language teaching
mission as further described in criteria set forth by the Language Study Committee with the
concurrence of the Steering Committee of the Faculty of Arts and Sciences. Senior lectors I may be
appointed for terms varying from one semester to three years, and their terms are renewable
following a favorable review and a recommendation from the department. There is no limit on the
number of terms to which senior lectors I may be reappointed, depending on continued high
performance and need for the position. Senior lectors I who have served at least five years at that
rank may be considered for promotion to senior lector II. In rare circumstances, senior lectors I may
be considered for promotion before serving five years in the rank.

Qualification for appointment to senior lector II includes: a bachelor’s degree or its equivalent;
superlative record of teaching as a senior lector I; continued professional growth as evidenced by
special achievements or innovation in support of the department’s language teaching mission; and
demonstrated capacity for leadership in the language teaching profession outside the University as
further described in criteria set forth by the Language Study Committee with the concurrence of the
Steering Committee of the Faculty of Arts and Sciences.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 64 of 194

                                                                   IV. Faculty of Arts and Sciences   53



Appointment or promotion to senior lector II requires thorough review of the candidate by
members of the department, including the Language Program Director if the department has such
a position, and by the University’s Director of Language Study. Senior lectors II may be
appointed for terms varying from one semester to five years, and their terms are renewable
following a favorable review and a recommendation from the department. There is no limit on
the number of terms to which senior lectors II may be reappointed, depending on continued high
performance and need for the position. Departmental recommendations for appointment,
reappointment, or promotion to senior lector II will be reviewed by the Language Study
Committee before going forward to the Teaching Resource Advisory Committee for final
approval.

Gibbs Assistant Professor. The rank of Gibbs assistant professor exists in the Mathematics
department and is open only to persons who hold a Ph.D. degree or its equivalent. A Gibbs
assistant professor is normally appointed for three years without the possibility of reappointment
in that rank. For this reason, this rank is not considered a ladder faculty rank. Individuals holding
this rank are not eligible for paid leaves, and no special notice of non-reappointment is necessary.
Gibbs assistant professors are eligible for teaching relief for child rearing for non-ladder teaching
faculty (see Section XVII.D.4). In most other respects, however, Gibbs assistant professors have
the same responsibilities and benefits as assistant professors, but on a term basis.

J. Instructional Opportunities for Yale Graduate and Professional School Students

Instructional appointments for graduate and professional school students are not faculty
appointments, and individuals holding them must remain registered students of their schools.


Part-time Acting Instructor. Yale graduate and professional school students who are appointed
as part-time acting instructors are responsible for teaching one or more courses, seminars, or
sections of a multi-section course, subject to department or program guidance and supervision.
Graduate students in years one through six may not teach more than one course in any semester at
the rank of part-time acting instructor (PTAI). Graduate students no longer on the financial aid
package and professional students may teach up to three such courses per year. Generally,
graduate students are first eligible for this appointment at the beginning of the term after they have
advanced to candidacy. In certain departments or programs, however, students are expected to
teach as PTAIs in their third year, prior to advancing to candidacy, according to a standard
teaching schedule.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 65 of 194

54   Yale University Faculty Handbook — August 22, 2019


Teaching Fellow. Teaching fellows are students registered in the Graduate School of Arts and
Sciences or in one of the professional schools who have formal teaching duties assisting members
of the faculty and involving regular classroom or laboratory contact with students. Teaching
fellows may have responsibility for leading sections of a multi-section course if supervision is
provided by a regular member of the faculty. Supervision by the faculty will be expected to
include assistance both in planning the sections and in helping teaching fellows and teaching
assistants to improve their teaching. Teaching fellows may also serve as graders and tutors.

Appointments will ordinarily be made at various levels according to policies established by the
Graduate School of Arts and Sciences.

K. Research Appointments

Research appointments in the FAS other than Department (or Program) Scholar, below, conform
to University-wide policies (see Section XV).

Department (or Program) Scholar. This appointment is available to former ladder faculty
members who have exhausted their eligible time in the combined non-tenure ranks (see Section
IV.H.1.a and Section IV.H.2.a) and may not exceed twelve months that immediately follow the
conclusion of their ladder appointments. Department Scholar is an unpaid and non-renewable
appointment available only to those who do not hold a faculty or other academic appointment
outside of Yale. Department Scholars are provided a Yale ID, email address, and on-campus
library privileges. This appointment requires the recommendation of the department(s) or
program(s) where the candidate was previously appointed and the approval of the FAS Dean's
Office. Department Scholars are not eligible to attend Yale College Faculty meetings, vote in
department faculty meetings, teach courses, or advise other credit-bearing work within the FAS.

L. Leaves

Faculty in the Faculty of Arts and Sciences are eligible for a variety of leaves, both paid and
unpaid. Please see Section XVII for university-wide policies that govern all leaves, paid and
unpaid. The policies and leaves below apply to and are available only to FAS faculty. They are
governed by (and constitute a subset of) university-wide policy as stated in Section XVII.

1. Outside Funding for FAS Faculty Leaves

Ladder faculty members who are eligible for any paid leave are encouraged to seek support
from sources outside the University. If an FAS faculty member who has been granted a paid
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 66 of 194

                                                                   IV. Faculty of Arts and Sciences   55



leave is successful in obtaining from outside sources any portion of the salary that the
individual is eligible to receive from Yale for the term of that leave, one half of the resulting
salary savings to the University, up to a total of $25,000, will be used to create an individual
research account that may fund any legitimate research expenses (see https://provost.yale.edu/
policies/appropriate-use-university-research-funds for University policy on appropriate
research expenses).

2. FASTAP 2007 Leave Policy

FAS non-tenured ladder faculty whose appointments are governed by the FASTAP 2007
policies are eligible for the following leaves.

a. Assistant Professor Fellowships (FASTAP 2007)

Assistant professors in the Humanities are eligible for a Morse Fellowship. Assistant
professors in the Social Sciences, Sciences, and Engineering are eligible for a Junior Faculty
Fellowship. These fellowships are intended to provide time for research and writing at a
crucial point in the careers of recently appointed scholars at the rank of assistant professor.
The fellowships pay full salary and the University contributions to fringe benefits.

Assistant professors who have had no leave of any kind while at Yale are eligible to hold
Morse or Junior Faculty Fellowships in the second, third, or fourth year of teaching at that
rank at Yale. The fellowships may be awarded to assistant professors who present, during the
fall of the previous academic year, a research proposal that is approved by the department
chair and the FAS Dean.

The holder of a Morse Fellowship or a Junior Faculty Fellowship is relieved of all duties to
the University for the period of the fellowship. Each fellowship holder is expected to devote
full-time effort to the proposed project.

b. Associate Professor on Term Leave (FASTAP 2007)
Assistant professors in the Faculty of Arts and Sciences who are promoted to the rank of
associate professor on term are eligible for an Associate Professor Leave, a full year’s leave
at full salary, provided that two semesters of full-time teaching in residence have elapsed
since their last paid leave. Faculty members appointed at Yale to the rank of associate
professor on term are eligible for the Associate Professor Leave in the second, third, or fourth
year of appointment. These leaves may be awarded to associate professors who
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 67 of 194
56   Yale University Faculty Handbook — August 22, 2019


present, during the fall of the previous academic year, a research proposal that is approved
by the department chair and the FAS Dean. A faculty member who is awarded such a leave
must return to Yale for a full year of full-time teaching.

A faculty member awarded either a Morse or Junior Faculty Fellowship must return to Yale
after that fellowship for a full year of full-time teaching.

3. FASTAP 2016 Leave Policy

FAS non-tenured ladder faculty whose appointments are governed by the FASTAP 2016
policies are eligible for the following leaves.

Leaves prior to tenure review are intended to provide time for research and writing at crucial
points in the careers of recently appointed scholars in the FAS non-tenure ladder ranks.
Faculty members who receive reappointment will be eligible for up to three semesters of paid
leave before tenure review. At least one semester and no more than two semesters may be
taken before the reappointment review. Semesters of leave may be but need not be taken
consecutively. At the request of the faculty member, and with the permission of the
department and the FAS Dean’s Office, a single-semester leave may be taken as a full year of
half-time teaching.

a. Initial Appointment Leave (FASTAP 2016)

 During their initial five-year appointment, assistant professors will be eligible for up to two
 semesters of paid leave prior to their reappointment review, typically to be taken during years
 two and/or three. In consultation with the department chair and with the approval of the FAS
 Dean’s Office, leave(s) may be taken during other years. For faculty engaged in laboratory-
 based research, leave during the first semester of the initial appointment may be approved.

 b. Post-Reappointment Leave (FASTAP 2016)

 Upon reappointment, assistant professors are eligible for one or two semesters of additional
 paid leave to be taken in years five and/or six such that the total number of semesters of leave
 during their combined terms of appointment as assistant professors does not exceed three.

 For both the initial term of appointment and the term of reappointment, assistant professors
 are expected to return to Yale for a minimum of a full year of full-time teaching after their
 final semester of leave.

c. Associate Professor on Term Leave (FASTAP 2016)
Associate professors on term in the Faculty of Arts and Sciences follow the same schedule of
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 68 of 194

                                                                  IV. Faculty of Arts and Sciences   57



leaves as assistant professors. Faculty members will be eligible for three semesters of leave
before tenure review. At least one semester and no more than two semesters may be taken
before the end of their third year. Otherwise, the timing of the leaves will be arranged by
individual candidates in consultation with their chair and the FAS Dean’s Office, who will
provide guidelines about recommended leave patterns. Semesters of leave need not be taken
consecutively, and only two terms of leave may be taken consecutively. At the request of the
faculty member, and with the permission of the department and the FAS Dean’s Office, a
single-semester leave may be taken as a full year of half-time teaching.

4. Professional Development Leaves

Full-time members of the non-ladder instructional faculty may apply for a limited number of
one-semester Professional Development Leaves. While on leave they receive full salary and
benefits and are relieved of teaching and administrative responsibilities. To be eligible,
individuals must have served as full-time teachers in the Faculty of Arts and Sciences for at
least three years and must hold multi-year appointments that extend through the year
following the proposed leave. A faculty member awarded such a leave must return to Yale for
a year of full-time teaching. At least six years of full-time teaching at Yale must be completed
before an individual who has been awarded a leave becomes eligible for another.

a.   Lecturers, Senior Lecturers, Senior Lecturers II, and Assistant, Associate, and full
Professors Adjunct who are eligible may submit a written proposal, which must be
supported by a department or program, for review by the Steering Committee of the Faculty of
Arts and Sciences or its designate. The Committee will judge proposals on the basis of quality
and feasibility and on the likelihood that the completed project would enhance the teaching
program of the department or program and advance the professional development of the
candidate.

b.   Lectors, Senior Lectors, and Senior Lectors II who are eligible may submit a written
proposal, which must be supported by a department or program, for review by the Language
Study Committee. The Committee will judge proposals on the basis of quality and feasibility
and on the likelihood that the completed project would enhance the language teaching program
of the department or program as well as advance the professional development of the
candidate. Those proposals reviewed favorably by the Language Study Committee will be
forwarded for review by the Steering Committee of the Faculty of Arts and Sciences, or its
designate, which will judge proposals on the basis of the same criteria. All awards of
Professional Development Leaves are made by the Steering Committee of the Faculty of Arts
and Sciences or its designate.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 69 of 194
58   Yale University Faculty Handbook — August 22, 2019


V. School of Architecture

A. Description

The School of Architecture offers graduate and post-professional education in the fields of
architecture and environmental design. It also offers a program that leads to a Ph.D. and programs
of study to Yale College students that may lead to an undergraduate major in architecture.

For the School of Architecture, policies and practices specified in this section take precedence
over conflicting policies and practices designated in other sec ions of the Handbook.

B. Governance: The Executive Committee

The Executive Committee is the governing board of the School and consists of all tenured
faculty members holding appointments in the School and others appointed by the Dean from
the ranks of associate professor on term, associate professor adjunct, professor adjunct, and
professor in the practice. The Dean may invite non-voting members from other ranks at the
School to meet with the Executive Committee in an advisory capacity. The Executive
Committee participates in the formulation of educational and administrative policies and
reviews proposed faculty appointments and promotions.

C. Composition and Ranks of Faculty

The faculty in the School of Architecture is composed of scholars and professional
practitioners. Faculty members are expected to devote a portion of their time to research or
practice in their areas of professional interest and expertise. The faculty is composed as
follows:

1.   Ladder Faculty

The ladder faculty comprises the ranks of assistant professor, associate professor on term,
associate professor with tenure, and professor. With modifications as appropriate for faculty
holding appointments in the School of Architecture or as modified in this section, ladder
faculty appointments in the School of Architecture follow the definitions, policies,
and procedures for appointment and reappointment of these ranks as established for the Faculty
of Arts and Sciences under FASTAP 2007 protocol (see Section IV.H.1). Appointees within
this category are considered members of the regular faculty; are considered full-time
faculty members; and are responsible for teaching and other duties, such as participation in
faculty meetings, juries, School committees, student advising, and other forms of School and
University service.

a.   Term Appointments. Assistant professor and associate professor on term are non-tenure
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 70 of 194
                                                                         V. School of Architecture   59


appointments made for a stated number of years. Initial appointments of assistant professors are
normally for four years. No one may serve in the rank of assistant professor for more than
seven years plus any extensions as described in Section III.F. The cumulative time on term
appointments in the ranks of assistant professor and associate professor on term may not
exceed nine years plus any extensions as described in Section III.F.

b. Tenure Appointments. Associate professor with tenure and professor are tenure appointments
and are made without term.

2.   Non-Ladder Faculty

a. Adjunct Faculty

The adjunct faculty comprises the ranks of assistant professor adjunct, associate professor adjunct,
and professor adjunct. Appointees within these ranks are considered members of the
regular faculty. Appointments in these ranks are given to those who are active as
practitioners in their professional field, and are defined as requiring less than full-time
participation in teaching and other activities expected of faculty holding full-time appointments
in the School. Adjunct faculty will not be appointed to less than half of full-time employment.
Appointments to these ranks are normally for a term of one to five years and may be renewed
one or more times without either the expectation or the promise of tenure. Adjunct faculty
members are responsible for teaching and other duties, such as participation in faculty meetings,
juries, School committees, and student advising.

b. Instructor, Lecturer, Senior Lecturer, Critic, and Senior Critic
Appointments as an instructor, lecturer, senior lecturer, critic, and senior critic may be offered to
outstanding scholars and distinguished professionals who may or may not have hold any rank
from another academic institution. Such appointments may be full- or part-time. Faculty
members appointed within these ranks are responsible for teaching and may be responsible for
other duties, such as participation in faculty meetings, juries, School committees, and student
advising. The ranks of instructor, lecturer, or senior lecturer are normally given to those who are
involved in the teaching of non-design studio courses, such as lecture or seminar courses. The
ranks of critic and senior critic are normall given to those who are involved in the teaching of
design studio courses or who are involved in the teaching of both design studio and non-design
studio courses. Faculty appointed as senior lecturers or senior critics are expected to hold
advanced standing in their fields and have four or more years of teaching experience or its
equivalent.
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 71 of 194
 60    Yale University Faculty Handbook — August 22, 2019


Appointments to the ranks of instructor, lecturer, or critic, may be for a term of one year or less.
Appointments and reappointments at the rank of senior lecturer or senior critic may be for a term
of up to three years.

c.    Endowed Visiting Professor, Endowed Professor in Practice, and Endowed Visiting
      Fellow

Appointments as endowed visiting professors, endowed professor in practice, and endowed visiting
fellows may be offered to distinguished professionals who may or may not hold an academic rank
from another academic institution. Faculty members appointed within these ranks are
responsible for teaching. Although endowed visiting professors, endowed professors in practice,
endowed visiting fellows normally are not required to participate in administrative responsibilities
within the School, those appointed to these ranks may be required to participate in faculty
meetings, juries, School committees, and student advising. Appointments at the ranks of endowed
visiting professor and endowed visiting fellow are normally for a term of one year or less.
Appointments at the rank of endowed professor in practice are normally for a term of up to five
years and may be renewed one or more times without either the expectation or the promise of
tenure.

d. Professor in the Practice

Professors in the practice will be distinguished practitioners who demonstrate eminence in the
field, sustained accomplishment, and sustained activity in their area of practice. They will hold
national or international reputations for their innovative and transformational contributions to
their practice, through creative work, professional leadership, practice-centered publications,
or other demonstrations of significant accomplishment. Exceptional contributions as a
practitioner are the basis of evaluation. This appointment is not intended for those whose field
of practice is primarily that of teaching or pedagogy. Appointments in this rank are for terms
of up to five years, with the possibility of reappointment in accordance with applicable
policies and procedures. Initial appointment or promotion to this rank will require review by
the appropriate Standing Advisory and Appointments Committee (SAAC), approval of the
Provost, and approval of the Corporation.


e.    Visiting Appointments

Visiting appointments may be given to distinguished scholar-professionals who hold an academic
rank from another academic institution. Their visiting Yale appointment will carry the same
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 72 of 194
                                                                        V. School of Architecture   61




rank as they hold at the other institution. These appointments normally carry only teaching
responsibilities and are made in lengths of time varying from one week to nine months. These
appointments are made in accordance with Section XVI and are subject to benefit limitations as
described in Section XVIII.D.2.

D. Appointment, Reappointment, and Promotion Policy and Procedures

Open searches are required to fill initial appointments within the ranks of ladder and adjunct
faculty. Searches are not required for appointments to any other ranks or for reappointments or
promotions within the ranks of ladder and adjunct faculty. Ladder positions are normally open
only to persons who hold the Ph.D. degree, its equivalent, or an appropriate terminal
professional degree. Rules governing ladder appointments and promotions are consistent
with FAS policies as described in Section IV under the protocol for FASTAP 2007.

Qualifications for an initial appointment as assistant professor include promise of success as a
teacher and achievement as a scholar or professional. Reappointment as assistant professor requires
evidence of success as a teacher and achievement as a scholar or professional. To be considered

for appointment or promotion as associate professor on term, candidates must present original
significant creative and professional accomplishments or published research and scholarship
representing early demonstrations of disciplinary or interdisciplinary leadership, excellent teaching
and mentoring of students, and engaged university citizenship. For candidates being considered for
promotion to associate professor on term, review criteria shall include, if appropriate, a statement
of professional practice together with documentation of built or design work.

1.   Term Appointments, Reappointments, and Promotions

a.   Non-tenured Ladder, Adjunct Faculty, and Professor in the Practice. Proposed term
appointments, reappointments, and promotions to the ranks of non-tenured ladder, adjunct
faculty, and professors in the practice are presented by the Dean to the Executive Committee
for review and recommendation. Voting is limited to members of the Executive Committee at
the rank under consideration or higher without distinction between ladder and non-ladder
status, e.g., all professor, professor adjunct, professor in the practice, associate professor on
term, and associate professor adjunct members of the Executive Committee may vote on
appointment or reappointment for an associate professor on term. The Dean forwards
appointments, reappointments, and promotions recommended by the Executive Committee to the
Provost. If the Provost approves an appointment, reappointment, or promotion, in consultation
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 73 of 194
 62    Yale University Faculty Handbook — August 22, 2019


with the Provost's Standing Advisory and Appointments Committee (SAAC) when
appropriate, the recommendation is forwarded to the Corporation for final approval.

b.    Other Term Faculty. Proposed term appointments and reappointments of one year or less
to ranks other than mentioned above are made by the Dean and forwarded to the Provost for
approval. Those appointments longer than one year are proposed by the Dean for approval by
the Executive Committee, with voting as described in the above section, and then forwarded to
the Provost for approval.

2.    Tenure Appointments and Promotions

A candidate for appointment or promotion to a tenure position, whether at the rank of professor
or associate professor, must have attained distinction of a high quality in scholarly, creative, or
professional accomplishment as demonstrated by both (i) written or professional work and (ii)
teaching. Candidates for the rank of associate professor with tenure will be expected to have
produced a substantial body of significant professional work or have published or have
accepted for publication a substantial work or body of scholarship. Criteria for promotion shall
include, if appropriate, documentation of built or design work.

Proposed appointments to tenure as well as proposed promotions from associate professor with tenure
to professor are presented by the Dean to the Executive Committee for review and recommendation.
Only tenured members of the Executive Committee at the rank under consideration or higher
may vote. The Dean forwards appointments and promotions recommended by the Executive
Committee to the Provost. If the Provost approves an appointment or promotion, with the
advice of the Provost's Standing Advisory and Appointments Committee (SAAC), the
recommendation is forwarded to the Corporation for final approval.

Associate professors with tenure are expected to be reviewed for promotion to professor within
five year of hire or promotion to that rank. At any time after seven years have passed from the
date of appointment or promotion to associate professor with tenure, the Provost, in consultation
with the Dean, may recommend that individual directly to the Corporation for promotion to
professor.

3.    Non-reappointment Notification Policy for Term Appointments

a. Ladder, Adjunct Faculty, and Professor in the Practice. Faculty members in the ladder, adjunct,
and professor in the practice ranks holding appointments of three or more years shall receive
written notice of non-reappointment at least one year before the terminal date of the appointment.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 74 of 194
                                                                         V. School of Architecture   63


Appointments for terms of fewer than three academic years shall receive notice of non-
reappointment at least six months before the expiration of the appointment. Failure to
provide such notice does not create any right to extension or reappointment.

b.   Other Faculty. For full-time faculty in the fifth or any subsequent year of successive years of

appointment in the non-ladder and non-adjunct ranks, notice of non-reappointment normally
will be given by December 31 of the final year of appointment. There is no
requirement of notification of non-reappointment for any ranks not mentioned above.


E. Leave Policy and Procedures
Leave policies for the School of Architecture conform in general to those set forth in Section
XVII and Section III.I. Tenured faculty are eligible for Triennial Leaves of Absence,
Sabbatical Leaves of Absence, and Senior Faculty Fellowships. Adjunct faculty and professors
in the practice are eligible for Sabbatical Leaves of Absence after having taught in those ranks
at Yale for twelve semesters without a paid leave.

1.   Assistant Professor Leaves
Assistant professors are eligible for a one-year leave at full pay in the second, third, or fourth
year of teaching at that rank at Yale, provided they return to Yale for a full year of teaching.
Such leaves are awarded to assistant professors who present, in the fall of the previous academic
year, a leave proposal that is evaluated by a subcommittee of the Executive Committee and then
approved by the Dean and the Office of the Provost. The leave proposal shall consist of a five-page
single-spaced explanation of the scope and significance of the proposed research or professional
practice and the opportunities for publication and realization. It shall include a detailed plan to
achieve the stated intention regarding research, publication, or professional practice.

2.   Associate Professor Leaves

Assistant professors who are appointed or promoted to the rank of associate professor on term
are eligible for a one-year leave at full pay provided that at least two semesters of full-time
teaching in residence have elapsed since their last leave and that they return to Yale after the
leave for a full year of teaching. Such leaves follow the same application process and criteria
as leaves afforded assistant professors.

F.   Research/Travel Funds

Faculty members may apply to the Dean for research or travel funds.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 75 of 194
64   Yale University Faculty Handbook — August 22, 2019


VI. School of Art

A. Description

The School of Art offers professional instruction in the fields of painting/printmaking, graphic
design, sculpture, and photography. Each of these areas is headed by a director of graduate
studies. The School also offers programs of study to Yale College students that may lead to an
undergraduate major in art.

B. The Governing Board and the Appointments Committee

All members of the tenured faculty (associate professors and professors) and the Dean
constitute the Governing Board of the School of Art. The Appointments Committee includes a
chair, who is a tenured professor, and other members of the faculty representing different areas
of study. The committee is appointed by the Dean.

C. Composition and Ranks of the Faculty

Faculty in the School of Art are expected to be established professional artists who bring to
their teaching a high level of accomplishment in their creative work. Consequently, most
members of the faculty begin teaching after they are established in professional practice, and as
a matter of School policy they are expected to continue to devote a considerable portion of
their time to practice in their areas of professional interest.
1.   Ladder Faculty Ranks (Term and Tenure)

The definitions of and terms of appointment for the ranks of assistant professor, associate
professor, and professor are in accordance with the Faculty of Arts and Sciences as described in
Section IV.H.1, following the FASTAP 2007 protocol.
2.   Non-Ladder Ranks

Professor in the Practice. Professors in the practice will be distinguished practitioners who
demonstrate eminence in the field, sustained accomplishment, and sustained activity in their
area of practice. They will hold national or international reputations for their innovative and
transformational contributions to their practice, through creative work, professional
leadership, practice-centered publications, or other demonstrations of significant
accomplishment. Exceptional contributions as a practitioner are the basis of evaluation. This
appointment is not intended for those whose field of practice is primarily that of teaching
or pedagogy. Terms will be up to five years, with the possibility of reappointment in
accordance with applicable policies and procedures. Initial appointment or promotion to this
rank will require review by the appropriate Standing Advisory and Appointments Committee
(SAAC), approval of the Provost, and approval of the Corporation.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 76 of 194
                                                                              VI. School of Art   65


Adjunct Ranks. Appointments to the ranks of associate professor adjunct and professor
adjunct are defined as requiring less than full-time participation in teaching and other activities
expected of faculty holding full-time appointments in the School. Adjunct appointments are
made for terms of one to five years and may be renewed one or more times in accordance with
applicable policies and procedures.
3.   Part-time Appointments and Other Non-Ladder Instructional Appointments

In accordance with University procedures it is possible for some individuals to serve part-time
in the regular academic ranks (see Section III.I) or to hold other instructional appointments
(see Section IV.J).

4.   Visiting Appointments

Visiting appointments may be made in the regular academic ranks by the Dean on the advice of
the department for a term of up to one year (see Section XVI).

5.   Senior Critic, Critic, and Lecturer
Appointments as lecturer, critic, and senior critic may be offered to outstanding scholars and
distinguished artists who may or may not hold any rank from another academic institution. Such
appointments may be full- or part-time. Faculty members appointed within these ranks are
responsible for teaching and may be responsible for other duties, such as participation in faculty
meetings, juries, School committees, and student advising. The rank of lecturer is normally
given to those who are early in their careers as artists and teachers. The ranks of critic and
senior critic are normally given to those with several years’ experience in artistic practice and
teaching. Faculty appointed as senior critics are expected to hold advanced standing in their
fields and have five or more years of teaching experience or its equivalent. Appointments and
reappointments to the ranks of lecturer or critic may be for a term of one year or less.
Appointments and reappointments at the rank of senior critic may be for a term of up to three
years.

D. Appointments
1.   Procedure
Recommendations for new term and tenure appointments will be made only after an open search
has been conducted with regard to the position.

a. Term Appointments. All proposed appointments, promotions and reappointments are
reviewed by the Appointments Committee and forwarded with recommendation to the Governing
Board for a vote. Only those individuals at the rank under consideration or higher may vote. No
non-tenured faculty may vote on reappointment to ranks equivalent to their own. Appointments
recommended by the Governing Board are sent to the Dean and forwarded by the Dean to the
Provost. If approved by the Provost, those recommendations are forwarded to the Corporation
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 77 of 194
66   Yale University Faculty Handbook — August 22, 2019


for final approval. Recommendations for appointments to the ranks of associate
professor adjunct, professor adjunct, professor in the practice, associate professor on term,
associate professor with tenure, and professor are reviewed by the Provost in
consultation with the Provost's Standing Advisory and Appointments Committee
(SAAC). If the Provost approves, those recommendations are then forwarded to the
Corporation for final approval.

b. Tenure Appointments. Recommendation for tenure is voted by the Appointments Committee
and the Governing Board and sent to the Provost, who will review the recommendation in
consultation with the Provost's SAAC. If the Provost approves, the recommendation is
forwarded to the Corporation for final approval.

2.   Promotion

Tenure Appointments. Recommendation for tenure is voted by the Appointments Committee
and the Governing Board and sent to the Provost, who will review the recommendation
in consultation with the Provost's SAAC. If the Provost approves, the recommendation is
forwarded to the Corporation for final approval.

3.   Termination

Written notice of non-reappointment of ladder and adjunct faculty members will be given
according to the duration of the applicable appointment. Faculty holding term appointments
of three or more years will receive notification of termination at least one year before the
expiration of the appointment, and faculty holding appointments of fewer than three academic
years will receive notice of termination at least six months before the expiration of the
appointment. For one-year appointments, there will normally be three months’ notice given.
For further information on terminations, see Section III.G.

E. Leave Policy

Leave policies for the School of Art conform in general to those set forth in Section XVII.
Faculty holding the ranks of associate professor with tenure and professor are eligible for
Senior Faculty Fellowships and Triennial and Sabbatical Leaves of Absence. Adjunct
faculty and professors in the practice are eligible for Sabbatical Leaves of Absence after having
taught in those ranks at Yale for twelve semesters without a paid leave. Assistant professors are
eligible for a one-year leave at full pay in the second, third, or fourth year of teaching at that
rank at Yale, provided they return to Yale after the leave for a full year of teaching.
Faculty at the the rank of associate professor on term are eligible for a one-year leave at full
pay provided that at least two semesters of full-time teaching in residence have elapsed
since their last leave and that they return to Yale after the leave for a full year of
teaching. For further information on leaves, consult the Dean.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 78 of 194
                                                  VII. Divinity School and Institute of Sacred Music   67


VII. Divinity School and Institute of Sacred Music
A. Description

The Divinity School is a graduate professional school whose primary purpose is to educate
men and women for the churches’ lay and ordained ministries, including pastoral leadership,
Christian education, pastoral care, and chaplaincies. The Divinity School also offers
theological resources for persons who anticipate professional, public, and social service
careers. Finally, the Divinity School offers programs preparatory to Ph.D. studies in the
theological fields. Through the Graduate School, members of the Divinity School faculty
participate in Ph.D. instruction, educating future scholars and teachers in the fields of religious
studies.

The Berkeley Divinity School is one of the seminaries of the Episcopal Church, with its own
Board of Trustees and resources. By action of both schools, the Berkeley Divinity School
affiliated with the Yale Divinity School on July 1, 1971, with a fully integrated faculty, student
body, and program. All degrees are granted by Yale University, and Berkeley resources are
used to support the academic program of the Divinity School and to supervise the formation of
Episcopal students for ordination.

In 2017 Andover Newton Theological School, the oldest graduate theological school in the
country, affiliated with the Yale Divinity School as Andover Newton Seminary at Yale
Divinity School, becoming its third partner institution. The focus of Andover Newton is its
celebrated tradition of ministerial formation and specialization in the training of ministers
within locally governed congregational traditions.

B. Governance

1.   Governing Board

The Governing Board consists of the Dean and all tenured faculty with primary or fully joint
appointments in the Divinity School. The Board is responsible for recommending candidates
for academic and research appointments to the Provost. It also advises the Dean on academic
planning.

2.   The General Faculty

All ladder faculty appointed on term or with tenure participate with voice and vote in the
General Faculty, which is responsible for educational policy and curricular affairs. Adjunct and
visiting faculty members may attend faculty meetings, but do not vote. Associate deans and
other members of the administration who do not hold faculty appointment may be invited by
the Dean to attend and vote.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 79 of 194
68   Yale University Faculty Handbook — August 22, 2019

C. Faculty Ranks

Ladder ranks in the Divinity School include assistant professor, associate professor on term,
tenured associate professor, and tenured professor. Non-ladder ranks include lector, senior
lector, lecturer, senior lecturer, associate professor adjunct, professor adjunct, and professor in
the practice. Research ranks and visiting appointments conform to those described in Section
XV and Section XVI.

D. Appointments

1.   Non-Ladder Appointments

a.   Professor in the Practice

Professors in the practice will be distinguished practitioners who demonstrate eminence in
the field, sustained accomplishment, and sustained activity in their area of practice. They will
hold national or international reputations for their innovative and transformational
contributions to their practice, through creative work, professional leadership, practice-
centered     publications,   or   other   demonstrations    of     significant accomplishment.
Exceptional contributions as a practitioner are the basis of evaluation. This appointment is
not intended for those whose field of practice is primarily that of teaching or pedagogy.
Terms will be up to five years, with the possibility of reappointment in accordance with
applicable policies and procedures.

b. Other Non-ladder Instructional Appointments

The standards and length of appointment for the non-ladder instructional ranks generally are the
same as those in the Faculty of Arts and Sciences (see Section IV.I).

c.   Procedures for Non-ladder Instructional Appointments and Promotions

Reappointment of persons holding non-ladder term appointments is not automatic but depends
on the School’s need for the appointment and its available resources. A candidate’s eligibility
for reappointment requires a review that includes careful evaluation of the candidate’s work by
the appropriate faculty of the School.

To consider non-ladder instructional appointments, reappointments, and promotions, the Dean
may appoint review committees to make recommendations to the Governing Board. An
appointment recommended by the Board is forwarded to the Provost. Initial appointments to the
rank of professor in the practice require review by the Provost’s Standing Advisory and
Appointments Committee (SAAC), approval of the Provost, and consent of the Corporation.
Other non-ladder term appointments, when approved by the Governing Board, are forwarded to
the Provost; if approved by the Provost, the recommendation is forwarded to the Corporation.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 80 of 194
                                                VII. Divinity School and Institute of Sacred Music   69


2. Ladder Appointments

a. Appointments on Term

Term appointments in the ladder ranks include assistant professor and associate professor on
term. These are intended for candidates who demonstrate the potential for significant research
and scholarly publications. Their work should exhibit qualities that give the School grounds to
think that, if this potential is realized, then by the time such candidates are considered for
tenure, their work would significantly extend the boundaries of their disciplines, such that they
will stand among the foremost leaders in their field in the world in a broad field of knowledge.
They should demonstrate excellent prospects for effective and creative teaching and mentoring,
and display the potential for a career of engaged citizenship in the School, profession, and
University. There are no reappointments to these ranks. Non-tenured ladder faculty who
undergo review for promotion may not undergo another review for the same promotion if the
initial review did not result in promotion.

Assistant Professor. Appointments to the rank of assistant professor can be made for up to
five years (and may be extended as provided in Section III.F). A review for promotion to
associate professor on term will be conducted no later than the penultimate year of the
appointment. If the review for promotion is successful, the new appointment as associate
professor takes effect at the culmination of the current year of the assistant professor
appointment, in lieu of the final year of the initial appointment.

Associate Professor on Term. Appointments and promotions to the rank of associate
professor on term require that the candidate demonstrate measurable progress towards the
criteria for tenure in research, teaching, and service. To be considered for this appointment
candidates must present significant published research and scholarship representing early
demonstration of disciplinary or interdisciplinary leadership, excellent teaching and
mentoring of students, and engaged university service. Evidence for significant scholarship
may consist of published monographs or articles, or a manuscript in preparation for publication.
In addition to material already published, the candidate should show evidence of another
major research project that is likely to be completed before a review for tenure, which
normally takes place in the candidate’s eighth year. This project should not simply be a
repetition of previous work.

Appointments to this rank can be made for up to five years (and may be extended as provided
in Section III.F). The review for promotion to a tenured appointment will be conducted no later
than the penultimate year of the appointment, i.e., the fourth year at this rank if there are no
extensions.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 81 of 194
70   Yale University Faculty Handbook — August 22, 2019


Cumulative time in the ranks of assistant professor and associate professor on term may not
exceed nine years (plus any extensions as provided in Section III.F). If the review for promotion
to assistant professor or associate professor on term is not successful, the faculty member is
notified of termination one year prior to the end of the appointment.

b. Appointments to Tenure

Tenure at Yale is awarded to scholars who stand among the foremost leaders in the world in a
broad field of knowledge. It is reserved for candidates whose published work significantly
extends the horizons of their discipline(s). A tenure appointment is a permanent, forward-
looking commitment, and therefore requires evidence of an ongoing and ambitious research
agenda. An assessment of candidates’ leadership is based on the impact, at the very highest
levels, of their research and peer-reviewed scholarship. Excellent teaching and engaged
University and professional citizenship within and beyond the School, department, or program
are also expected. Tenure at Yale may be awarded at the associate or full professor rank.

Associate professors with tenure are expected to build upon the accomplishments that earned
them their permanent appointments, so that within a reasonable period of time their body of
work will merit their consideration for full professor.

Associate Professor with Tenure. Faculty who are appointed or promoted to the rank of
associate professor with tenure are expected to produce work that would merit promotion to the
rank of full professor within six years of the initial appointment. The timing of consideration for
promotion is not a requirement, but a strong expectation. Associate professors with tenure can
be formally considered by the School and, if appropriate, by the Provost’s SAAC for promotion
to professor more than once, but normally no more frequently than at two-year intervals.

Professor. The criteria for appointment or promotion to the rank of associate professor with
tenure differ from those for professors in degree rather than in kind. The title of full professor is
earned by those individuals who have a body of distinguished achievements in their record of
research, with a commensurate national and international reputation, and who (continue
to) display the excellence in teaching and service that is expected of all tenured professors at
Yale. It is expected that professors will continue to develop the qualities of scholarship,
creativity, teaching, and University citizenship that earned them their appointments.

c. Review procedures for Ladder Appointments and Promotions

The Dean appoints review committees which make recommendations regarding appointments and
promotions to the Governing Board. An appointment recommended by the Board is forwarded to
the Provost. Appointments to the rank of assistant professor, when approved by the Provost, are
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 82 of 194
                                                   VII. Divinity School and Institute of Sacred Music   71



forwarded to the Corporation. Recommendations on appointments to associate professor on term,
associate professor with tenure, and professor will be made by the Provost with the advice of the
Provost’s Standing Advisory and Appointments Committee (SAAC). If the Provost approves,
those recommendations are then forwarded to the Corporation for final approval.

3. Visiting Fellows

A limited number of professors, ministers, priests, and other appropriate persons may be
appointed as visiting fellows for a semester or an academic year. Visiting fellows are not
members of the faculty, but they are entitled to use the University libraries, consult with
members of the faculty, and audit Divinity School courses (see Section XV.C.3).

E. Termination Policy

For information regarding notice of termination, see Section III.G.


F.   Leave Policy

Leave policy for senior faculty in the Divinity School generally conforms to the University leave
policies in Section XVII. Assistant professors are eligible for a paid year of research eave in the
second, third, or fourth year of their service at that rank. Newly promoted associate professors on
term are eligible for a paid year of research leave upon their appointment to the rank, provided that
two semesters of full-time teaching in residence have elapsed since their last paid leave. Associate
professors with tenure, during the initial six years of the appointment, may apply to postpone the
first triennial leave of absence (TLA) for which they are eligible and instead take a full year of
leave at full pay at the time they would be eligible for their second TLA, if doing so would enhance
their research productivity. In all cases, a faculty member must submit a proposal for the research
to be pursued during the leave to the Dean in the fall semester of the prior academic year. A faculty
member awarded a leave must return to Yale after the leave concludes for a full year of teaching.
For complete information on leaves, consult the Dean.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 83 of 194
72   Yale University Faculty Handbook — August 22, 2019


VIII. School of Drama
A. Description

The School of Drama is a professional school offering graduate degrees in nine programs covering
all major disciplines within theater: Acting, Design, Sound Design, Directing, Dramaturgy and
Dramatic Criticism, Playwriting, Stage Management, Technical Design and Production, and
Theater Management. In addition, the Drama School is a conservatory for theater training utilizing
Yale Repertory Theatre as a laboratory in which theoretical study in the classroom can be related
continuously to professional practice in production work.

For the School of Drama, policies and practices specified in this section take precedence
over conflicting policies and practices contained in other sections of the Handbook.

B. Faculty Composition and Responsibilities

Appointments in the School of Drama are based primarily on professional theater qualification
rather than on academic credentials. Faculty members take responsibility for both teaching and
the practice of theater at Yale. These standards are applicable to all faculty members regardless
of how their responsibilities are divided between teaching and their work on productions at the
School or at Yale Repertory Theatre.

1.   Scope of Responsibilities

The training process extends into project and performance situations that take place beyond the
classroom setting. Therefore, faculty members maintain a substantial responsibility for students’
applied work and must be available to examine, consult, and evaluate students’ involvement in
rehearsal and production, and in the administration of the School of Drama and Yale Repertory
Theatre productions.
While appointments to the faculty are normally for nine months, faculty responsibilities in
administrative, supervisory or production areas will often require faculty presence to extend to
ten, eleven or twelve months.

2.   Outside Interests and Employment

The School of Drama encourages its faculty to engage in professional work, just as other schools
and departments encourage their faculties to publish scholarly work. However, the School
seeks to balance the enhancement of a faculty member’s professional competence with the
individual’s obligation not only to meet classes but also to be available to students outside the
classroom and to participate in the life of the School. No full-time member of the faculty or
staff may undertake an outside professional commitment without permission. All such requests
should be submitted to the appropriate program chair in sufficient time to be reviewed and
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 84 of 194
                                                                         VIII. School of Drama   73


approved by both the program and the Dean. The approval of such requests will be guided
by the general principles cited in this Handbook under Outside Interests and Employment in
Section XX.E.

C. Faculty Ranks
The School of Drama does not make tenure appointments. Therefore all appointments are non-
ladder and for a specific term. Ranks include lecturer, assistant professor adjunct, associate
professor adjunct, professor adjunct, and professor in the practice. All ranks can include
either full-time or part-time appointments.

Visiting faculty members can be appointed at the Dean’s discretion in any proportion of full time.
All appointments for visiting faculty will be at the rank of lecturer unless an individual
currently holds a professorial rank at another university. For further information see Section
XVI.

D. Appointments

Proposed appointments above the rank of lecturer will be reviewed by a committee appointed by
the Dean and composed of a chair and two or more members of the faculty representing different
areas of study. The committee will forward recommendations to the Dean, who will then forward
them to the Provost for review.

Professors in the practice will be distinguished practitioners who demonstrate eminence in the
field, sustained accomplishment, and sustained activity in their area of practice. They will hold
national or international reputations for their innovative and transformational contributions to
their practice, through creative work, professional leadership, practice-centered publications,
or other demonstrations of significant accomplishment. Exceptional contributions as a
practitioner are the basis of evaluation. This appointment is not intended for those whose field
of practice is primarily that of teaching or pedagogy. Terms will be up to five years, with the
possibility of reappointment in accordance with applicable policies and procedures. Initial
appointment or promotion to this rank will require review by the Provost's Standing
Advisory and Appointments Committee (SAAC), approval of the Provost, and approval
of the Corporation.

Recommendations on appointments to the rank of professor adjunct and associate
professor adjunct will be made by the Provost with the advice of the Provost's SAAC. The
Provost will forward approved recommendations to the Corporation.

Recommendations for initial appointments to the ranks of assistant professor adjunct, associate
professor adjunct, professor adjunct, and professor in the practice will be made only after an
advertised national or international search has been conducted with regard to the position.
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 85 of 194
 74    Yale University Faculty Handbook — August 22, 2019


1.    Term of Appointments
Initial appointments are normally made for one year. The Dean, in consultation with the faculty
of the appropriate departments, makes reappointments for terms of one to five years following
a review.

2.    Notice of Termination
Faculty members will be given notice of non-reappointment in accordance with Section III.G.

E. Reappointments and Promotions

1.    Lecturer
There are no limits to the number of years an individual may serve in the rank of lecturer.

2.    Assistant Professor Adjunct

There are no limits to the number of years an individual may serve in the rank of assistant professor
adjunct. However, at least six years at the assistant professor adjunct level are normally required
before promotion to associate professor adjunct is considered. Those proposed for promotion should
have demonstrated that they are excellent teachers and are recognized professionals of national
standing. Promotion, if approved, will normally be to the rank of associate professor adjunct.

3.    Associate Professor Adjunct and Professor Adjunct

There are no limits to the numbers of years an individual may serve in the rank of associate
professor adjunct. However, at least four years at the associate professor adjunct level are normally
required before promotion to professor adjunct is considered. Those proposed for promotion to
professor adjunct should have demonstrated exemplary teaching skills and must have achieved
the highest recognition of distinction in the profession.
F.    Leave Policy

Leave policies for the School of Drama conform in general to those set forth in Section XVII.
Faculty at the rank of Associate Professor Adjunct or Professor in the Practice are eligible to
apply for a paid leave after having taught at Yale for 12 semesters without a paid leave. The
maximum leave period is six months, paid at full salary, during which the faculty member is
relieved of all teaching and administrative duties, except for supervising dissertations. Upon
returning from leave, the faculty member is expected to teach for a full year. To apply, faculty
must submit leave proposals which articulate the reasons for the leave, highlight the
professional development/practice opportunities that will be undertaken, explain why the leave
is necessary to engage in these activities, and describe how the leave will enhance the faculty
member's teaching at Yale. A limited number of leaves are available. Approval of leave
requests is granted by the Dean.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 86 of 194
                                                   IX. School of Forestry & Environmental Studies   75


IX. School of Forestry & Environmental Studies

A. Description

The School of Forestry & Environmental Studies (F&ES pursues teaching, research, and practice
in the natural, physical, and policy sciences most relevant to the management of natural resources
and the environment. Within that broad range of disciplines and problem areas, the School offers
the degrees of: Master of Environmental Management (M.E.M.; Master of Forestry (M.F.,
accredited by Society of American Foresters; and two research-oriented master’s degrees: Master
of Environmental Science (M.E.Sc. and Master of Forest Science (M.F.S.. The School also acts
as a department of the Graduate School to offer the Doctor of Philosophy (Ph.D. degree.

B. Governance

1.   Governing Board

The Board of Permanent Officers is the governing board of the School. It includes the Dean and
all tenured faculty with primary or fully joint appointments in the School. The Board participates
in formulating educational policy and in recommending candidates for academic and research
positions.

2.   Appointments Committees

For all ladder and some other faculty positions, the Dean appoints individual ad hoc committees
to run searches and make recommendations to the Board of Permanent Officers on hiring and
promotions.

3.   Standing Advisory and Appointments Committee (SAAC)

The Provost’s SAAC reviews all promotions to associate professor on term,
professor in the practice, and all appointments to tenure. The SAAC is advisory to the
Provost. Decisions on appointment and tenure are made by the Provost, who forwards
appointments to the Corporation for final approval. Proposed areas of appointment are
presented to the SAAC for consideration of field and resources in the context of the
programmatic mission of the School.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 87 of 194
76   Yale University Faculty Handbook — August 22, 2019


C. Ladder Faculty Ranks and Appointments

1.   Term Appointments
The definitions of rank and the maximum length of time in rank for persons holding term
ladder appointments are the same as those for the Faculty of Arts and Sciences under
FASTAP 2007 protocol (see Section IV.H). An appointment approved by the Board of
Permanent Officers is forwarded to the Provost. If approved by the Provost, the
recommendation is forwarded to the Corporation.

2.   Tenure Appointments

Appointments to tenure are generally made at the full professor level. A recommendation
for promotion to tenure voted by the Board of Permanent Officers is forwarded to the Provost's
SAAC. If then approved by the Provost, the recommendation is forwarded to the Corporation.

In the case of a fully-joint tenure appointment in the School of Forestry & Environmental
Studies and another school or department in the Faculty of Arts and Sciences, the appointment
procedures of each unit must be followed.

3.   Termination Policy

The termination policy conforms in general to that established for the University (see Section
III.G).

D. Leave Policy

The leave policy conforms in general to that established for the University (see Section XVII)
and under FASTAP 2007 protocol (see Section IV.H).

E. Other Instructional and Research Appointments

Most recommendations for appointment to these ranks are reviewed and voted on by the Board
of Permanent Officers. Among the exceptions are associate research scientist/scholar, visiting
research scientist/scholar, visiting fellow, and senior visiting fellow. These appointments are
approved by the Dean. Appointments approved by the School are forwarded to the Provost
who, on approval, transmits them to the Corporation. In all term positions where the term of
appointment is three years or more, the individual will be reviewed in the penultimate year of
appointment. Reappointment depends on the needs of the School and the performance of the
individual. Compensation and benefits are described in Section XVIII.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 88 of 194
                                                     IX. School of Forestry & Environmental Studies   77


1.   Professor Adjunct, Associate Professor Adjunct, and Assistant Professor Adjunct

In Forestry & Environmental Studies, the adjunct teaching ranks are normally intended for the
appointment of persons whose interests, as well as the interest of the University, are served by
their continuing in a professional capacity outside of the University while teaching less than
full time. They do not serve as the principal advisers of dissertations or vote on ladder faculty
appointments, though with the approval of the Dean of the School, adjunct faculty may become
principal investigators of grants. Adjunct appointments are normally less than full-time and are
made for terms of up to five years. Following a review, individuals in these ranks may be renewed
upon the recommendation of the Board of Permanent Officers, but such renewal is made without
the expectation or the promise of tenure or of subsequent reappointment. The adjunct rank to
which a candidate might be appointed or promoted reflects the individual’s accomplishments
and distinction.

2.   Professor in the Field

Candidates for appointment to the ranks of professor in the practice or in the field must show
evidence of significant accomplishment as either a practitioner or scholar in an area integral to
the practice of natural resource or environmental management, or in another field highly relevant
to the School’s mission. They must also show promise of exemplary performance in teaching the
fundamental skills of that area of practice to others. Professors in the practice will typically have
emphasized the practical application of these skills in their area of specialty; professors in the
field will typically have spent more time developing new knowledge as evidenced by a record
of publication in academic or professional journals. Appointments to these ranks are typically
full-time, may be made for terms of up to five years, and may be renewed one or more times.
Persons holding appointment to these ranks have all the responsibilities and privileges of ladder
faculty except for membership on the Board of Permanent Officers and the right to vote on ladder
appointments. They are eligible for most of Yale’s benefits but not for Early, Phased, or
Planned Retirement or the Early Retirement Subsidy. New appointments to this rank will not
be made after July 1, 2016.

3.   Professor in the Practice

Professors in the practice will be distinguished practitioners who demonstrate eminence in the
field, sustained accomplishment, and sustained activity in their area of practice. They will hold
national or international reputations for their innovative and transformational contributions to
their practice, through creative work, professional leadership, practice-centered publications, or
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 89 of 194
 78    Yale University Faculty Handbook — August 22, 2019


other demonstrations of significant accomplishment. Exceptional contributions as a practitioner
are the basis of evaluation. This appointment is not intended for those whose field of practice is
primarily that of teaching or pedagogy. Terms will be up to five years, with the possibility of
reappointment in accordance with applicable policies and procedures. Initial appointment
or promotion to this rank will require review by the Provost’s Standing Advisory and
Appointments Committee (SAAC), approval of the Provost, and approval of the Corporation.

4.    Lecturer and Senior Lecturer

Appointments to these ranks are made only for persons whose responsibilities include regular
teaching. Lecturers will normally hold a Ph.D. or its equivalent or another appropriate terminal
degree. Appointment to the rank of senior lecturer requires the experience of at least six years of
full-time teaching. Individuals appointed to that rank must also have established a documented
record of excellent teaching. Appointments to the rank of lecturer or senior lecturer may be part-
or full-time for one semester, for one year, or for a period of up to three years for lecturers and
five years for senior lecturers. Although appointments to these ranks may be renewed, they
carry no presumption of reappointment and no expectation of permanent employment by the
University. A lecturer or senior lecturer with an appointment for a period of at least three years
will be reviewed for possible reappointment in the penultimate year. Persons who have held
the rank of lecturer or senior lecturer on a full-time basis for two or more consecutive one-year
appointments and are not to be reappointed will normally be given three months’ notice of
non-reappointment. Persons who have held the rank of lecturer or senior lecturer on a full-time
basis for five consecutive years or more will be given written notice of non-reappointment at
least one year before the expiration of their term of appointment.

5.    Visiting Faculty

Visiting faculty appointments conform to University policies (see Section XVI). The Board of
Permanent Officers and the Dean pass approved appointments to the Provost, who, upon
approval, transmits them to the Corporation.

6.    Visiting Fellows and Senior Visiting Fellows

In addition to visiting fellows, described in Section XVI.C, the School of Forestry &
Environmental Studies also appoints senior visiting fellows. This title is given to established
scholars and other distinguished individuals whose association with the University and
residence in the community for an extended period (greater than one year) will be of mutual
benefit. Appointments may be for two to five years. No teaching or work for the University is
required.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 90 of 194
                                                   IX. School of Forestry & Environmental Studies   79



As with visiting fellows, senior visiting fellows are not members of the faculty, nor are they
Yale employees, and they receive no compensation from the University. They are not eligible
for participation in Yale’s fringe benefit plans

7.   Executive Fellows

For a visiting appointment as an executive fellow, a candidate must provide experience and
expertise that the school views as essential but otherwise lacks or have a professional reputation
that enhances the reputation of the School of Forestry and Environmental Studies. An executive
fellow is normally appointed for one semester or one year, with the possibility of renewal for
additional terms, not to exceed three consecutive years. Executive fellows are not members of
the faculty, and no teaching or paid work for the University is required. If an executive fellow is
given responsibility for a course, the individual must also have a faculty appointment.

6.   Research Appointments

Research appointments conform to University policies (see Section XV). For senior research
scientist/scholar and research scientist/scholar positions, the Appointments Committee recommends
individuals to the Board of Permanent Officers and the Dean, who then passes approved
appointments to the Provost and then to the Corporation. For the position of associate research
scientist/scholar, the Dean may approve appointments and then pass them on to the Provost,
who, after approval, transmits them to the Corporation.

F.   Instructional Opportunities for Graduate Students (Ph.D., D.F.E.S. and Masters)

For a description of these opportunities, refer to Section IV.J. The Associate Dean for
Academic Affairs, in consultation with the faculty member responsible for each course, must
determine which level of appointment is appropriate. The faculty member will have primary
responsibility for seeing that undue demands are not made of the teaching fellows. The rules
governing part-time acting instructors described in Section IV.J apply also to D.F.E.S. students
in the School.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 91 of 194
 80   Yale University Faculty Handbook — August 22, 2019


X. Law School
A. Description
The primary educational purpose of Yale Law School is to train lawyers; its primary scholarly
role is to pursue research in law. Throughout much of the School’s history, its teachers,
students, and Deans have taken a broad view of the role of law and lawyers in society. The
School has sought to train lawyers for public service and teaching as well as for private practice
and to advance inquiry at the boundaries of the law as well as to inculcate knowledge at the
core. This professional and academic orientation is enriched by a setting hospitable to a wide
variety of intellectual currents and is designed to produce lawyers who are creative, sensitive,
and open to new ideas.

B. Appointments: The Governing Board
All teaching appointments to the Law School are reviewed by the Governing Board (Board of
Permanent Officers), which consists of persons holding the rank of professor. In the case of all
clinical teaching appointments and promotions to the rank of clinical professor of law,
however, the set of persons eligible to vote shall be expanded to include all faculty holding the
rank of clinical professor of law. Clinical professors of law may attend and participate in
all meetings of the Governing Board and the Expanded Governing Board though the
only appointments and promotions on which they vote are those of clinical teachers.
Associate professors on term, clinical associate professors on term, professorial lecturers,
and associate deans may participate in meetings of the Expanded Governing Board and
may discuss new appointments, but they do not vote and may not participate in
discussion of the status of existing non-tenured faculty. An appointment approved by the
Governing Board is forwarded to the Provost, who reviews it; if approved, the
recommendation is forwarded to the Corporation. In general, appointment procedures
conform to those set forth in Section III, with some variations, mainly resulting from the
nature of the appointments process at the Law School. For more information on
appointments, consult the Dean of the Law School. For information concerning
terminations, see Section III.G.

C. Faculty Ranks
1.    Appointments on Term and to Tenure
The definitions of rank for persons holding the following two ladder appointments in the Law
School are the same as those for the Faculty of Arts and Sciences (see Section IV.H) with the
following modifications: wherever reference is made to the Ph.D. degree, it should be read to
refer to the J.D. degree, or the equivalent.
Associate Professor on Term. All non-tenure appointments to ladder positions are made at
this rank. An initial appointment is made for a period of three years. It is presumed that this
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 92 of 194
                                                                               X. Law School    81


first appointment will be renewed for a second term of four years. In exceptional
circumstances the presumption may be rebutted and denied. A decision on whether or not the
individual will be appointed to a tenure position will be made by the close of the sixth year of
the candidate’s appointment.
Professor. This is the only rank with tenure in the Law School. Individuals are promoted to
this rank from associate professor on term when the Governing Board is satisfied that the
individual has demonstrated achievement in scholarship and teaching appropriate to the rank.
This decision ordinarily must be made within seven years of initial appointment to the
faculty in any rank. Appointment directly to this rank for individuals not currently holding
an appointment as an associate professor on term is usually preceded by a visiting year or
semester. It is made only when the individual has a record of extraordinary distinction in
teaching, scholarship, or the practice of law.
Associate Professor (Adjunct) of Law. This rank is given to an individual teaching at Yale
Law School who holds the rank of Associate Professor in another school at Yale University.
Associate Professor (Adjunct) appointments are term appointments and may be granted for a
term, academic year, or multiple academic years.
Professor (Adjunct) of Law. This rank is given to an individual teaching at Yale Law School
who holds or has held the rank of professor in any school at Yale University. Professor
(Adjunct) appointments are term appointments and may be granted for a term, academic year, or
multiple academic years.

2.   Clinical Ranks

Clinical Associate Professor of Law. Initial appointment to this rank normally will be for a
three-year term as associate professor. It is presumed that this first appointment will be
renewed for a second term of four years. In exceptional circumstances, the presumption may
be rebutted and denied Normally, consideration for promotion to clinical professor will occur
no later than the sixth year after the initial appointment.

Clinical Professor of Law. This appointment is normally without term, subject to
termination on two years’ notice following a two-thirds vote of the Governing Board.

Supervising Attorney. This faculty rank is coterminous with a clinical faculty appointment in
the Law School and is used for persons who supervise students engaged in legal services,
student practice, and forensic programs.

3. Other Non-Ladder Instructional Ranks

Professor in the Practice. Professors in the practice will be distinguished practitioners who
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 93 of 194
82   Yale University Faculty Handbook — August 22, 2019


demonstrate eminence in the field, sustained accomplishment, and sustained activity in their
area of practice. They will hold national or international reputations for their innovative and
transformational contributions to their practice, through creative work, professional leadership,
practice-centered publications, or other demonstrations of significant accomplishment.
Exceptional contributions as a practitioner are the basis of evaluation. This appointment is not
intended for those whose field of practice is primarily that of teaching or pedagogy. Terms will
be up to five years, with the possibility of reappointment in accordance with applicable policies
and procedures. Initial appointment or promotion to this rank will require approval of the
Corporation.

Professorial Lecturer of Law. This appointment following retirment may be for a term of
ten years within a period of 13 consecutive years or without term, depending on the plan the
appointee selects, and is available to retired professors teaching at least one semester course
per year but less than one-half a full teaching load.
Visiting Lecturer. This designation is used for members of the profession who teach a seminar
or course for credit. The appointment is normally for one year and may be renewed.

Lecturer. This designation is used for individuals who have non-ladder faculty appointments
or administrative appointments in the University who teach a seminar or course for credit. The
appointment is normally for one year and may be renewed.

Clinical Lecturer of Law. This designation is used for individuals who have non-ladder faculty
appointments or administrative appointments in the University who teach a clinical or
experiential seminar or course for credit. The appointment is normally for one year and may be
renewed.
Visiting Clinical Lecturer of Law. This designation is used for members of the profession
who teach a clinical or experiential seminar or course for credit. The appointment is normally
for one year and may be renewed.

Tutor in Legal Studies. This rank is used for law school graduates who assist members
of the faculty in courses or seminars on a part-time basis. The appointment is for a term or year
and may be renewed.

Teaching Assistant. This designation is for third-year students at the Law School who assist
members of the faculty teaching in the first-term program. The appointment is for the fall term
and is not renewable.

D. Leave Policy

The policy in the Law School generally conforms to that of the University (see Section XVII)
with some minor differences. For more information, consult the Dean.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 94 of 194
                                                                       XI. School of Management   83


XI. School of Management

A. Description

The School of Management prepares leaders for the global business environment by providing
students with a broad intellectual framework and the business skills necessary to manage in the
ever-changing marketplace. The principal scholarly role of the School is research in the disciplines
and functional fields of management, broadly understood, including accounting, economics,
finance, marketing, operations, o ganizational behavior, and politics.

The School seeks to develop innovative research in management from its own resources and
to make functional use of the scholarly work of the social science departments and of other
professional schools at Yale.

B. Governance

1.   Board of Permanent Officers

The Board of Permanent Officers (BPO) includes the Dean and all faculty members at the rank
of full professor holding appointments in the School, with the President and the Provost ex
officiis. The BPO participates in formulating educational policy and faculty promotion and
appointments policy, and it participates in recommending candidates for faculty appointments.

2.   The Senior Faculty

The Senior Faculty consists of the BPO and all professors in the practice. The Senior Faculty
participates in formulating educational policy.

3.   Appointments, Curriculum, and Strategy Committee

The Appointments, Curriculum, and Strategy (ACS) Committee, consisting of the Dean and
members of the Board of Permanent Officers appointed by the Dean, oversees and
coordinates the reviews of all candidates for appointment, reappointment, or promotion at
the School. The ACS also serves to provide guidance to the Dean's Office on School-wide
curriculum, strategy, and policy.

C. Ladder Faculty

In the School of Management, the maximum number of years in the non-tenure ranks is ten.
Appointment to the non-tenure ranks normally includes two consecutive three-year
appointments as assistant professor and, following a promotion review in the fifth year, one
five-year term at the rank of associate professor. Tenure is granted at the rank of professor.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 95 of 194
84   Yale University Faculty Handbook — August 22, 2019


1.   Professor (Tenured)

Tenure at SOM is awarded to scholars who stand among the foremost leaders in the world in a
broad field of knowledge. It is reserved for candidates whose published work significantly
extends the horizons of their discipline(s) with a commensurate national and international
reputation. A tenure appointment is a permanent, forward-looking commitment, and therefore
requires evidence of an ongoing and ambitious research agenda.

An assessment of candidates' leadership is based on the impact, at the very highest levels,
of their research and peer-reviewed scholarship. Candidates are expected to meet a
demanding standard of effective teaching and to be engaged citizens of the School,
University, and their professions. Tenure at Yale SOM is awarded at the full professor rank.

2.   Associate Professor (Term)

Associate professor on term is normally the rank of promotion from assistant professor, or the
rank of initial appointment at SOM for an individual with substantial previous scholarly and
teaching experience. To meet SOM’s standard for appointment at the associate professor rank,
candidates must present:

• significant published research and scholarship representing early demonstrations of intellectual
  leadership such as to indicate that the candidate has a credible path to meeting the
  standards for tenure at SOM or a comparable institution within the term of the appointment;
• effective teaching and mentoring of students; and
• engaged institutional citizenship.

Terms are typically five years. Review for promotion normally takes place in the
penultimate year of the term.

3.   Assistant Professor (Term)

To be considered for an initial appointment as assistant professor, a candidate must show exceptional
promise as a scholar and a teacher. Initial terms are typically three years. To be considered for
re-appointment at this rank, candidates should be actively engaged in research and teaching, with
promise of meeting the standards for promotion to associate professor by the end of the term.
Terms are typically three years. The reappointment review takes place in the third and final year
of the initial assistant professor term. In the event that the initial term is not renewed, the initial
term will be extended by one year. Review for promotion normally takes place in the penultimate
year of the second term.

Candidates for assistant professorship who have not yet completed their Ph.D. at the time their
appointment begins will be appointed with the title of lecturer convertible as described in Section
IV.H.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 96 of 194
                                                                      XI. School of Management   85


D. Non-Ladder Faculty

SOM benefits from the participation of faculty members with experience and expertise that the
School views as essential but is unlikely to find in a ladder-faculty member. In that case, the
Dean may authorize a non-ladder position. SOM non-ladder faculty positions include professor
in the practice, senior lecturer, and lecturer. SOM does not use the title of adjunct professor,
except for faculty members already holding the title as of December 2013. Persons holding
non-ladder faculty appointments where the term of appointment exceeds one year are entitled
to a review in the penultimate year of their contract, using the standards described below.

1.   Professor in the Practice

Professors in the practice will be distinguished practitioners who demonstrate eminence in the
field, sustained accomplishment, and sustained activity in their area of practice. They will hold
national or international reputations for their innovative and transformational contributions to
their practice, through creative work, professional leadership, practice-centered publications, or
other demonstrations of significant accomplishment. Exceptional contributions as a practitioner
are the basis of evaluation. This appointment is not intended for those whose field of practice is
primarily that of teaching or pedagogy.

This is a term position for practitioners or scholars whose appointments are based primarily on
their distinction in one of the areas integral to the practice of management. Such appointments
may be made for terms of up to five years and may be renewed with no limit on the number of
reappointments without involving the University in either the expectation or promise of tenure.
Appointment to the rank of professor in the practice typically requires at least six years of full-
time teaching, at Yale or elsewhere, in a ladder or non-ladder rank, including the rank of
lecturer. Appointments to the rank of professor in the practice are made for full-time faculty
members only. The standards for an appointment as a professor in the practice are:

• superior teaching that effectively brings practice into the classroom in a way that is linked to
  a rigorous body of knowledge;

• demonstration of intellectual leadership in some area of practice through continuing written
  contributions, although such writings need not be research-based in the same way as the
  publications of ladder faculty members;

• intensive engagement in the activities of the school, such that the SOM position is the faculty
  member’s primary career focus;

• through the foregoing teaching, writing, and engagement, the provision of experience and
  expertise that the school views as essential but otherwise lacks; and
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 97 of 194
 86   Yale University Faculty Handbook — August 22, 2019



• a professional reputation that enhances the reputation of SOM.

Initial appointment or promotion to this rank will require review by the Provost's
Standing Advisory and Appointments Committee (SAAC), approval by the Provost, and
approval of the Corporation.


2.    Senior Lecturer

Appointment to the rank of senior lecturer typically requires at least six years of full-time teaching,
at Yale or elsewhere, in a ladder or non-ladder rank, including the rank of lecturer. Furthermore,
a senior lecturer must either hold an earned terminal degree in the relevant field (academic
qualification or have at least five years of experience in the relevant field (practice
qualification.

For senior lecturers with only the practice qualification, the title used at SOM will be “senior
lecturer in the practice (of relevant field.” Initial appointments to the rank of senior lecturer are
made for full-time faculty members only. Terms may be for a minimum of one semester or a
maximum of five years. The standards for an appointment as a senior lecturer are:

• superior teaching that effectively brings practice into the classroom in a way that is linked to
   a rigorous body of knowledge;
• intensive engagement in the activities of the school, such that the SOM position is the faculty
   member’s primary career focus; and
• through the foregoing teaching and engagement, the provision of experience and expertise that
   the school views as essential but otherwise lacks.

Re-appointments at this rank may be made at part-time status with the same standards, except
that SOM need not be the faculty member’s primary career focus.

3.    Lecturer

For an initial appointment as lecturer, the candidate must show evidence of promise as a
superior teacher. Furthermore, a lecturer must either hold an earned terminal degree in the
relevant field (academic qualification) or have at least five years of experience in the relevant
field (practice qualification). For lecturers with only the practice qualification, the title used
at SOM will be “lecturer in the practice (of relevant field).” Once a lecturer attains at least six
years of full-time teaching experience, at Yale or elsewhere, in a ladder or non-ladder rank,
they may request that a promotion to senior lecturer be considered at the time of their next
re-appointment review. Terms may be for a minimum of one semester or a maximum of three
years. The standards for an initial appointment as a full-time lecturer are:
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 98 of 194
                                                                        XI. School of Management   87



• intensive engagement in the activities of the school, such that the SOM position is the faculty
  member’s primary career focus; and
• the provision of experience and expertise that the school views as essential but otherwise lacks.

Initial appointments and re-appointments at this rank may be made at part-time status with the
same standards, except that SOM need not be the faculty member’s primary career focus. For
re-appointments as a lecturer, the candidate must also demonstrate superior teaching that effectively
brings practice into the classroom in a way that is linked to a rigorous body of knowledge or
show evidence that this teaching standard could be satisfied during the term of the appointment.

E. Other Appointments

1.   Joint Ladder Faculty Appointments

SOM follows the University policy for joint ladder faculty appointments with other schools as
described in Section III.H.

2.   Part-Time Appointments to Ladder Ranks
SOM follows the University policy for part-time ladder faculty appointments as described in
Section III.I.

3.   Dual Appointments as a Faculty Member and Managerial or Professional Employee
SOM follows the University policy for dual appointment as a faculty member and professional
or managerial employee as described in Section III.J. All such appointments are made at the
rank of Lecturer or Senior Lecturer, following the standards set out above, except that SOM
need not be the faculty member’s primary career focus.

4.   Research Appointments
SOM follows University policy for research appointments as described in Section XV.

5.   Visiting Appointments
SOM follows University policy for visiting appointments as described in Section XVI, with the
additional visiting appointment of executive fellow.

For a visiting appointment as an executive fellow, a candidate must provide experience and
expertise that the school views as essential but otherwise lacks or have a professional
reputation that enhances the reputation of SOM. An executive fellow is normally appointed for
one semester or one year, with the possibility of renewal for additional terms, not to exceed
three consecutive years. Executive fellows are not members of the faculty, and no teaching or
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 99 of 194
88   Yale University Faculty Handbook — August 22, 2019


paid work for the University is required. An executive fellow may receive compensation for
work in executive programs and for assisting with other programmatic activities at the school. If
an executive fellow is given responsibility for a course, the individual must also have a faculty
appointment.

F.   Procedures for Appointment
The BPO is the ultimate authority at the school level for all faculty appointments. Unless stated
otherwise in this section, the BPO alone votes on all appointments. As discussed below, the
BPO may elect to include other members of the faculty in certain votes or delegate voting
authority to a committee.

1.   Professor (Tenured)
Recommendations for appointments to tenure positions are reviewed by the BPO.Appointments
approved by the BPO are sent to the Dean and then to the Provost
for review and recommendation to the Corporation. The Provost will ask the
Provost’s Standing Advisory and Appointments Committee (SAAC) to review and
make a recommendation on tenure appointments or in other cases where the
Provost deems it appropriate. When tenure appointments are made jointly between
the School and a department of the Faculty of Arts and Sciences, appointments are
also sent to the appropriate divisional Tenure Appointments and Promotions Committee
for review and concurrent approval. Tenure appointments proposed jointly with another
School must also follow that School’s appointments procedure. Appointments
approved by the Provost are forwarded to the Corporation. For information
concerning terminations, see Section III.G.

2.   Term Appointments

Professor in the practice. For initial appointments to this rank, the Senior Faculty vote. If the
vote is positive, the nomination will be sent to the Dean and then to the Provost for review and
approval. The Provost's review will include formal evaluation and recommendation by the
Provost’s Standing Advisory and Appointments Committee (SAAC). If positive, the Provost will
submit the nomination to the Corporation for approval. For reappointments to this rank, the BPO
votes. If the vote is positive, the nomination will be sent to the Dean and then to the Provost for
review and approval. If positive, the Provost will submit the nomination to the Corporation for
approval.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 100 of 194
                                                                       XI. School of Management   89



Associate Professor appointments. The Senior Faculty vote on all appointments to the rank of
associate professor. If a vote on an appointment to the rank of associate professor is positive, the
nomination will be sent to the Dean and then to the Provost for review and approval. The Provost's
review will include formal evaluation and recommendation by the Provost’s Standing Advisory
and Appointments Committee (SAAC). If positive, the Provost will submit the nomination to the
Corporation for approval.

Assistant Professor re-appointments. The Senior Faculty vote on all re-appointments to the
rank of assistant professor. If the vote is positive, the nomination will be sent to the Dean and then
to the Provost for review and approval. If positive, the Provost will submit the nomination to the
Corporation for approval.

Senior Lecturer initial appointments and re-appointments. The Senior Faculty vote on all
initial appointments and re-appointments to the rank of Senior Lecturer. If the vote is positive, the
nomination will be sent to the Dean and then to the Provost for review and approval. If positive,
the Provost will submit the nomination to the Corporation for approval.

Other term appointments. The BPO delegates all votes for initial appointments of assistant
professors, lecturers, research appointments, visiting appointments, and secondary appointments
to the ACS Committee. If the vote is positive, the nomination will be sent to the Dean and then to
the Provost for review and approval. If positive, the Provost will submit the nomination to the
Corporation for approval.

G. Leave Policy

For information on leaves, consult the Dean.
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 101 of 194
90   Yale University Faculty Handbook — August 22, 2019


XII. School of Medicine

A. Description

The faculty of the School of Medicine is responsible for the instruction of students of medicine
and public health, graduate students of the biomedical sciences, and students in the
Physician Associate Program and Physician Assistant Online Program. The School provides
graduate training programs for residents in medical disciplines and postdoctoral trainees in the
biomedical and behavioral sciences. Continuing education programs are offered for physicians
and other health care professionals. Clinical programs of instruction are available at the Yale-
New Haven Medical Center, the Connecticut Mental Health Center, the Veterans Affairs
Connecticut Healthcare System, and other medical facilities with which the School of
Medicine holds formal affiliation agreements.

The faculty in the Department of Epidemiology and Public Health also serve as the faculty of
Yale’s accredited School of Public Health. The Chair of the Department of Epidemiology
and Public Health serves as Dean of Public Health in the School of Medicine.


B. Departments

The faculty is organized into basic science departments and sections and clinical departments,
each headed by a chair or director appointed by the Corporation upon the recommendation of
the President.

        Basic Science Departments and Sections

               Biomedical Engineering
               Cell Biology
               Cellular and Molecular Physiology
               Comparative Medicine
               History of Medicine
               Immunobiology
               Microbial Pathogenesis
               Molecular Biophysics and Biochemistry
               Neuroscience
               Pharmacology

        Clinical Departments

               Anesthesiology
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 102 of 194
                                                                         XII. School of Medicine   91


               Child Study Center
               Dermatology
               Radiology & Biomedical Imaging
               Emergency Medicine
               Internal Medicine
               Laboratory Medicine
               Neurology
               Neurosurgery
               Obstetrics, Gynecology and Reproductive Sciences
               Ophthalmology and Visual Sciences
               Orthopaedics and Rehabilitation
               Pediatrics
               Psychiatry
               Surgery
               Therapeutic Radiology
               Urology

         Bridge Departments

               Epidemiology and Public Health
               Genetics
               Pathology

C. Governance

1.   Board of Permanent Officers

Faculty at the rank of full professor who are appointed without limit of term, together with the
President and Provost, ex officiis, and the Dean of the School of Medicine, constitute the School’s
Board of Permanent Officers. This is the governing board of the School, entrusted with matters
of educational policy and governance and responsible for recommendations to the President and
Provost for appointments at the associate professor, professor, clinical professor, and professor
adjunct ranks. The permanent officers may invite other faculty to attend meetings of the Board and
to vote on appointments and promotions to ranks below or equal to their own. By longstanding
policy, the Board of Permanent Officers has offered such rights to all faculty who hold the ranks of
associate professor with tenure and clinical professor. In all meetings, action is taken by majority
vote of those present and eligible to vote. Emeritus faculty are invited non-voting members of
the Board of Permanent Officers.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 103 of 194
92   Yale University Faculty Handbook — August 22, 2019


2.   Voting Rights and Policies

Professors in the Traditional Track, Investigator Track, Clinician-Scholar Track, and the
Clinician-Educator Track have full voting rights on appointments and promotions to all ranks in
all tracks. Professors in the Clinical Track have full voting rights on appointments and
promotions to all ranks in the Clinical Track. Associate professors with tenure may vote on all
ranks in all tracks except for the rank of professor. Assistant and associate professors on term
appointments in the faculty tracks may be invited by the professors in their departments to vote
in their departments on appointments and promotions to ranks below or equivalent to their own,
although associate professors may not vote on the reappointment of associate professors.
Absentee ballots are not accepted in department voting. Regardless of rank, faculty with
secondary appointments with a department or school may not vote on promotions or
appointments to tenure. Recommendations for appointments or promotions to all ladder ranks
above assistant professor are submitted for action to the appropriate appointment and
promotion committee after a majority affirmative vote by the faculty qualified by rank to vote
in the applicable department. Since a majority of those present and eligible to vote is necessary
and sufficient to bring an appointment forward to the next level, abstentions have the same
effect as votes against the appointment or promotion. All voting on appointments and
promotions must be done with secret ballots.

D. Supervision of Students

The School of Medicine confers the Doctor of Medicine (M.D.) degree, the Master of Medical
Science (M.M.S.) degree, the Master of Health Science (M.H.S.) degree, and, through its relationship
to the School of Public Health, the Master of Public Health (M.P.H.) degree. Students who are
candidates for the Master of Science or Doctor of Philosophy in the biomedical sciences or in
Public Health are enrolled not in the School of Medicine but in the Graduate School of Arts and
Sciences. Faculty of the School of Medicine, including Public Health, who supervise Graduate
School students must have an assignment to the Graduate School faculty (see Section IV).

E. Appointments and Promotions Procedures

Faculty in the School of Medicine, including Public Health, are appointed to a faculty track, a
research rank, an adjunct rank, or a voluntary rank. In the School of Public Health, instructional
faculty can also be appointed to the rank and title of Professor in the Practice, as described in
Section XII.G. General appointment procedures, as described in Section III.K, apply to the
School of Medicine, including Public Health. Some procedures, however, are specific to the
School of Medicine.

Department chairs are appointed by the Yale Corporation upon recommendation of the
President after nomination by the Dean. The academic appointments of individuals recruited to
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 104 of 194
                                                                        XII. School of Medicine   93


serve as chairs are recommended by the search committee to the appropriate committee on
appointments. If approved, the appointment is presented to the Board of Permanent Officers
of the School of Medicine before being forwarded to the Yale Corporation.
Except for appointment of the chair, any faculty appointment at the rank of associate professor,
professor, research scientist, or senior research scientist must be recommended by the professors
and tenured associate professors in non-voluntary ranks of the department of primary and, where
applicable, secondary appointment. When meeting to discuss a faculty appointment or promotion,
the professors and tenured associate professors of a department may invite attendance by the
other faculty of the department who hold rank equal to or higher than the rank of the position to
be filled and may empower them to vote. Faculty with secondary appointments in a department
may not vote on appointments or promotions to tenure. Faculty who hold appointments at the rank
of associate professor on term may not vote on reappointments to the rank of associate professor.
Absentee ballots are not accepted in department voting.
Appointments, reappointments, and promotions to the rank of assistant professor in any track
or to research scientist or senior research scientist are initiated within the department and
submitted by the chair to the Dean for endorsement and, if endorsed, for recommendation to
the President and Provost. As noted, recommendations for appointment or promotion to all
ladder ranks above assistant professor are submitted for action to the appropriate appointment
and promotion committee after a majority affirmative vote of the faculty qualified by rank to
vote in the applicable department.

The committee that has authority to recommend tenure appointments in the basic science departments
and sections (excluding Comparative Medicine, Epidemiology and Public Health, and History
of Medicine) is called the Biological Science Tenure Appointments Committee. All term
appointments, as well as appointments and promotions to the rank of associate professor
without term and professor in departments other than the basic science and sections are
reviewed by the appointments and promotions committees appointed by the Dean and chaired
by the Dean or the Dean’s designee. The number of committees on appointment and
promotion, as well as the constituency and responsibility of each, may change from time to
time. Ad hoc members may be invited to join when circumstances require. When an
assignment to the Graduate School is being considered, the Dean of the Faculty of Arts and
Sciences or their designee is a voting member of an appointments and promotions committee
of the School of Medicine. In the School of Public Health, appointments and promotions to the
ranks of professor, associate professor without term, associate professor with term, and
professor in the practice are reviewed by the Provost's Standing Advisory and
Appointments Committee. However, appointments and promotions in the Clinician-Educator
or Clinical Tracks in the School of Public Health are reviewed by the appointments and
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 105 of 194
94   Yale University Faculty Handbook — August 22, 2019


promotions committees appointed by the Dean of the School of Medicine. The
recommendations of any of the appointments and promotions committees are then
presented to the Board of Permanent Officers of the School of Medicine for a
vote. When meeting to vote on such recommendations, faculty in Molecular Biophysics
and Biochemistry who are assigned to vote in the Joint Boards of Permanent Officers of Yale
College and the Graduate School may not also vote in the School of Medicine’s Board of
Permanent Officers. Approved appointments and promotions in all faculty tracks and ranks are
put forward by the Dean to the President and Provost for review and, when approved, for
recommendation to the Yale Corporation for final approval.

F.   Faculty Tracks
Ladder faculty appointments at the Schools of Medicine and Public Health are made in the
Traditional Track, Investigator Track, Clinician-Scholar Track, Clinician-Educator Track, and
the Clinical Track. Appointments and promotions are made in the context of department needs
and the missions of the School. Faculty on term appointments have no entitlement to
reappointment.

Appointment or promotion to assistant professor is conferred with an initial track designation
that is determined by the needs of the department and as detailed in the offer letter.
Qualifications for initial appointment are track specific and all tracks except for the Clinical
Track require promise as a scholar. Promise as an educator is also required of faculty on the
Traditional, Clinician-Scholar, and Clinician-Educator Tracks. Faculty who provide clinical
care must have evidence of excellence as a practitioner in their field.

Transfer of Track. Faculty in any track may request a transfer of an appointment to
another track, subject to the following restrictions:
Faculty at the assistant professor rank may request a transfer of track at any time during a term
of appointment. In this way, entry-level faculty have flexibility to test their strengths and to
define their interests. Transfer of track requires approval by the department or the Dean's
office, and is made in the context of department needs and the faculty member's qualifications.
No transfer of track at the rank of associate professor will be permitted within two years of the
expiration of an appointment. However, transfers from the rank of associate professor in any
track to the Clinical Track are not subject to this time limitation provided that the faculty
member has achieved excellence as a practitioner in their field and meets the requirements of
the associate professor rank in the Clinical Track.

Transfer to the Traditional Track is permitted only for faculty who have served at the
ranks of assistant professor and associate professor for a total of fewer than eight years.
Such requests
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 106 of 194
                                                                           XII. School of Medicine   95


must be reviewed and approved by the appropriate appointments and promotions committee.

Track changes between the Clinician-Educator Track and the Clinician-Scholar Track at the
rank of professor are permitted rarely and only with the approval of the Dean. A change in
career direction after the professor appointment or retrospective concerns that should have been
raised at the time of the initial appointment are not sufficient reasons to consider a track change.

1.   Traditional Track

Individuals who achieve excellence in research and teaching are eligible for appointment in this
track.

Appointments on Term

Assistant Professor. Appointment at this rank may be considered for individuals who hold an
M.D., Ph.D., or equivalent degree and who have completed appropriate postdoctoral training.
Published scholarship of high quality is desirable along with promise as a teacher and scholar.
Individuals who will contribute to graduate education and who hold a primary or secondary
appointment in a basic science or bridge department may be eligible for assignment to the
Graduate School of Arts and Sciences.

The initial appointment is usually for, but cannot exceed, three years. There is no entitlement
to reappointment. Reappointment requires evidence of excellence as a scholar, teacher and, if
applicable, as a practitioner in their field. Reappointments may bring a faculty member's total
years in rank as assistant professor to no more than six years. Non-reappointment requires
one-year's written notice, except in the case of current one-year appointments or
reappointments, which require 30 days' written notice.

Associate Professor. Candidates for appointment or promotion to the rank of associate professor
on term should have achieved recognition as independent investigators and have demonstrated
excellence as teachers and, if applicable, as practitioners in their field. Their achievements and
promise as teachers and scholars should be strong enough to suggest that they will be qualified
for appointment to tenure at Yale or another major medical institution within four to five years.
Individuals who will contribute to graduate education and who hold a primary or secondary
appointment in a basic science department are eligible for assignment to the Graduate School.

The maximum initial term of this appointment is five years. If, at the end of the term, the individual
has been a member of the faculty at the combined ranks of assistant and associate professor for
less than ten years (inclusive of up to three years on ladder faculty at another institution, plus
extensions described in Section III.F), the appointment may be extended for up to two years,
subject to the approval of the Dean and the Provost and in accordance with limits on term
appointments described below.
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 107 of 194
96   Yale University Faculty Handbook — August 22, 2019


Limits on Term Appointments. No one shall be appointed in the Traditional Track at the combined
ranks of assistant professor and associate professor on term for longer than a total of ten years,
plus extensions described in Section III.F. Years of appointment to the ladder ranks at Yale and
up to three years served in the ladder ranks at other institutions shall count towards this
maximum.

Appointments with Tenure
A tenure appointment, whether at the rank of professor or associate professor, is a permanent,
forward-looking commitment. This commitment is made with consideration of the
achievements of the individual and the programmatic needs of the department and the School.
Appraisals of past contributions must be supplemented by strong evidence of future
contributions to the profession and to the teaching and, if applicable, the clinical programs. In
choosing among available candidates, the faculty may decide that outstanding promise of a
person in the earlier stages of a career justifies appointment even though their published
attainments to date may be fewer than those of more established candidates.

While several manifestations of intellectual distinction are prerequisite to an appointment with
tenure, it is recognized that the balance among them may vary from candidate to candidate and
from field to field; there may be variation in the quantity of the written or creative work,
though the quality must always be high. Unusually effective teaching or an unusually
significant contribution to the community’s well-being may serve to supplement but not to
substitute for evidence of scholarly achievement.

Individuals who will contribute to graduate education and who hold a primary or secondary
 appointment in a basic science department are eligible for assignment to the Graduate School.

Associate Professor. Candidates for appointment or promotion to the rank of associate professor
with tenure must have produced a significant body of scholarship, must be able teachers and, if
clinicians, must be accomplished in their clinical fields. They must be rising toward national and
international leadership in their areas of specialty, and there must be clear evidence that academic
growth will continue, with the expectation that their value to the institution and their national
and international standing will make them suitable candidates for promotion to professor within
a reasonable period of time.

Professor. Candidates for appointment or promotion to the rank of professor with tenure are
expected to stand in competition with the foremost leaders in their fields throughout the world,
as demonstrated by major scholarly achievements and by teaching. If they are clinicians they
must be outstanding practitioners of their field of clinical medicine. There should be ample
evidence that they will continue to make significant contributions as scholars, to serve as able and
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 108 of 194
                                                                        XII. School of Medicine   97


influential teachers, and to contribute to the well-being of the academic community. The
strength of commitment conferred by appointment to the rank of professor mandates that
candidates in this track have attained the same level of achievement in their domains as
candidates for professor in the other ladder tracks.

2.   Investigator Track

This track is intended for investigators who demonstrate conceptual and creative leadership in
research that may be carried out either as an independent investigator or as a key participant in
a research team or core facility. If working in a collaborative research effort, an investigator’s
creative contributions must be distinguished and identifiable. Faculty members in this track
may engage in teaching, but their major responsibility will be the development of productive
research programs. Individuals who will contribute to graduate education and who hold a
primary or secondary appointment in a basic science or bridge department are eligible for
assignment to the Graduate School of Arts and Sciences.

Assistant Professor. Appointment at this rank may be considered for individuals who hold an
M.D., Ph.D., or equivalent degree and who have completed appropriate postdoctoral training.
Published scholarship of high quality is desirable along with promise as a scholar as an
independent investigator or as a member of a research team or core facility. If working in a
collaborative research effort, an investigator's creative contributions must be distinguished and
identifiable. Individuals who will contribute to graduate education and who hold a primary or
secondary appointment in a basic science or bridge department may be eligible for assignment
to the Graduate School of Arts and Sciences.

The initial appointment is usually for, but cannot exceed, three years. There is no entitlement
to reappointment. Reappointment requires evidence of excellence as a scholar, either
independently or as part of a team, along with sustained funding for salary and research
activities. Reappointments may bring a faculty member's total years in rank as assistant
professor to no more than six years. Non-reappointment requires one-year's written notice,
except in the case of current one-year appointments or reappointments, which require 30 days'
written notice.
Associate Professor. Candidates for appointment or promotion to the rank of associate professor in
the Investigator Track must have demonstrated a strong record of conceptual and creative research
leadership in independent research or in collaborative efforts as part of a team. If working in a
collaborative research effort, an investigator’s creative contributions must be distinguished and
identifiable. There must be clear evidence that academic growth will continue with the
expectation that the investigator will be a suitable candidate for promotion to professor within
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 109 of 194
98   Yale University Faculty Handbook — August 22, 2019


ten years. There must be a record of sustained funding sufficient to cover the proportion of
salary and research activities required by the investigator’s department.

The initial term of appointment may be up to five years. Reappointments may be made for terms
of up to five years, provided that the total number of years in the rank of associate professor
does not exceed ten. Non-reappointment requires one year’s written notice except in the case of
one-year appointments or reappointments, which require 30 days’ written notice.

Professor. Candidates for appointment or promotion to the rank of professor in the Investigator Track
are expected to stand in competition with the foremost leaders in their fields throughout the world.
A strong record of conceptual and creative research leadership that has significantly advanced the
frontiers of knowledge must be demonstrated in independent research or in collaborative efforts as
part of a team. If working in a collaborative research effort, an investigator’s creative contributions
must be distinguished and identifiable. There must be a record of sustained funding sufficient to
cover the proportion of salary and research activities required by the investigator’s department.
The strength of commitment conferred by appointment to the rank of professor mandates that
candidates in this track have attained the same level of achievement in their domains as candidates
for professor in the other ladder tracks. Appointments at the rank of professor in the Investigator
Track are made on a continuing basis without term but do not confer tenure. Appointments continue
without extra-departmental review as long as the faculty member generates funding sufficient to
cover the proportion of salary and research activities required by the investigator’s department.
Funding is reviewed annually by the department. If, for any three years in a five-year period,
the individual’s funding is not sufficient, as determined by the department and the Office of the
Dean, the appointment reverts to a term appointment that expires at the end of two additional
years. Non-reappointment requires one year’s written notice.

3.   Clinician-Scholar Track

Individuals who achieve excellence as clinicians, public health practitioners, teachers, and
scholars are eligible for appointment to the Clinician-Scholar Track. Individuals who will
contribute to graduate education and who hold a secondary appointment in a basic science
department or bridge department may be eligible for assignment to the Graduate School of
Arts and Sciences.

Assistant Professor. Appointment at this rank may be considered for individuals who hold an
M.D., Ph.D., or equivalent degree and who have completed appropriate postdoctoral training.
Evidence of excellence in clinical practice as well as published scholarship of high quality is
desirable along with promise as a teacher and scholar.
The initial appointment is usually for, but cannot exceed, three years. There is no entitlement to
reappointment. Reappointment requires evidence of excellence as a scholar, teacher, and
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 110 of 194
                                                                        XII. School of Medicine   99


clinician. Reappointments may bring a faculty member's total years in rank as assistant
professor to no more than six years. Non-reappointment requires one year’s written notice,
except in the case of one-year appointments or reappointments, which require 30 days' written
notice.

Associate Professor. Candidates for appointment or promotion to the rank of associate
professor in the Clinician-Scholar Track must excel in patient care and teaching and must have
an emerging national reputation for outstanding scholarship. Appointments are made for terms
of up to five years. They may be renewed if clinical productivity, scholarship, and teaching
expertise continue and if programmatic needs of the department and school justify renewal.

There is no limit to the number of terms a faculty member may serve at this rank, but there is no
entitlement to reappointment. Non-reappointment requires one year’s written notice.

Professor. Candidates for appointment or promotion to the rank of professor in the Clinician-
Scholar Track must be national or international leaders in their fields. In addition to excellence
in patient care or public health practice, and teaching, they must have produced outstanding,
nationally or internationally recognized scholarship which has substantially advanced the field.
The strength of commitment conferred by appointment to the rank of professor mandates that
candidates have attained the same level of achievement in their domains as candidates for
professor in the other ladder tracks.

Such appointments will be made on a continuing basis without term. Continuing appointments
may be terminated for reasons of financial stringency and with written notice of not less than two
years. Under such circumstances, termination shall be applied to a class of individuals holding
continuing appointments (e.g., all those in one or more departments or all those with fewer than
a certain number of years of service) and not to any single individual.

4.   Clinician-Educator Track

Individuals who achieve excellence as clinicians or public health practitioners and teachers
are eligible for appointment in the Clinician-Educator Track. Faculty in this track must play an
integral role in the department’s clinical and teaching programs. They must also participate in
the research endeavors of the School and develop a body of scholarship for advancement.

Support for salary and professional activities is expected to come predominantly from the faculty
member’s clinical or public health practice, supplemented as appropriate from department funds.

Assistant Professor. Appointment at this rank may be considered for individuals who hold an
M.D., Ph.D., or equivalent degree and who have completed appropriate postdoctoral training.
They must show evidence of excellence in clinical practice and must contribute significantly to
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 111 of 194
 100   Yale University Faculty Handbook — August 22, 2019


educational programs. They must also demonstrate a commitment to scholarship and contribute
to the research mission of the School.

The initial appointment is usually for, but cannot exceed, three years. Total time in this rank
generally does not exceed nine years. There is no entitlement to reappointment. Reappointment
requires evidence of excellence as a clinical practitioner, teacher and promise as a scholar.
Non-reappointment requires one year's written notice, except in the case of one-year
appointments or reappointments, which require 30 days' written notice.

Associate Professor. Candidates for appointment or promotion to the rank of associate professor
in the Clinician-Educator Track must have an outstanding record of patient care or public health
practice. Equally important, they must be exemplary teachers and active contributors to the
educational mission of the School. They must have an emerging regional reputation in their field and
are expected to influence the teaching or practice of medicine in a significant way including
through scholarship. Appointments are made for terms of up to five years. They may be renewed
if clinical productivity, scholarship, and teaching expertise continue and if programmatic needs
of the department and School justify renewal. There is no limit to the number of terms a faculty
member may serve at this rank, but there is no entitlement to reappointment. Non-reappointment
requires one year’s written notice.

Professor. Candidates for appointment or promotion to the rank of professor in the Clinician-
Educator Track must be national or international leaders in their fields, as evidenced by
scholarship that has had a national impact on clinical medicine, public health, or education, as
well as by sustained excellence in patient care and teaching. The strength of commitment
conferred by appointment to the rank of professor mandates that candidates in this track have
attained the same level of achievement in their domains as candidates for professor in the other
ladder tracks. Appointments are made on a continuing basis without term but do not confer
tenure. Faculty at this rank must continue to contribute to the clinical and teaching missions of
the School. Appointments are contingent upon continued faculty productivity and the capacity to
generate financial support, which are reviewed annually by the department. If either is found
unsatisfactory for three years in any five-year period, as determined by the department and the
Office of the Dean, the appointment reverts to a term appointment that expires at the end of two
additional years. Non-reappointment requires one year’s written notice.

5.     Clinical Track
The Clinical Track is designed to assist in advancing the School's clinical mission and to enhance
the capabilities of Yale Medicine. The primary role of faculty in this track is to provide the
highest quality of patient care consistent with the policies, standards, and guidelines of the
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 112 of 194
                                                                         XII. School of Medicine   101


School and Yale Medicine. Reflecting the track's emphasis on clinical excellence, appointments
to this track are given the titles of Assistant Professor of Clinical [field], Associate Professor of
Clinical [field], and Professor of Clinical [field], where "field" represents the specialty of the
practice (e.g., Medicine, Surgery, Public Health).

Individuals who demonstrate excellence as practitioners in their field are eligible for
appointment in the Clinical Track. Faculty in this track must play an integral role in the
department's clinical programs. They may participate in teaching and in research/scholarly
activities, but their primary focus must be as a practitioner. Appointments can be on a full- or
part-time basis.

Appointments in this track are coterminous with maintenance of required clinical practice
credentials. Appointments terminate upon a final determination of revocation or denial of
clinical practice privileges. There is no entitlement to reappointment. Appointments may be
renewed based on a number of factors, including the continued need for the position, the
availability of resources for the position, and the clinical excellence and productivity of the
individual.

In each of the clinical faculty ranks, appointments and compensation for faculty are conditioned
upon the availability of salary support from specified sources. Reductions in salary support may
result in commensurate reductions in compensation or, in the case of the absence of salary
support, in termination of the appointment and compensation. In any case, termination prior to
the end of an appointment for lack of salary support requires 90 days' written notice.

Assistant Professor of Clinical [field]. Candidates for appointment or promotion to the rank of
assistant professor in the Clinical Track must have a demonstrated level of clinical skill and
excellence commensurate with the requirements of the clinical specialty for which they are
being appointed. They must also satisfy other clinical practice requirements of the department
and Yale Medicine as set forth in the official offer letter. Faculty at this rank may also
participate in teaching and research/scholarly activities; this participation will most frequently
occur in the context of their practice.

Appointments are made for terms of up to three years. There is no limit to the number of years
a faculty member may serve at this rank, but there is no entitlement to reappointment.
Appointments are contingent upon the financial support for the position, which is reviewed
annually by the department. Reappointments are based upon clinical excellence and
productivity, financial support of the position, and programmatic needs of the department and
School.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 113 of 194
102   Yale University Faculty Handbook — August 22, 2019


If any of these are found unsatisfactory, as determined by the department and the Office of the
Dean, non-reappointment requires six months' written notice for terms of appointment greater
than one year. One-year appointments require 60 days' written notice.

Associate Professor of Clinical [field]. Candidates for appointment or promotion to the rank of
associate professor in the Clinical Track must have an outstanding record of patient care that is
recognized by others within their field and in related fields. Appointments are made for terms
of up to five years. There is no limit to the number of terms a faculty member may serve at this
rank, but there is no entitlement to reappointment. Appointments are contingent upon the
financial support for the position, which is reviewed annually by the department.
Reappointments are based upon clinical excellence and productivity, financial support of the
position, and programmatic needs of the department and School. If any are found
unsatisfactory, as determined by the department and the Office of the Dean, non-reappointment
requires one year's written notice. One-year appointments require 60 days' written notice.

Professor of Clinical [field]. Candidates for appointment or promotion to the rank of professor
in the Clinical Track should be distinguished practitioners who demonstrate eminence in the
field and sustained activity in their area of practice. They will be expected to be master
clinicians who are recognized for their abilities and contributions to their practice, as for
example through professional leadership. Faculty appointed to this rank must continue to
contribute to the clinical mission of the School. Terms may be up to five years, with the
possibility of reappointment in accordance with applicable policies and procedures.
Appointments are contingent upon the financial support for the position, which is reviewed
annually by the department. Reappointments are based upon clinical excellence and
productivity, financial support of the position, and programmatic needs of the department and
School. If any are found unsatisfactory, as determined by the department and the Office of the
Dean, non-reappointment requires one year's written notice. One-year appointments require 60
days' written notice.

G. Professor in the Practice and Adjunct Faculty Ranks

Professor in the Practice. The School of Public Health may appoint professors in the practice,
who will be distinguished practitioners who demonstrate eminence in the field, sustained
accomplishment, and sustained activity in their area of practice. They will hold national or
international reputations for their innovative and transformational contributions to their
practice, through creative work, professional leadership, practice-centered publications, or
other demonstrations of significant accomplishment. Exceptional contributions as a practitioner
are the basis of evaluation. This appointment is not intended for those whose field of practice is
primarily that of teaching or pedagogy. Terms will be up to five years, with the possibility of
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 114 of 194
                                                                         XII. School of Medicine   103


reappointment in accordance with applicable policies and procedures. Initial appointment
or promotion to this rank will require review by the Provost’s Standing Advisory and
Appointments Committee (SAAC), approval of the Provost, and approval of the Corporation.

Professor Adjunct, Associate Professor Adjunct, and Assistant Professor Adjunct. These
ranks are intended for the appointment of persons whose interests, as well as the interests of the
University, are served by their continuing in a professional capacity outside the University
while teaching or engaging in research less than full time. Adjunct faculty members do not
serve as the principal advisers of dissertations nor do they vote on faculty appointments. They
typically do not receive Yale compensation or benefits. With the approval of the chair and the
Dean or the Dean’s designee, they may become principal investigators of grants and/or may
receive compensation.
Appointments are made for terms of up to three years at the rank of assistant professor
adjunct and five years at the rank of associate professor adjunct or professor adjunct.
Following departmental review, they may be renewed upon the recommendation of the
department. Such renewal is made without the expectation or the promise of tenure. The
adjunct faculty rank to which a candidate may be appointed or promoted reflects the
individual’s accomplishments and distinction. There is no limit to the number of terms a
faculty member may serve at this rank, but there is no entitlement to reappointment.
Reappointment is dependent on the continued budgetary authorization of the position, the
teaching needs of the department, and the performance of the individual.
H. Other Clinical Ranks
1.   Instructor of Clinical [field]
Individuals with an M.D. or other terminal clinical degree who have completed clinical training
and who are employed by Yale to provide clinical services are eligible for this title. Instructors
of Clinical [field] must have a demonstrated level of clinical skill commensurate with the
requirements of the clinical practice specialty for which they are being appointed. They must
also satisfy other clinical practice requirements of the department as set forth in the offer letter.
These faculty are eligible for benefits, as set forth in Section XVII.D.

Appointments are made for up to five years and are renewable. They may be renewed based on a
number of factors, including the continued need for the position, the availability of resources
for the position, and the clinical productivity and performance of the individual. Appointments
carry no expectation of long-term employment at Yale and can be terminated immediately for
cause. Appointments up to one year may be terminated with 30 days' written notice, for
reasons other than cause. Appointments longer than one year may be terminated with 6o days'
written notice for reasons other than cause or upon the determination by the Dean of the
School of Medicine based on grounds as may be set forth in the offer letter.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 115 of 194
104    Yale University Faculty Handbook — August 22, 2019


2.    Clinical Instructor or Assistant Clinical Professor of Social Work in Psychiatry or in
      the Child Study Center
These ranks will be used for social workers who do not qualify for or do not desire a regular
academic rank.

I. Voluntary Ranks
Voluntary faculty are typically clinicians or others who are employed outside of the
School but make significant contributions to department programs at the medical center or at
affiliate institutions. Each department has established guidelines for the nature of required
participation, such as the relative importance of teaching students, supervising residents,
engaging in scholarly activity, participating in department administration, and other activities.
Voluntary faculty typically do not receive compensation or benefits from the School.

With the approval of the chair and the Dean’s office, voluntary faculty may become principal
investigators of grants. As a principal investigator, the voluntary faculty member must abide
by all relevant university and school policies (see especially Section XX.C). They must be able
to commit and devote the requisite effort with or without compensation from the grant.
Voluntary faculty are expected to be board eligible, licensed, or certified in their specialties.
Clinical Instructor. Individuals who have completed clinical training will be eligible for this
rank. Appointments are made for renewable one-year terms.

Assistant Clinical Professor. This rank is for those persons who have made academic contributions
documented in at least one of the following ways: (1) publication or other evidence of
substantial contribution to their disciplines; (2) exemplary teaching; (3) well-recognized
clinical expertise. Appointments are made for renewable terms of up to three years.

Associate Clinical Professor. This rank is for those persons who have achieved recognition for
their outstanding scholarship and sustained contribution to academic life documented in at least
one of the following ways: (1) publication or substantial contribution to their respective disciplines;
(2) exemplary teaching activities and well-recognized clinical expertise. Appointments are
made for renewable five-year terms.

Clinical Professor. This rank is reserved for those few persons who have achieved national or
international recognition for their exceptional scholarship and sustained contribution to academic
life documented in both of the following ways: (1) publication or substantial contribution to their
respective disciplines; (2) exemplary teaching activities and well-recognized clinical expertise.
Appointments are made for renewable five-year terms.

J. Research Ranks

For research ranks in the School of Medicine, refer to Section XV.
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 116 of 194
                                                                        XII. School of Medicine   105


K. Other Instructional Ranks
Appointments to these ranks are recommended by the chair and approved by the Dean. They do
not require the approval of committees within the department or the School of Medicine.

1.     Lecturer
Appointments at this rank are normally on a one-year basis. To hold the rank of lecturer, a person
must make contributions to the academic program through approved educational activities.

2.     Instructor
This rank is available:
• for individuals who have recently completed professional training and who wish to embark
  on a full-time academic career. The appointment is made for a maximum of three one-year
  renewable terms;
• for trainees in clinical fellowship programs who are qualified by prior training to provide
  independent clinical services and serve as teachers in fields of medicine. For such individuals
  the term of appointment is a one-year secondary appointment that may be renewed for the length
  of the fellowship. The years served as a secondary appointment instructor are not included in
  the total number of years available as a primary appointment instructor; and

•     with prior approval by the Dean and the Provost, for certain categories of non-physician
     providers who are qualified to provide independent clinical services and serve as teachers in
     fields of medicine. For such individuals, the appointment is made for one-year renewable
     terms with no limit on the number of terms.

L. Training Ranks

The following ranks are not faculty appointments. Like postdoctoral fellows and associates,
postgraduate fellows, and postgraduate associates (see Section XV), they may or may not be
employees of the University.

1.     Hospital Resident

Postgraduate physicians who, as residents, are employees of the Yale-New Haven Hospital or
other affiliated hospitals, may, upon recommendation by the chair and approval by the Dean,
receive the title of hospital resident in the School of Medicine, coterminous with their hospital
residency appointment. Hospital residents are entitled to access to certain School services such
as the School of Medicine library. However, compensation and benefits are provided by the
hospital of primary employment; ospital residents are not eligible to enroll in any of the
University’s health care plans.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 117 of 194
106    Yale University Faculty Handbook — August 22, 2019



2.    Clinical Fellow

Individuals with clinical responsibilities who have completed residency training or other appropriate
training and are enrolled in a fellowship training program in a School of Medicine department
are granted this rank, upon recommendation of the Chair and approval by the Dean. The
maximum time an individual may spend in a clinical fellowship is four years. Clinical fellows
engage in University-based activities, both clinical and scholarly. They may minister to
patients as part of their training to the extent permitted by legal and quality standards. Clinical
fellows are not faculty members. Their University status is comparable to that of postdoctoral
associate if they are paid by the University or postdoctoral fellow if they are paid by a training
grant or external fellowship (see Section XV.C.1).

Clinical fellows may receive limited additional compensation for teaching or other University
service, but these activities may not interfere with their primary role as fellows in training.


M. Coterminous Appointments

A faculty appointment in any rank or track may be coterminous with an appointment at an affiliate
institution, e.g., Yale-New Haven Hospital, the Veterans Affairs Connecticut Healthcare System,
Connecticut Mental Health Center, or the John B. Pierce Laboratory. Coterminous appointments
are designated such at the time of appointment, reappointment, or promotion and upon approval
of the Dean.

A coterminous appointment normally ends automatically upon termination of the other institutional
appointment, without any notice, grievance rights, or similar provisions otherwise afforded by
the Faculty Handbook. However, at the time of appointment, the Dean, at the request of the
Chair of the candidate’s department, may offer a period of notice beyond the termination date
of the other institution’s appointment not to exceed two years for those at the ranks of
professor or associate professor without term, or one year for a faculty member at any other
rank.

An appointment coterminous with a Pierce Laboratory appointment will carry all of the rights
and responsibilities of a department appointment, with the exception of voting privileges. Voting
privileges may be granted to them by the professors and tenured associate professors in the
non-voluntary ranks of the department of primary and, where applicable, secondary appointment.
At least one faculty member with a primary appointment in the department of the proposed
appointment and with experience pertinent to the proposed appointment will be a member, with
vote, of each Pierce Laboratory search committee.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 118 of 194
                                                                       XII. School of Medicine   107



N. Leave Policy

Full-time professors and associate professors in the School of Medicine, are eligible to apply
for Sabbatical Leaves of Absence and Triennial Leaves of Absence under those policies and
conditions described in Section XVII. Senior Faculty Fellowships are not available at the
School of Medicine. Eligibility for a Triennial Leave of Absence in the School of Medicine
begins after two and one-half years of full-time activity at the rank of associate professor or
professor. Thereafter, the faculty member will become eligible for a Triennial Leave after each
additional two and one-half years of full-time faculty activity at Yale. Faculty members shall
first become eligible for a Sabbatical Leave of Absence after having been employed at Yale at
the rank of associate professor or professor for two and one-half years. Thereafter, they shall be
eligible after having taught in those ranks at Yale for six full years from the end of their
previous leave of absence.

In the School of Medicine, a Triennial Leave of Absence is up to four months in length during
which time a faculty member receives full pay. A Sabbatical Leave of Absence may be up to
six months at full salary or up to one year at half salary. Clinical Track faculty leaves are
granted for professional or clinical skill development that will advance Yale Medicine and/or
the Yale clinical mission. The leaves are subject to the same restrictions for sabbatical and
triennial leaves for the other faculty tracks. Additionally, leaves in the Clinical Track may be
of variable length because of the particular requirements of maintaining a clinical practice, but
cannot exceed the traditional sabbatical maximum of six months at full salary or twelve months
at half salary in any seven-year period.

A leave of absence without salary may be granted to any member of the faculty, on the
recommendation of the Chair and Dean, with the restrictions and provisions described in
Section XVII.C.

O. Joint Appointments

Depending on the needs of the School of Medicine and its departments, joint appointments
may be made in accordance with the procedures outlined in Section III.H. For fully joint
appointments, the approval of the Office of the Dean is required before the vote by the relevant
School of Medicine department(s).
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 119 of 194
108    Yale University Faculty Handbook — August 22, 2019


XIII. School of Music and Institute of Sacred Music
A. Description

The School of Music is a graduate professional school whose goal is to educate musicians for
professional careers through broad and intensive studies in performance and composition. Its
curriculum, faculty, and other resources serve to develop both excellence in a special field and
intellectual growth beyond the area of specialization. The School of Music offers professional
instruction in composition, conducting, voice, keyboard, wind and string instruments, and related
work in musicianship, music history, and music theory.

Through the affiliated Institute of Sacred Music, interdisciplinary study in liturgy, worship, music,
and related arts is also available. The faculty of the Institute is appointed jointly with either the
School of Music or the Divinity School. Additional collaborations exist with the Department of
Music and with Yale College.

B. Governing Committees

The School of Music is governed by the following committees:

1.    The Executive Committee

The Executive Committee is appointed by the President and is chaired, alternately for one-year
terms, by the Dean of the School of Music and the Chair of the Department of Music of the
Faculty of Arts and Sciences. Members are appointed to the committee by the President upon
recommendation from the Dean and Chair. Membership includes the Chair of the Department
of Music, the Dean of the School of Music, a faculty member of the Department of Music, a
faculty member of the School of Music, the Director of the Institute of Sacred Music, and one
member-at-large. This committee considers major policy questions concerning all areas of music at
Yale and coordinates the activities of the Institute, the Department, and the School. The committee
meets monthly or more often if issues warrant.

2.    The Faculty Steering Committee

The Faculty Steering Committee consists of the coordinators of the performance programs of the
School of Music. This committee advises the Dean on matters of policy and on promotion in the
junior ranks and also serves as the Curriculum Committee.

3.    The Governing Board

The Governing Board is charged with making recommendations for appointment to senior ranks
of members of the faculty promoted from within or recruited from outside. The membership
consists of the Dean, tenured faculty, and professors in the practice.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 120 of 194
                                                 XIII. School of Music and Institute of Sacred Music   109



4.   Other Committees

Other governing committees include the Performance Committee, the Doctor of Musical Arts
Degree Committee, the Academic Affairs Committee, the Master of Musical Arts Committee,
the Admissions Committee, and the Dean’s Student Advisory Committee. These committees are
appointed by the Dean and meet as frequently as their individual charges dictate.

C. Faculty Ranks and Appointments

Members of the faculty in the School of Music generally pursue active professional careers in
addition to their teaching responsibilities at Yale. Appointments are made on the basis of distinction
as an artist and success as a teacher.

1.   Faculty Ranks

Faculty positions in the School of Music are at the non-ladder ranks of lecturer, instructor,
assistant professor adjunct, associate professor adjunct, professor adjunct, professor in the
practice, and appropriate designations for visiting appointments.

Professors in the practice will be distinguished practitioners who demonstrate eminence in the
field, sustained accomplishment, and sustained activity in their area of practice. They will hold
national or international reputations for their innovative and transformational contributions to
their practice, through creative work, professional leadership, practice-centered publications, or
other demonstrations of significant accomplishment. Exceptional contributions as a practitioner
are the basis of evaluation. This appointment is not intended for those whose field of practice is
primarily that of teaching or pedagogy. Terms will be up to five years, with the possibility of
reappointment in accordance with applicable policies and procedures. Initial appointment
or promotion to this rank will require review by the Provost’s Standing Advisory and
Appointments Committee (SAAC), approval of the Provost, and approval of the Corporation.

Conductor in residence is an adjunct rank and designates faculty devoting substantial time to
the direction of Yale’s performing ensembles, principally the Philharmonia Orchestra of Yale.

2.   Appointment and Promotion Procedures

Initial appointments for all non-tenured faculty members are normally from one to three years
and in no case exceed five years. Appointments recommended by the Governing Board are
forwarded to the Provost. Recommendations for appointment at the level of associate professor
adjunct and above will be made by the Provost with the advice of the SAAC. The Provost will
forward approved recommendations to the Corporation. Recommendations for appointment are
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 121 of 194
110   Yale University Faculty Handbook — August 22, 2019


made after a thorough search and are reviewed at levels below associate professor adjunct by
the Faculty Steering Committee, which also reviews recommendations for promotion in the
ranks of lecturer, instructor, and assistant professor adjunct. Recommendations for promotion to
the ranks of associate professor adjunct and above are reviewed by the Governing Board.

D. Joint Appointments with the Department of Music
Depending on the instructional needs and resources of the School of Music and the Department
of Music in the Faculty of Arts and Sciences, occasional joint appointments may be made,
generally in the areas of conducting, composition, history, and theory. Recommendations for
such appointments are made jointly by the Dean of the School of Music and the Chair of the
Department of Music in accordance with the procedure outlined in Section III.H.

E. Off-campus Professional Engagements

The full-time faculty in the School of Music are encouraged to continue their professional pursuits
as performing artists, composers, scholars, and teachers. In addition to their teaching, members
of the faculty are also obligated to participate in auditions and interviews for admission to the
School, degree recitals, juries, student advisory meetings, and MMA and DMA auditions and
examinations. To ensure that all responsibilities to the students and programs of the School are
met and that a reasonable balance of teaching and professional activity is maintained, faculty
must receive approval for travel leave each semester. The normal allowance is three weeks per
semester, and all lessons and classes must be satisfactorily assigned or rescheduled.

This requirement is not intended to restrict unduly the freedom of faculty to engage in professional
activities, and permission will normally be granted automatically. Official notification of absence
is necessary to enable the School to respond to inquiries that arise while faculty members are
away, and it is important in the orderly administration of the School. Also, off-campus professional
activities may be combined with University business, and prior approval by the Dean will have
an important bearing on questions of liability in the event of death or injury while traveling.

F.    Leave Policy

For information on leaves, consult the Dean of the School of Music.

G. Termination Policy

Individuals holding term appointments of three or more years receive written notification at
least one year before the end of the current term of appointment. Under normal circumstances,
individuals holding terms of appointment of fewer than three years are given three months’ notice.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 122 of 194
                                                                          XIV. School of Nursing   111


XIV. School of Nursing

A. Description

The School of Nursing offers master’s and doctoral degree preparation for a variety of leadership
roles in nursing specialties. The programs emphasize the relationships among nursing
theory, practice, policy, and research. Graduates of the master’s program are prepared to
function as nurse practitioners and nurse midwives. The Doctor of Nursing Practice (DNP)
program builds on traditional master's programs by providing education in evidence-based
practice, quality improvement, and systems leadership. The Ph.D. program in nursing
prepares nurse scientists to develop the scientific base of nursing.

The Yale School of Nursing subscribes to the tripartite mission of teaching, clinical practice,
and scholarship. All faculty members contribute to excellence in teaching. The Clinical Track is
designed to recognize clinical scholars who choose to place their primary emphasis on clinical
practice and scholarship. Traditional Track faculty place their primary emphasis on research and
scholarship. Traditional Track faculty also seek or have attained tenure.

B. Governance

1.   The Board of Permanent Officers
Faculty at the rank of professor who are appointed without limit of term, together with the President
and Provost, ex officiis, and the Dean of the School of Nursing, constitute the School’s Board
of Permanent Officers (BPO). This is the governing board of the School, and it is entrusted
with matters of policy and governance, including review and recommendations of
appointments and promotions to tenure. The permanent officers may invite other faculty to
attend meetings and to vote on matters before the Board, except recommendations for
appointments of permanent officers. By long standing policy, the BPO has offered to all
faculty who hold the rank of associate professor with tenure the opportunity to participate in
Board activities, including voting in all matters before the Board except regarding promotion
and appointment to professor with tenure. The Dean serves as chair of the BPO. In all
meetings, action is taken by majority vote of those present and eligible to vote.

2.   The Executive Committee
The Executive Committee is entrusted with matters of educational policy and serves in an advisory
capacity to the Board for matters of curriculum and programmatic changes in the School of
Nursing. The Committee is chaired by the Dean, or the Dean’s designee, and it consists of the
deputy, associate and assistant deans, ex officiis; dean-appointed representatives of the Board
of Permanent Officers and Clinical Track professors; four elected members of the faculty who
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 123 of 194
112    Yale University Faculty Handbook — August 22, 2019


hold rotating terms on the Committee; and three students of the School who act as non-voting
Committee members.

3.    The Appointments and Promotions Committee

The Appointments and Promotions Committee is chaired by a tenured faculty member
appointed by the Dean and reviews and recommends all initial appointments,
reappointments and promotions to clinical, research, and traditional tracks, except
appointments and promotions to tenure (the BPO holds responsibility for all tenure decisions).
This includes appointments, reappointments, and promotions to the ranks of assistant professor,
associate professor, clinical track professor, associate research scientist, research scientist and
senior research scientist. The Committee consists of all faculty on permanent appointment, all
clinical track professors, two associate professors on term who are elected by the faculty and
two assistant professors also elected by the faculty. As a faculty member on permanent
appointment, the Dean participates in and is eligible to vote on all appointment,
reappointment, and promotion decisions. Only committee members at or above the rank for
which a candidate is under consideration may vote view reference letters, participate in
discussions and vote on a given appointment. Faculty on term appointments may not vote on
reappointments to ranks equivalent to or above their own. In all meetings, action is taken by
majority vote of those present and eligible to vote.

C. Faculty Composition and Responsibilities
The School of Nursing seeks for its faculty individuals who can take on responsibility in teaching,
practice, research, and scholarship. These expectations apply to all full-time faculty regardless of the
division of their primary responsibilities among teaching, scholarship, clinical and
administrative responsibilities, and notwithstanding whether or not they are nurses. The close
relationship among nursing practice, teaching, and scholarship may mean that a single activity
satisfies requirements for more than one aspect of faculty commitment. Continued
productivity in teaching and scholarly work is essential for continued reappointment and
promotion.

Faculty members are clinical experts as well as scholars in their fields of study. Faculty
members are expected to be knowledgeable about the contemporary practice, research, and
policy issues within their areas of expertise. Many faculty members hold joint appointments
within a health care facility or organization and engage in the regular practice of their
identified specialty. In addition to serving patient needs, many faculty members engage in the
practice of nursing for the purpose of developing knowledge, demonstrating excellence in
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 124 of 194
                                                                       XIV. School of Nursing   113



practice, establishing innovations to improve patient care and population health, and developing
model environments for student education.

D. Faculty Ranks

Ladder faculty appointments in the School of Nursing are made in the Traditional Track or the
Clinical Track. The track of all ladder positions are designated prior to the beginning of an
individual appointment. Faculty in any track at the rank of associate professor may request a
one-time only transfer of an appointment to another track, subject to the following restrictions:
transfer requests must be submitted by the end of the second year of the first term of the initial
appointment at the rank of associate professor, no transfer of track will be permitted within two
years of the expiration of the appointment, and such requests must be reviewed and approved
by the Appointments and Promotions Committee.


Faculty Not Assigned to Track Appointments

1.   Assistant Professor

Qualifications for appointment or promotion to this rank are a combination of actual and
potential productivity as a teacher, scholar and clinician. Candidates for this rank must be
doctorally prepared - postdoctoral training is desired. Evidence of scholarship is demonstrated
through publications and presentations.


Faculty Assigned to Traditional-Track Appointments

2.   Associate Professor on Term

This is normally the rank of promotion from assistant professor or the rank of initial appointment
for a person who has achieved excellence in teaching, clinical, and research activities, but who
has not yet fully demonstrated the distinction necessary for appointment to the rank of professor.
Associate professors on term must have recognition as independent investigators and
demonstrated excellence as teachers. Their record of achievement must hold promise strong
enough to suggest qualification for tenure within five years. Distinction may be demonstrated
in publications and completed research. Candidates for this rank must hold a research
doctorate.

Appointments to Tenure
Candidates for appointment or promotion to a tenure position must hold a research doctorate
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 125 of 194
114    Yale University Faculty Handbook — August 22, 2019


and would normally hold the rank of professor or associate professor and achieved high
distinction in scholarship, independence as a peer-reviewed, externally-funded scientist,
excellence in teaching, and recognition as a leader. Tenure is a forward-looking decision.
Therefore candidates for tenure are evaluated not only for their accomplishments, but also for
their commitment to the continuing development of new knowledge in nursing science and to the
education of the next generation of nurse-scholars, educators, and clinicians. Contributions
made to the intellectual life of the School of Nursing and to the health of local, national, or
international communities are important aspects of the tenure decision.

Pedagogical and clinical expertise and accomplishments are also considered, within the context
of the candidate’s training and scholarly work. Exceptionally effective teaching, an outstanding
contribution to the community’s health, or an outstanding contribution to the profession, while
given weight in the tenure decision, do not substitute for contributions to knowledge through
publications in the professional literature and productivity as a scientist.

3.    Associate Professor with Tenure

Candidates for this rank will be expected to have published or to have had accepted for publication
a substantial work or body of scholarship that represents independent research undertaken since,
and extending well beyond the scope of, the dissertation. Associate professors with tenure
must be reviewed for promotion to professor within five years of their appointment to tenure.
At any time after seven years have passed from the date of appointment or promotion to
associate professor with tenure, the Provost, in consultation with the Dean, may recommend
that individual directly to the Corporation for promotion to professor. Candidates for this
rank must hold a research doctorate.

4.    Professor
Candidates for professor are expected to stand in competition with the foremost scholars and
practitioners in their professional fields throughout the academic world as demonstrated by
major scholarly achievements and by teaching. There should be ample evidence that they will
continue to make significant contributions as scholars and to serve as able and influential
teachers and contributors to the Yale academic community. Candidates for this rank must hold
a research doctorate.

Faculty Assigned to Clinical-Track Appointments
The Clinical Track is designed to recognize those faculty who place their emphasis on clinical
scholarship and practice. Faculty whose endeavors are derived from or affect the clinical
practice setting and shape health care and outcomes are eligible for consideration for
appointment to the Clinical Track.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 126 of 194
                                                                         XIV. School of Nursing   115


5.   Associate Professor

After an appointment of at least three years as assistant professor, and after at least five years
of post-specialization clinical experience (degree and national certification in area of specialty
attained, when appropriate), full-time faculty members who have demonstrated exemplary teaching
skills, high-level patient care or administration thereof, and clinical scholarship are eligible for
consideration for associate professor in the Clinical Track. Candidates for this rank must
hold a doctoral degree.

6.   Professor

Individuals who have held full-time faculty appointments at the rank of associate professor at
Yale, or the rank of associate professor or professor at a comparable institution, are eligible for
consideration for appointment as professor in the Clinical Track. Candidates for professor in
the Clinical Track are expected to stand in competition with the foremost clinical and
advanced practice scholars in similar professional fields. They will have achieved the highest
recognition of distinction as demonstrated by publication record, completed clinical
scholarship, clinical excellence, and professional and academic awards. Candidates fot this
rank must hold a doctoral degree.

7.   Research Track Appointments

Research appointments are available to persons holding the Ph.D. degree or having equivalent
training. Faculty in the Research Track who take on teaching assignments will be appointed as
lecturer annually by the Dean. The research track ranks are fully described in Section XV.B.

Other Non-Ladder Appointments
The following appointments are non-tenure, renewable, and based on the needs of the school.
They are not among the ladder ranks, and appointments to these positions are not counted
in the calculation of the maximum time that a faculty member may serve in any ladder rank
or ranks.

8.   Lecturer

Appointment to the rank of lecturer is appropriate only for persons whose responsibilities include
regular teaching, who demonstrate clinical excellence, and who hold a masters or doctoral degree.
Appointments may be part- or full-time for up to one year and are renewable. Appointments
are made in accordance with the criteria and procedures described in Section IV.I, with the
exception that the length of lecturer appointments at the School of Nursing may be for less than
one semester.
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 127 of 194
 116    Yale University Faculty Handbook — August 22, 2019



9. Visiting Faculty

The School of Nursing appoints visiting faculty as designated in Section XVI.

10. Professor in the Practice

Professors in the practice will be distinguished practitioners who demonstrate eminence in the
field, sustained accomplishment, and sustained activity in their area of practice. They will hold
national or international reputations for their innovative and transformational contributions to
their practice, through creative work, professional leadership, practice-centered publications, or
other demonstrations of significant accomplishment. Exceptional contributions as a practitioner
are the basis of evaluation. This appointment is not intended for those whose field of practice is
primarily teaching or pedagogy. Terms will be up to five years, with the possibility of
reappointment in accordance with applicable policies and procedures. Initial appointment or
promotion to this rank will require review by the Provost's Standing Advisory and
Appointments Committee (SAAC), approval of the Provost, and approval of the Corporation.

E. Terms of Appointment

The cumulative total of all term appointments for faculty in the Traditional Track may not
exceed ten years at which point the person must have achieved tenure. The School of Nursing
follows University policy regarding part-time appointments (see Section III.I), with the
exception that part-time appointments at the School of Nursing may be less than 50% time.


1.     Faculty Not Assigned to Track Appointments

Assistant Professor. The initial term in rank for an assistant professor is normally not less than
three years and may not exceed five years. This rank is renewable for one additional term. No
person may serve in the role of assistant professor in the School for more than seven years,
except for the extensions provided in Section III.F. The seven-year maximum also includes
paid and unpaid leaves which are granted for professional purposes.

2.     Traditional Track Appointments

Associate Professor. Initial appointment to the rank of associate professor is normally for a period
of three years and may be up to a period of five years. There may be only one reappointment,
and no person may serve in the rank of associate professor on term in the School for more than
seven years, except for the extensions provided in Section III.F.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 128 of 194
                                                                       XIV. School of Nursing   117



3.   Clinical Track Appointments
     a. Associate Professor. Appointments may be made for terms not to exceed five years
     and may be renewed with no limit on the number of terms. Persons at these ranks are
     considered full-time faculty.
     b. Professor. The initial appointment and any subsequent reappointments may be made
     for terms not to exceed five years and may be renewed with no limit on the number of
     terms.

F.   Procedures for Appointments and Promotions

Appointments and promotions follow in general the procedures outlined in Section III.K.

Recommendations for appointments and reappointments to all ranks except lecturer and visiting
appointments are made by the Dean to the Provost. Recommended appointments are
reviewed by the Provost and, if approved, forwarded to the Corporation for
final action.

Recommendations for appointments to the ranks of associate professor on term (traditional
track), associate professor with tenure,, professor in the practice, and professor with tenure are
transmitted by the Dean to the Provost for review by the Provost’s Standing Advisory and
Appointments Committee (SAAC). A recommendation regarding the appointment is reviewed
by the Provost and, if approved, forwarded to the Corporation for final action.

G. Coterminous Appointments

A faculty appointment in any rank or track may be coterminous with an appointment at another
affiliated institution, e.g., Yale-New Haven Hospital, the Veterans Affairs Connecticut
Healthcare System, or the Connecticut Mental Health Center. Coterminous appointments are so
designated at the time of appointment, reappointment, or promotion.

A coterminous appointment normally ends automatically upon termination of the other
institutional appointment, without any notice, grievance rights, or similar provisions otherwise
described in the Faculty Handbook.

H. Courtesy Faculty
Courtesy faculty are generally individuals in the community or from other Yale departments
who actively participate in the School of Nursing’s educational or scholarly activities. They are
not normally remunerated for their participation. Eligibility for appointment, reappointment,
and promotion in these voluntary ranks requires active participation in programs at the School
of Nursing or at affiliated institutions. The School of Nursing uses the criteria for appointment
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 129 of 194
 118     Yale University Faculty Handbook — August 22, 2019


to academic rank as guidelines for determining the rank of courtesy faculty. These criteria may
include guidelines for the nature of required participation, such as the relative importance of
teaching and precepting students, scholarship, and participation in the School’s administrative
and other activities. Appointments and determination of the rank and length of the appointment
are the responsibility of the Dean.

1.     Clinical Instructor

Individuals who have completed clinical training and wish to be members of the courtesy faculty
will be eligible for this rank. Appointments are made for up to two years in length and are renewable.

2.     Assistant Clinical Professor
This rank is for individuals who have achieved recognition at a high level of scholarship and made
contributions to academic life documented in at least one of the following ways: (1) publication
or substantial contribution to their respective disciplines; or (2) exemplary teaching activities
and well-recognized clinical expertise. Appointments are made for up to three years in length
and are renewable.

3.     Associate Clinical Professor

This rank is for individuals who have achieved recognition for their outstanding scholarship and
sustained contribution to academic life documented in at least one of the following ways: (1)
publication or substantial contribution to their respective disciplines; or (2) exemplary teaching
activities and well-recognized clinical expertise. Appointments are made for up to five years in
length and are renewable.

4.     Clinical Professor

This rank is reserved for individuals who have achieved national recognition for their exceptional
scholarship and sustained contribution to academic life documented in the following ways: (1)
publication or substantial contribution to their respective disciplines; or (2) exemplary teaching
activities and well-recognized clinical expertise. Appointments are made for up to five years in
length and are renewable.

I.     Leave Policy

The leave policy in the School of Nursing is generally consistent with that of the University (see
Section XVII), with the exception listed below.

Triennial Leave. In addition to associate professors and professors, in the School of Nursing,
assistant professors are eligible for the Triennial Leave of Absence. Faculty who hold coterminous
appointments are relieved of their academic and administrative responsibilities only.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 130 of 194
                                                       XV. Research Appointments: University-wide   119


XV. Research Appointments: University-wide

A. General Policy

Research appointments are available to persons holding the Ph.D. or M.D. degree or having
equivalent training. There are three categories of faculty research ranks and two non-faculty
categories, namely postdoctoral appointees and visiting fellows. These are described below.
All research appointees are expected to be in residence or at Yale on a regular basis during the
period of their appointments. Exceptions require the approval of the Office of the Provost or the
appropriate Dean.

Teaching is not required of any research appointee, but part-time teaching is permitted. Persons
who are asked to undertake such teaching should also be given a teaching appointment as a
lecturer or adjunct professor at the appropriate rank. In such circumstances an appropriate portion
of the salary may be paid from a teaching budget; however, teaching efforts must be conducted
in alignment with effort committed to and compensated by other University activities, and
compensation for teaching must be administered in compliance with University and sponsors’
effort reporting policies. In no case may any effort devoted to teaching be paid from an externally
sponsored project unless teaching is a specific requirement of he project.

B. Description of Research Faculty Ranks

Persons holding the ranks of associate research scientist/scholar, research scientist/scholar, or
senior research scientist/scholar are considered to be research faculty. In most cases they are
employees of the University, and if employed at least half-time, receive fringe benefits and
are eligible for membership in the Yale University Retirement Account Plan. In the School of
Medicine, however, some research faculty may instead be employees of the Veterans Affairs
Connecticut Healthcare System, the Yale-New Haven Hospital, the Howard Hughes Medical
Institute, or the John B. Pierce Laboratory, and fringe benefits may vary according to the source
of salary. Research faculty members who are so employed should consult with the Dean of the
School of Medicine concerning these matters.

In each of the research faculty ranks, appointments and compensation for faculty are conditioned
upon the availability of salary support from specified sources, including external research sponsors.
In some circumstances, when external funding is unavailable or has been reduced or interrupted, a
department may, at its discretion, provide internal funding support on a temporary basis. Reductions
in salary support will result in commensurate reductions in effort and compensation or, in the case
of the absence of salary support, in termination of the appointment and compensation. In any case,
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 131 of 194
120    Yale University Faculty Handbook — August 22, 2019


termination prior to the end of an appointment for lack of salary support requires 90 days’ notice.

The reappointment of persons holding research faculty appointments is not automatic. Schools
and departments are expected to make a careful evaluation of each candidate’s work and promise,
as well as of the programmatic needs of the school or department, before deciding whether or not
to recommend reappointment or promotion. Notice of non-reappointment for persons holding
full-time appointments will normally be given in writing according to the schedule indicated
under each research faculty rank description below, although failure to provide such notice does
not create any right to extension or reappointment.

In general, research faculty who are full-time employees of the University are eligible for most of
the benefits accorded to the ladder faculty, including the Scholarship Plan for Sons and Daughters
of the Faculty and Staff, the Mortgage Program, Child-Rearing Leave, and Caregivers Leave, but
excluding the teaching relief policy for faculty with teaching responsibilities and the
associated extension of appointment described in Section XVII.D. However, full-time research
faculty are eligible for the Parental Leave for Research Faculty described in Section XVII.D.5.
Research faculty have access to the same procedures as do the teaching faculty for reviewing a
decision not to reappoint or promote, unless the decision is related to the absence of salary
support.

Full-time research faculty with the rank of research scientist/scholar or senior research scientist/
scholar may apply for sponsored projects as principal investigators provided that the faculty
member’s department or school has committed the necessary space and other support, including
salary support when necessary, for grant writing activities. Full-time research faculty with the
rank of associate research scientist/scholar generally do not serve as principal investigators and
may apply for sponsored projects as principal investigators only with the prior approval of the
department chair and the relevant Dean. Part-time research faculty similarly must have permission
from the relevant Dean in order to be principal investigators on sponsored projects.

Individual department faculties may invite research scientists and senior research scientists to
participate in faculty meetings. They may not vote on ladder faculty appointments, but they may,
if the department wishes, vote on research faculty appointments up to and including the rank they
hold, though they may not vote on reappointment to ranks equivalent to their own.

1.    Associate Research Scientist/Scholar

This appointment is given to persons who are engaged in scholarly or scientific research in association
with a faculty member or as a member of a research group. Such persons will normally have at
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 132 of 194
                                                       XV. Research Appointments: University-wide   121


least two years of research experience following a Ph.D. (or equivalent), will have demonstrated
professional ability in fields related to the work or program of the department or area concerned,
and will be expected to contribute to it as a colleague. The initial term of appointment in this
rank is normally one year and is renewable. There is no limit on the number of terms to which
an associate research scientist may be reappointed. However, reappointment will depend on the
continued need for the position, the availability of resources for the position, and the performance
of the individual. With prior approval of the relevant Dean or cognizant provost, an appointment
or reappointment may be for a term of up to three years, conditional upon the availability of
salary support. In the Faculty of Arts and Sciences, nominations for this rank are submitted by
department chairs to the Office of the FAS Dean. In the professional schools, appointments to
this rank must be approved by the Dean of the school in which the appointment is to be made or
the Dean’s designee, in accordance with school policies. Non-reappointment for reasons other
than the absence of salary support normally requires 90 days notice.

An associate research scientist/scholar must receive a professional development review at intervals of
no longer than three years. While the primary goal of such a review is to advise on the professional
development of the individual, the possibility of promotion should be considered at this time.

2.   Research Scientist/Scholar

This appointment is given to persons who are engaged in scholarly or scientific research as
advanced scholars or as senior members of a research group. The term of appointment in this rank
may be up to three years, conditional upon the availability of salary support, and is renewable in
successive terms of up to three years, again conditional upon the availability of salary support.
Nominations for the rank of research scientist/scholar are submitted for approval by the department
chair to the appropriate appointments committee. In the Faculty of Arts and Sciences, such
appointments are reviewed by the office of the FAS Dean; and in the School of Medicine, by the
Term Appointments and Promotions Committee. Procedures in the other professional schools
are described in the relevant portions of Sections V through XIV. For research scientists who
have served at least three years in that rank, non-reappointment for reasons other than the
absence of salary support normally requires six months’ notice.

A research scientist/scholar must receive a professional development review at intervals of no
longer than five years. While the primary goal of such a review is to advise on the professional
development of the individual, the possibility of promotion should be considered at this time.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 133 of 194
122    Yale University Faculty Handbook — August 22, 2019


3.    Senior Research Scientist/Scholar

This appointment is appropriate for persons of high professional attainment, outstanding
ability, and critical importance to a major research program. The term of appointment in this
rank may be up to five years, conditional upon the availability of salary support, and is
renewable in successive terms of up to five years, again conditional upon the availability of
salary support. Nominations for this rank are submitted for approval by the department chair
and sent to the appropriate appointments committee. In the Faculty of Arts and Sciences these
appointments are reviewed by the Faculty of Arts and Sciences Steering Committee; in the
School of Medicine, by the Term Appointments and Promotions Committee. Procedures in
the other professional schools are described in the relevant portions of Sections V through
XIV. For senior research scientists who have served at least five years at that rank, non-
reappointment for reasons other than the absence of salary support requires one year’s notice.

4. Research Professor

Emeritus faculty members who plan to commit sponsor-paid effort as a principal investigator on
an externally-funded award may be eligible for this distinguished title. The term of appointment in
this rank may be three to five years (as necessary to be coterminous with awards) and is renewable
in successive terms of three to five years (as necessary to be coterminous with awards). The initial
appointment is conditioned upon a plan to submit proposal applications to external sponsors during
the term. There is no limit to the number of terms a faculty member may serve at this rank, but there
is no entitlement to reappointment. Reappointment is based on a number of factors including the
availability of University resources and the research productivity and performance of the
individual.

In the Faculty of Arts and Sciences, this appointment is approved by the Faculty of Arts and Sci-
ences Steering Committee. In the School of Medicine, this appointment is approved by the Dean,
or the Dean’s designee. Procedures in the other professional schools are described in the relevant
portions of Sections V through XIV. In all cases, faculty must apply for principal investigator
status on an application basis and in accordance with Yale University Policy 1310 Principal
Investigator Eligibility Requirements on Sponsored Projects.

C. Postdoctoral and Other Non-faculty Research Ranks

1.    Postdoctoral Appointees

Postdoctoral appointments afford recent Ph.D. (and equivalent advanced degree) recipients a
period in which to extend their education and professional training. Postdoctoral appointees
may be appointed by or affiliated with a school, department, an academic unit authorized to
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 134 of 194
                                                      XV. Research Appointments: University-wide   123


make non- ladder academic appointments (such as the MacMillan Center and the Institution
for Social and Policy Studies), or --on an ad hoc basis with the approval of the Provost-- other
academic units or research and collections units. All postdoctoral appointees must have
financial support at a level that meets University standards. There are two categories of
appointees: postdoctoral fellows and postdoctoral associates. The difference in classification
arises from the requirements of the funding source. Appointees funded from Yale-administered
research grants, contracts, or other University sources in order to provide services related to the
supported research are postdoctoral associates; they are employees of the University even
though they are considered trainees.

Postdoctoral fellows are also trainees, but they are not Yale employees. They may be funded
either from training grants to the University or from funding directly awarded to the trainee
from an outside source. The postdoctoral fellow classification is used if the funding source
requires that the candidate not be an employee of the University. In nearly all other
circumstances, appointees are classified as postdoctoral associates. The cumulative time an
individual may spend in the two ranks should generally not exceed four years. Extensions to a
fifth or sixth year may be granted in exceptional cases. In such cases, the relevant Dean or
representative of the Provost’s office would grant the extension. The total number of years of
postdoctoral appointment may not exceed six.

The terms of appointment and procedures for postdoctoral appointees are set forth in
University Policies for Postdoctoral Appointments available on the Office for
Postdoctoral Affairs website. Each new postdoctoral appointment is to be made in writing
by a letter from the supervising faculty member describing the details of the
appointment. Approval must be obtained from the department chair and from the Dean
or Provost or their designees. The supervising faculty member is expected to be a mentor to
the postdoctoral appointee. They must provide training, supervision, and clear and timely
annual written evaluations of, or progress reports concerning, the postdoctoral
appointee’s activities. Mentors have the responsibility to provide an educational
postdoctoral experience that also seeks to advance the career of the postdoctoral appointee.
The postdoctoral appointee is responsible for: (i) fulfillment of specific research and
training objectives; (ii) conformity with ethical research standards of the University; (iii)
compliance with all relevant federal, state and municipal regulations that relate to human
subjects research, the care and use of laboratory animals, and the use of hazardous materials;
(iv) compliance with all relevant University policies; and (v) appropriate recording and
documentation of research results.

If the appointee will be engaged in other specific activities, such as teaching, these expectations
should be stated in the letter of appointment or in a subsequent written communication.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 135 of 194
124    Yale University Faculty Handbook — August 22, 2019


The policies that govern eligibility of postdoctoral appointees to teach are determined primarily
by the funding agency that supports the postdoctoral appointee. These agencies include the federal
government and other outside agencies as well as Yale departments and programs. Specific policies
concerning allowable teaching and other non-research related activities, outside employment,
tax implications of stipends, and compensation in addition to the stipend are outlined in detail
in University Policies for Postdoctoral Appointments available on the Office for Postdoctoral
Affairs website.

A Grievance Procedure for Postdoctoral Appointees is available for individuals who believe
they have been treated in a manner inconsistent with University policies, or that they have been
discriminated against or have been inappropriately disciplined for misconduct. This procedure
can be found in University Policies for Postdoctoral Appointments in the Office for
Postdoctoral Affairs. Complaints of academic or scientific misconduct must be brought under the
“Policies and Procedures for Dealing with Allegations of Academic Misconduct at Yale
University.” Benefits for postdoctoral appointees are described in Section XVIII.D.3.

2.    Postgraduate Fellows and Associates

Postgraduate appointments may be made under certain circumstances to invite individuals who
have completed a terminal degree other than a doctorate to come to Yale primarily for advanced
training. Their relationship to Yale is comparable to that of postdoctoral appointees. All postgraduate
appointees must have a designated faculty supervisor and clearly defined training objectives. If
the postgraduate appointee is to be compensated by the University, the appointment will be as a
postgraduate associate. All are short-term appointments, with a maximum term of one year,
with a possibility of a one-year extension under special circumstances. Appointments of
postgraduate fellows and associates are processed through the Office for Postdoctoral Affairs.

3.    Visiting Fellow

The appointment of visiting fellow is given to individuals who hold the Ph.D., who are
established scholars with equivalent training, or who are accomplished individuals such as
government officials journalists, and writers, whose associations with the University and whose
regular and significan presence at Yale for a limited period of time will be of mutual benefit.
This appointment will only be given to individuals who need such formal affiliation to carry
out their research or other planned activities at Yale. This appointment incorporates a former
and very similar non-faculty appointment called research affiliate. Appointment at this rank
requires review by the Office for Postdoctoral Affairs and approval of the relevant Dean or
Provotial representative. Visiting fellows may normally be appointed for one semester or up
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 136 of 194
                                                    XV. Research Appointments: University-wide   125


to one year, with the possibility of renewal for an additional year. Any further appointment
requires approval by a member of the Office of the Provost. Visiting fellows are not members
of the faculty, and no teaching or work for the University is required or permitted. Visiting
fellows are, however, eligible for certain library borrowing privileges, and the department may
apply for a Yale e-mail account when it is necessary for the planned activities of the fellow.
Appointees are not considered employees of Yale and do not receive Yale salary or fringe
benefits. They must show evidence of sufficien financial support and adequate medical
insurance for the period of time they hold the appointment.

4.   Laboratory Associate

The appointment of Laboratory Associate is given to individuals who hold the Ph.D. or have
equivalent training, who are engaged in scholarly or scientific research in association with a
faculty member or member of a research group, and whose work requires that they be present
on campus and have access to Yale laboratory facilities. This appointment will only be given to
individuals who need formal affiliation to carry out such collaborative activities while at Yale.
Appointees will normally have at least two years of research experience following the Ph.D. (or
equivalent) and will have demonstrated a high professional ability in fields related to the work
or program in the area concerned. Appointment as Laboratory Associate requires review by the
Office for Postdoctoral Affairs and approval of the relevant Dean. All applicable research
compliance and safety training as stipulated by the University must be completed before an
appointee enters the lab. Laboratory Associates are normally appointed for the actual duration
of the on-campus collaborative activity, up to a maximum of one year. Any further appointment
requires the approval of a member of the Office of the Provost. The appointee is not paid from
Yale-administered funds, is not considered an employee of Yale, and does not receive fringe
benefits.
Candidates for this assignment must provide evidence of sufficient financial support and adequate
medical insurance, which must be maintained for the full term of the appointment.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 137 of 194
126   Yale University Faculty Handbook — August 22, 2019


XVI. Visiting Appointments: University-wide
A. Visiting Teaching Faculty

Faculty from other academic institutions are often invited to Yale to teach for a semester or an
academic year, and on rare occasions for more than one year. Visiting faculty members on
salaried appointments for one semester or longer are eligible for health benefits and
contributions toward retirement (see Section XVIII.D.2). Persons who hold academic teaching
appointments in an established college or university and who are appointed to a visiting
teaching position at Yale will be given a title at Yale which is the same or equivalent to the
title they hold at their home institutions. Except in the School of Architecture, visiting
faculty who do not concurrently hold regular professional rank at another institution
will be appointed as lecturers.

The University seldom makes appointments of visiting faculty who during their Yale
appointments hold full-time teaching appointments at other institutions. Where a
special situation requires the appointment of a part-time visitor, including for a period of less
than one term, approval of the Yale Provost and the dean or provost of the visitor’s institution
is required before the appointment may be offered.

B. Visiting Research Faculty

This category is reserved for persons affiliated with other institutions whose in-residence
participation for limited periods in sponsored research administered by Yale will be of
mutual benefit. Such persons will normally have at least two years of research experience
following the Ph.D., M.D. or equivalent degree. The appointee’s salary is normally paid
from Yale-administered grant or contract funds. The salary of a visiting research faculty
member will not exceed the salary offered by that faculty member’s home institution. The
appointment title will be comparable to that held at the individual’s home institution, with
the prefix “visiting.” Visiting research faculty must comply with all University research and
training requirements.

Visiting research scientist/scholar appointments must be approved by the appropriate Dean.

C. Visiting Fellow

This title is given to established scholars and other distinguished individuals – for example,
faculty on leave from other institutions, government officials, journalists, and writers – whose
association with the University and whose residence in the community for a limited period will
be of mutual benefit. No teaching or work for the University is required, and visiting fellows
are neither members of the faculty nor Yale employees. Refer to Section XV.C.3 for a full
description of visiting fellow.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 138 of 194
                                         XVII. Leaves of Absence & Teaching Relief: University-wide   127


XVII. Leaves of Absence and Teaching Relief: University-wide

Yale’s commitment to support the research interests and professional development of its faculty
is reflected in the opportunities for leave that are described below. All research leaves with salary
paid from University funds and most leaves without salary paid from University funds are granted
by and under the authority of the Corporation for purposes of research or to allow faculty to
benefit from professional opportunities that necessitate a short time away from their normal duties.

In some cases, the University continues to pay the faculty member’s full or partial salary or
fringe benefits from Yale funds (including General Appropriations, endowments, or sponsored
projects) during the period of leave. In other cases, the full or partial salary may be covered by
an outside fellowship or another institution, as, for example, when the faculty member holds
a visiting appointment elsewhere. Any leave that is fully or partially funded from University
funds or from externally sponsored funds awarded to the University is referred to in this section
as a paid leave. An unpaid leave is any leave during which the faculty member’s salary is fully
funded by an outside source—such as a fellowship paid directly to the faculty member or a
visiting position at another university—or during which the faculty member otherwise receives
no salary from University funds.

Faculty members who are eligible for leave with salary are nevertheless encouraged to help
finance their leaves from sources outside the University. Faculty should consult both the
Office of Sponsored Projects and Corporate and Foundation Relations in the Development
Office for help in identifying agencies or foundations appropriate to the purpose of the leave.

Some leaves without salary are granted for personal reasons – such as medical disability or child
rearing – or for public service not directly related to academic development. All policy questions
concerning leaves in the Faculty of Arts and Sciences should be referred to the Office of the FAS
Dean. Questions concerning leaves in a professional school, several of which have their own
policies, should be referred to the Dean of that school.

A. General Conditions Governing All Leaves

1. Leave is a privilege, not a right. Eligibility for a leave according to the policies spelled out
below does not in itself constitute entitlement to that leave. No leave will be granted without the
approval of the Dean of the FAS and the applicable department or program chair (in the Faculty
of Arts and Sciences) or Dean (in the professional schools), in consultation with the Office of the
Provost. A leave generally will be granted only if the department or program chair and Dean, are
assured that the leave will not have adverse effects on the department’s, program’s or school’s
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 139 of 194
128   Yale University Faculty Handbook — August 22, 2019


teaching, research program, or clinical or administrative responsibilities. A significant exception
to this condition exists in that Morse Fellowships, Junior Faculty Fellowships, and Associate
Professor Leaves – where the benefit to the faculty member is paramount – will not be disallowed
or delayed by reason of adverse effect on the department, program, or school. A faculty
member may be denied a leave if, during the period since the initial appointment or the prior
leave, they have not adequately met their responsibilities to teaching, research, clinical work,
and administrative service. Faculty members are expected to remain on campus and to teach
during all semesters when not on an approved leave; scheduling teaching overloads during one
semester to create a de facto leave during another semester is not allowed without prior
approval of the Provost. University leave policies incorporate the rights provided to employees
under both federal and state Family Medical Leave Acts.

2. A faculty member requesting a leave must submit a formal application in accordance with the
regulations and deadlines established by their particular school. All applications for a research
leave should include a full description of the faculty member’s plans for that leave.

3. Faculty members who are granted leave will be relieved of all teaching and administrative
duties, except that ordinarily they will be required to continue supervising dissertations.

4. The period of a full-year leave is defined as the academic year during which faculty members
are otherwise expected to meet their institutional responsibilities. In the case of a semester’s leave,
the period of leave is one-half of the academic year. Leave periods in the Schools of Medicine
and Nursing are exceptions to this rule. The normal requirement that a full-year leave be taken
within a single academic year may be altered occasionally to permit such a leave to be taken
during successive terms in the same calendar year.

5. The maximum period of a leave is one academic year, whether the leave is taken within a single
academic year or divided between two successive academic years. One full year of teaching in
residence must precede any leave, paid or unpaid. The normal expectation is that a faculty member
who has had a leave of any kind will return to Yale for a full year of teaching. This expectation
does not apply to a tenured faculty member who retires at the end of a scheduled leave or a
non-tenured faculty member who has been granted permission to take a leave for which they is
eligible in the final year of appointment.

6. In special circumstances and with specific approval by the Corporation, a second consecutive
leave may be granted, typically in connection with a leave for public or military service such
that the total period of absence exceeds one academic year (see Section XVII.C). The total
period of consecutive leaves is extended beyond two academic years only in the most
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 140 of 194
                                         XVII. Leaves of Absence & Teaching Relief: University-wide   129


exceptional circumstances, such as when required by law or for a public service leave
deemed to be in the national interest.

7. No member of a University faculty may be on leave, whether paid or unpaid, more than four
semesters in a seven-year period unless required by law. Absence from the University in excess
of this limit is inconsistent with the teaching and University service expectations of a full-time
member of the faculty. Exceptions to this policy will be considered when a faculty member has
had one or more semesters of leave for reasons such as child rearing, caregiving, or public service,
including leaves for military service. Teaching relief for child rearing or for a short-term medical
disability is not considered a leave.

8. The calculation of the terms of appointment, maximum time in a particular rank, and maximum
time in the combined non-tenure ladder ranks includes all leaves, with or without Yale salary,
except Child-Rearing Leaves, Caregivers Leaves of at least six weeks, and leaves granted for
public service. For these leaves and when a member of the faculty experiences a short-term medical
disability of at least six weeks or has been granted teaching relief for child rearing, extensions
in the terms of appointment and time in rank will typically also be granted. See Section
XVII.D for policies regarding these leaves and teaching relief for child rearing. See Section
III.F for policies governing maximum time in non-tenure ladder ranks and Section XXI.E for
policies governing short-term medical disability.

9. With the agreement of the Provost, faculty members may change from one leave option to
another provided that the criteria for the type of leave which is to be taken are met, and that the
change is effective for the entire period (a semester or an academic year) for which the leave is
taken.

10. Leaves of absence with reduced Yale salary or without Yale salary affect certain fringe benefits
Members of the faculty who are on leave with less than full salary paid by Yale should
check with the Benefits Office for further information.

11. Members of the faculty who are not eligible for a paid leave and who are awarded an outside
fellowship may apply for an unpaid leave, but they will normally not be eligible to receive
supplemental salary from the University. See Section XVII.C for policies governing unpaid
leaves.

B. Leaves with Salary From University Funds

1.   General

a.   Eligibility. On recommendation of the department chair and the FAS Dean in the Faculty of
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 141 of 194
 130     Yale University Faculty Handbook — August 22, 2019


Arts and Sciences and of the Dean in the professional schools, full-time faculty may be awarded a
leave of absence with salary according to the policies described below. Eligibility for paid leaves
varies from school to school. Faculty members should consult the Dean for information about
policies governing eligibility for paid leave in their particular school. The normal expectation is
that a full year of teaching in residence must follow any leave. Faculty members who intend to
resign from the University at the end of a leave are not eligible for paid leave during that year,
even if they meet other eligibility requirements. However, faculty members who retire or whose
terms of appointment expire at the end of an academic year are eligible for paid leave during that
year if they meet the other eligibility requirements.

b. Salary and Benefits The amount of salary and benefits received by a faculty member on
a paid leave depends upon the type of leave. When a faculty member who is eligible for a paid
leave is successful in obtaining partial or full outside support, the University will continue all
benefits to which the faculty member is normally entitled. When the University contributes
any part of salary or benefits, the leave is considered a paid leave.

c. Employment during Leave. Faculty members who are granted paid leave under any of the
provisions of this section are not permitted to teach or to engage in any remunerative
employment during the period of the leave, except as provided under Section XVII.B.3 for
Sabbatical Leave of Absence and as permitted for full-time faculty not on leave under policies
on outside employment (see Section XX.E).

2.     Triennial Leaves of Absence

a.     Eligibility. Eligibility for a Triennial Leave of Absence begins after five semesters of teaching
at Yale at the rank of associate professor (both term and without term) or professor, provided
that five semesters of full-time teaching in residence have elapsed since the faculty member’s
previous paid leave. For a variation of this policy in the School of Nursing, see Section XIV.I.
Thereafter, the faculty member must complete an additional five semesters of full-time
teaching at Yale subsequent to the prior Triennial Leave before they become eligible for
another. In the School of Medicine, two and one-half years of full-time faculty activity is
considered the equivalent of five semesters of full-time teaching at Yale. Eligibility for a
Triennial Leave of Absence in the School of Medicine begins after two and one-half years of
full-time faculty activity at the rank of associate professor or professor. Thereafter, the faculty
member must complete an additional two and one-half years of full-time activity at Yale
subsequent to the prior Triennial Leave before they become eligible for another. Generally,
accrued full-time teaching or activity in excess of five semesters or (in the School of
Medicine) two and one-half years may not be carried forward beyond one Triennial Leave
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 142 of 194
                                         XVII. Leaves of Absence & Teaching Relief: University-wide   131


of Absence in order to meet the eligibility threshold for another, except with permission of the
Provost based on major administrative service.

b. Length and Salary. A Triennial Leave of Absence is a one-semester leave during which a
faculty member receives full salary. Except for leaves granted for child care, caregiving, or public
service, a Triennial Leave may not be combined with any other form of leave, paid or unpaid,
to make up a leave of absence for a full academic year. In the School of Medicine, a Triennial
Leave may last up to four months, during which time a faculty member receives full salary.

c. Special Triennial Leave. With the approval of the Dean and the Provost, a faculty member
who is eligible for a Triennial Leave of Absence and who succeeds in winning outside
fellowship support for a period extending beyond one semester may be granted instead a Special
Triennial Leave of a full year. Yale’s contribution to such Special Triennial Leaves will not
exceed one-half of the academic year salary at the time of the leave, with the remainder up to
full salary to come from the source originating outside the University. Yale’s contribution to
salary will be paid over the full leave period, and the full year will count as paid leave. University
contributions to benefits will continue, with contributions to retirement accounts based upon the
amount of salary paid by Yale.

3.   Sabbatical Leaves of Absence

a. Eligibility. Faculty members shall first become eligible for a Sabbatical Leave of Absence
after having taught at Yale or elsewhere at the rank of associate professor or professor for four
years without a paid leave of absence. Thereafter they shall be eligible after having taught in those
ranks at Yale for six years without a paid leave of absence. In the School of Medicine, faculty
members shall first become eligible for a Sabbatical Leave of Absence after having taught at Yale
at the rank of associate professor or professor for two years. Thereafter they shall be eligible
after having taught in those ranks at Yale for six full years from the end of their previous leave
of absence.

b.   Length and Salary. A Sabbatical Leave may be for either one semester at full salary or a
full year at half salary. In the latter case, an exception will be considered to the general rule that
employment may not be undertaken by a faculty member while on leave, and the faculty
member may be permitted to supplement their Yale salary, up to full approved salary, from
sources originating outside the University. A one-semester Sabbatical Leave of Absence at full
salary may be combined with a one-semester leave of absence without salary to make up a full
year’s leave. In the School of Medicine, a Sabbatical Leave of Absence may be up to one
semester at full salary or up to a full year at half salary. Although it may start or end in mid-
year, faculty members do not become eligible for a subsequent Sabbatical Leave of Absence
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 143 of 194
 132    Yale University Faculty Handbook — August 22, 2019



until they have taught at Yale for six full years from the end of the academic year in which
their previous Sabbatical Leave was taken.

4.     Senior Faculty Fellowships

a. Eligibility. Faculty members in all schools except Medicine (see Section XII.N) shall first
become eligible for a Senior Faculty Fellowship after having taught at Yale or elsewhere at the
rank of associate professor or professor for six years without a paid leave of absence. Thereafter
they shall be eligible after having taught in those ranks at Yale for six years without a paid leave
of absence.

b. Length and Salary. A faculty member awarded a Senior Faculty Fellowship is granted a full
year’s leave. The University will fund this leave at a level equal to the amount halfway between
the base pay for the rank held and the individual’s approved base salary. Faculty on Senior Faculty
Fellowships may accept salary funding from sources originating outside of the University, provided
that the purpose of that funding is consistent with the purpose of the leave. Faculty may also
continue to receive project support from external sponsors during a Senior Faculty Fellowship.
Salary may be charged to the sponsored project during the leave; however, the effort devoted
must, at a minimum, be commensurate with the salary charged. Under no circumstances may a
faculty member on a Senior Faculty Fellowship aggregate more than their approved base
salary. Faculty members may not undertake outside employment while on this leave.


5.     Special Leaves and Fellowships for Teaching Faculty in the Faculty of Arts and
       Sciences

Please see Section IV.L for the policies and leaves that apply to and are available only to FAS
faculty. These include paid leaves under FASTAP 2007 and FASTAP 2016 for non-tenured
ladder faculty and paid Professional Development Leave for full-time non-ladder instructional
faculty.

C. Leaves without Salary from University Funds

1.     General

Faculty who are on appointments of three years or more and who have taught at Yale for at least
one year are eligible for a one-semester or full year leave of absence without salary. Such a
leave is granted on recommendation of the department chair and the FAS Dean in the Faculty of
Sciences or of the Dean in one of the professional schools, and with the approval of the Provost.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 144 of 194
                                         XVII. Leaves of Absence & Teaching Relief: University-wide   133


Semesters spent on leave without salary do not count as years of teaching at Yale in
determining eligibility for subsequent paid leaves. Faculty on leave of absence without salary
cannot receive salary support from University-administered funds.

2.   Public Service and Military Service
With the approval of the Provost, leaves may be granted to faculty for military service or to serve
the public interest at a local, state, national, or international level. Such leaves are granted for
either one semester or one year. Upon petition, recommendation by the Provost, and a special
vote by the Corporation, a Public Service Leave or a Military Service Leave may be extended
for up to a total of two years. Only in the most exceptional circumstances, such as when required
by law, e.g. for military service, or for public service deemed to be in the national interest, can
such a leave be extended beyond two academic years.

3.   Benefits during a Leave
See Section XVIII.D for a more complete description of the fringe benefit plans that follow.

a. Health, Dental, and Group Life Insurance. Faculty on an unpaid leave of absence are
responsible for their share, if any, of health, dental, and group life insurance costs. Yale will pay
its share for the period of the leave. Faculty members who wish to maintain health, dental, and
group life insurance coverage should contact the Benefits Office to arrange for prior payment of
the individual’s contribution.

b. Disability Insurance. For faculty members on unpaid leaves of absence, the University will
continue to provide, at no cost to the individual, insurance as partial protection against loss of
income and retirement benefits resulting from long-term disability.

c. Retirement Annuities. Both faculty and University contributions to retirement accounts are
suspended during an unpaid leave of absence.

d. Scholarship Plan for Sons and Daughters of the Faculty and Staff. During an unpaid leave,
a faculty member’s children are not eligible to receive scholarship awards under the University’s
Scholarship Plan for Sons and Daughters. An unpaid leave does not count as a disruption of
continuous University employment, but time spent on unpaid leave with outside employment
does not count toward the six years of continuous full-time service that are required for eligibility
in the Scholarship Plan.

e. Payroll Deductions to Third Parties. Faculty on unpaid leave should make arrangements
with the appropriate office to maintain or discontinue, as desired, payments normally made by
payroll deductions to third parties, such as the Yale Credit Union, the Yale Parking Service, and
banks participating in the University Mortgage Program.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 145 of 194
 134 Yale University Faculty Handbook — August 22, 2019


f.   Tuition Benefit. Faculty on unpaid leave and their spouses will continue to be eligible
for tuition benefits on the same terms as those for faculty not on leave.

D. Child-Rearing Leaves, Caregivers Leaves, and Parental Leave Policies (effective July
1, 2018)

Child-rearing policies in the Schools of Medicine and Public Health are described on the
School of Medicine's Office for Faculty Affairs website. The policies below apply in the rest of
the University’s Schools.

1.   Federal and State of Connecticut Family and Medical Leaves

As delineated by federal and State of Connecticut laws concerning family and medical leaves
(federal and state family and medical leave acts are both commonly referred to as FMLA), a
member of the faculty may take a leave of absence due to the faculty member’s own serious
health condition or to care for a seriously ill spouse, parent (natural, foster, adoptive,
stepparent, or legal guardian), parent of the faculty member’s spouse, or child (natural,
adopted, foster, stepchild, or legal ward) who is under 18 years of age or, if older, is unable to
provide self-care because of serious illness, for up to sixteen weeks in year one and twelve
weeks in year two in any two-year period. Except in cases of emergency, two weeks’ notice is
required, and all requests must be accompanied by written documentation from a physician or
other licensed health care provider verifying the need for a leave and the probable duration.
Serious illness is considered to be a disabling physical or mental condition that requires in-
patient care in a hospital or licensed nursing facility or continuing outpatient care requiring
treatment by a licensed health care provider.

Leaves granted under Yale polices and FMLA may be paid or unpaid depending on the type of
leave. Leaves taken for short-term medical disability, child rearing, and caregiving count as use
of time granted under federal and State of Connecticut FMLA law. During a period in which
Yale grants an unpaid leave under Federal and State of Connecticut FMLA, the University will
continue to pay its share of health and any noncontributory insurance premiums for the
caregiver on leave. A faculty member who has authorized payroll deductions for benefits must
make arrangements with the Benefits Office to make those payments in order to continue
coverage.

2.   Child-Rearing Leaves

A member of the faculty who becomes a parent of a newborn child or newly-adopted child
under the age of six will be granted upon request an unpaid Child-Rearing Leave for up to one
semester occurring within the first year after the birth or adoption for the purpose of the child’s
care. This leave may be taken in addition to the semester of Teaching Relief for Child Rearing.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 146 of 194
                                       XVII. Leaves of Absence & Teaching Relief: University-wide   135


General policies regarding the effect of unpaid leaves upon salary and benefits (see Section
XVII.C.3) apply to these leaves, but policies regarding the effect of unpaid leaves upon
eligibility for other leaves do not apply. For example, a semester of Child-Rearing Leave does
not count as one of the terms of full-time teaching required between paid leaves. See Section
III.F for policies regarding the effect of Child-Rearing Leaves on terms of appointment and
time in rank. Time taken for a Child-Rearing Leave is granted under Yale policies and federal
and state laws governing family and medical leaves as described above in Section XVII.D.1.


3.   Caregivers Leaves

A member of the faculty may take an unpaid leave of absence to care for a seriously ill spouse,
parent (natural, foster, adoptive, stepparent, or legal guardian), parent of the faculty member’s
spouse, or child (natural, adopted, foster, stepchild, or legal ward) who is under 18 years of age
or, if older, is unable to provide self-care because of serious illness for up to sixteen weeks in
year one and twelve weeks in year two in any two-year period. Time taken for a Caregivers
Leave is granted under Yale policies and federal and state laws governing family and medical
leaves as described above in Section XVII.D.1.

4.   Teaching Relief for Child Rearing for Ladder Faculty

A full-time member of the ladder faculty who becomes a parent of a newborn child or newly-
adopted under the age of six will be relieved of teaching duties, without loss of salary or
benefits, for the whole of an academic semester occurring within the first year after the birth or
adoption, for the purpose of providing substantial and sustained care for the child at least half-
time during normal working hours. Any other administrative and departmental responsibilities
should be consistent with the purpose of the teaching relief. A parent who gives birth is eligible
for short-term medical disability as authorized by a physician and, during, this period, the parent
is relieved of all responsibilities at Yale. The period of short-term disability is normally
concurrent with the semester of Teaching Relief for Child Rearing.

If both parents are full-time members of the Yale faculty with multi-year appointments, each
faculty member is eligible for the full benefits applicable to each of their respective
appointments. Fully-paid teaching relief is available only once for each birth event or adoption.
Teaching relief for child rearing is not considered a leave of absence. It does not count as a
semester of teaching toward eligibility for triennial leave of absence or other paid leave. It does
not count as a semester of leave when considering the above policy in Section XVII.A.7 that "no
member of a University faculty may be on leave, whether paid or unpaid, more than four
semesters in a seven-year period." It does count as use of time under FMLA; for more
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 147 of 194

136    Yale University Faculty Handbook — August 22, 2019


information see above in Section XVII.D.1. See Section III.F for policies
regarding the effect of the teaching relief on terms of appointment and time
in rank and see Section XXI.E for policies regarding short-term disability.

5.    Teaching Relief for Child Rearing for Non-Ladder Instructional Faculty

A full-time member of the non-ladder teaching faculty who holds a multi-year appointment that
extends through the semester in question and who becomes a parent of a newborn child or
newly-adopted child under the age of six will be relieved of teaching duties, without loss of
salary or benefits, for up to eight weeks that include the birth or adoption, for the purpose of
providing substantial and sustained care for the child at least half-time during normal working
hours. Eligibility for this relief ends eight weeks after the birth or adoption. A parent who gives
birth is eligible for short-term medical disability as authorized by a physician,
concurrent with this period of teaching relief, and is relieved of all responsibilities at Yale
during the period of disability. Fully-paid teaching relief is available only once for each birth
event or adoption.

If both parents are full-time members of the Yale faculty with multi-year appointments, each
faculty member is eligible for the full benefits applicable to each of their respective
appointments. Teaching relief for child rearing is not considered a leave of absence and does
not count as use of time available under FMLA; for more information see above in Section
XVII.D.1.

6.    Parental Leave for Research Faculty

A benefits-eligible member of the research faculty who holds a multi-year appointment or who
has held a continuous appointment at their rank for more than one year and who becomes a
parent of a newborn child or newly-adopted child under the age of six will be granted, upon
request, a Parental Leave for Research Faculty of up to eight weeks, for the purpose of
providing substantial and sustained care for the child at least half-time during normal working
hours. A parent who gives birth is eligible for short-term medical disability as authorized by a
physician, and during this period, the parent is relieved of all responsibilities at Yale. The
period of short-term disability is normally concurrent with the period of Parental Leave.
Compensation will reflect the effort percentage of the appointment prior to beginning the leave.
An option will also be available for an additional eight weeks of part-time status with pay
commensurate with the percentage of work effort. Time taken for Parental Leave counts as use
of time under FMLA; see above in Section XVII.D.1. The research faculty member’s current
source of funding will be used to support this leave, if allowable under the policies of the
funding agency(s).
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 148 of 194

                                              XVIII. Faculty Compensation, Benefits, and Services   137


The Parental Leave for Research Faculty may commence at any time from two weeks before
the expected time of delivery or adoption until the end of the first year after birth or adoption.
If both parents are full-time members of the Yale faculty with multi-year appointments,
each parent is eligible for the full benefits applicable to each of their respective appointments.
Paid parental leave is available only once for each birth event or adoption.

During the Parental Leave for Research Faculty, the faculty member will continue to receive
their usual pay and fringe benefits. Upon return from leave, the faculty member is entitled to
reinstatement to the position held prior to going on leave, or to one substantially similar, with
no loss of seniority benefits or other privileges of employment.

7.   Timing and Arrangements

In the case of Child-Rearing Leaves, Caregivers Leaves, or Teaching Relief For Child
Rearing, Parental Leave for Research Faculty, or for short-term medical disability, the faculty
member should discuss as early as possible with the chair of the department or the Dean of the
School or of the FAS their expectations regarding the timeframe of potential absence from
teaching and administrative responsibilities. The faculty member and the chair or Dean should
discuss a schedule for the year that will facilitate the carrying out of as many non-teaching
responsibilities as are appropriate to the period of relief, leave, and/or disability, so as to
minimize the impact of the faculty member’s absence. See Section III.F for policies regarding
extension of appointment.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 149 of 194
138    Yale University Faculty Handbook — August 22, 2019


XVIII. Faculty Compensation, Benefits and Services

Faculty members receive salaries as compensation for their contributions to the University in
the form of teaching, research, and University service. Salaries are set on an annual basis, but
increases are not automatic. The annual salaries of members of the faculty are normally adjusted
for the ensuing academic year each July 1. Salary adjustments reflect a variety of factors, including
consideration of the level of activity and quality of individual performance in teaching and
research; contributions to the University community; competitive salaries in particular fields
budgetary constraints; and, depending upon the school or department, relevant artistic, clinical,
or other activities.

In certain professional schools compensation may be limited by the amount of external research
funding that directly supports a given faculty member’s salary. In the School of Medicine the
amount of salary that a clinical faculty member may earn above the established base may be
influenced by the clinical income generated by the individual or by the department.

A. Salaries

1.    Payment

Teaching faculty appointments at Yale are normally for the nine-month academic year. An exception
to this is the School of Medicine, where appointments are generally for twelve months. Research
faculty appointments are normally made on a twelve-month basis. New appointments normally
take effect as of July 1 or January 1. In the Schools of Drama and Nursing initial appointments
may be made at any time during the calendar year. In addition to the academic year salary, faculty
members appointed on a nine-month basis may receive additional months of summer
compensation from Yale-administered sources (see Section XVIII.B).

In all schools except the School of Drama, when faculty members on nine-month appointments
resign or when their appointments terminate, the effective date of resignation or termination,
except as specially authorized by the Provost, must be either December 31 or June 30. Their
appointments may not be extended into the second semester or into July and August. Faculty
members whose appointments terminate June 30 may request their final paycheck in May. In the
Schools of Medicine and Nursing, resignations may be accepted at any time during the calendar
year.

Salaries in most faculty ranks are paid monthly over a twelve-month period. The first salary
payment is made at the end of the first month in which the appointment becomes effective. For
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 150 of 194
                                               XVIII. Faculty Compensation, Benefits, and Services   139


faculty members and other persons on nine-month appointments, salary payments received during
July and August are considered advance payments for services rendered during the academic
year. Persons on nine-month appointments are therefore required to return any compensation
received for July and August should they not assume the responsibilities of their appointment at
the beginning of the academic year or fulfill their duties for the semester or term of appointment.
Persons who do not serve for the full nine months of their appointment are required to return a
prorated amount of their July and August compensation.

Faculty on nine-month appointments who conduct scholarly or research activities during the
academic year that are supported by external funding sources may elect to participate in an
alternative compensation schedule wherein academic year salaries will be paid over the nine
academic months. This program permits faculty who charge a portion of their academic year
salaries to sponsored projects to establish from those salary savings a special research account
which may be used (a) to provide for up to three months of summer salary, (b) as bridge funding,
(c) to support new initiatives, or (d) for research-related expenses not normally allowable as
direct costs on sponsored projects. This program is described in further detail on the website of
the Office of Research Administration.

Faculty members on multi-year appointments who teach only one semester receive six monthly
checks (July through December for the first semester; January through June for the second). These
practices and obligations apply as well to leaves with salary.

Visiting and other faculty members holding one-year appointments are normally appointed from
September through May and paid monthly on a nine-month basis. The first salary payment is
made at the end of September. One-semester appointees are paid in four installments (September
through December) for the fall semester or in five installments (January through May) for the
spring semester. When circumstances warrant, and with permission of the Provost or the Dean
in a professional school, faculty holding one-year appointments may be appointed and paid from
July through June, and those holding one-term appointments may be appointed and paid from
July through December or from January through June.

2.   Salary Advances

Salary advances may be requested to meet unusual short-term financial needs, for example when
the extraordinary expenses of a research trip out of the country justify a departure from the normal
schedule of salary payments. Salary advances may be approved for new foreign employees who are
not allowed to take more than a minimum amount of currency out of their home countries. Salary
advances may not exceed one month’s net pay and must be repaid within two months. Advances
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 151 of 194
140    Yale University Faculty Handbook — August 22, 2019


may also be approved for faculty members who have completed their term of employment at
Yale and who would normally be paid at the end of the month.

Advances will not be approved to cover routine expenditures for which the individual should
plan or find other ways to finance, such as tax payments, vacations, or the purchase of goods or
services.

3.    Federal and State Income Withholding Tax

The University withholds from monthly salary checks an amount in accordance with current
federal and state income tax withholding procedures. Withholding elections may be made in
Workday. For assistance with completing or updating tax withholding elections in Workday
please contact Employee Services at 203-432-5552 or view more information at the Employee
Services website.

4.    Social Security

The required social security tax is deducted from monthly salary checks. A new member of the
faculty may already have paid, in part or in full, the tax for the current year before coming to
Yale. Government regulations require, however, that the University withhold the tax as though
there had been no previous employment. Amounts in excess of the individual’s required tax
may be claimed on the income tax return.

B. Summer Compensation from University-administered Funds

Faculty on nine-month academic year appointments may be employed during any of the three
summer months, either at Yale, at another academic institution, or by any other employer.
There are no restrictions on the amount of compensation earned from any non-Yale employer.

Faculty members who hold academic-year (nine-month) appointments may, under the
conditions listed below, receive additional salary from University-administered funds for work
on projects during the summer; that is, between Commencement and registration for
classes in the fall semester. Faculty on nine-month appointments may receive such additional
salary whether they are compensated over nine or twelve months. The program permitting
compensation over nine rather than twelve months is described in further detail on the
website of the Office of Research Administration. Most such projects are sponsored by,
and funded from, sources external to the University, often agencies of the federal
government. Salary paid for work conducted during the summer months is subject to
the normal withholding taxes and retirement contributions, subject to federal and state
maximums. University policy imposes certain conditions on the receipt of summer
compensation from Yale-administered funds.
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 152 of 194
                                              XVIII. Faculty Compensation, Benefits, and Services   141


1. The maximum monthly salary is one-ninth of the academic year salary, and the maximum
amount of time for which full-time salary may normally be earned for work performed in the
summer is two and a half months.

2. As is the case during the academic year, faculty members may not accept other employment
during any month in the summer in which they receive full-time salary from Yale-administered
funds.

3. The appropriate data showing the source and amount of funds and the period of work must
be submitted as for any other appointment.

4. Faculty may receive honoraria, rather than salary, during the summer for programs administered
by Yale only if all of the following conditions are met:

    a.   For the month in which it is earned, this is the only payment to be received by the
         faculty member from Yale-administered funds and the payment is minimal, i.e.,
         under $1,000.

    b.   Such payments are made as supplementary payments through the Yale payroll system.

Under all other circumstances compensation for participation in a summer program (including
grants or contracts) administered by Yale may not be paid as an honorarium, but must be shown
on budgets as a percent of effort (or person-months, depending on sponsor) and paid through
the payroll system as summer compensation. In such cases, the compensation received during a
summer month cannot exceed the academic year monthly rate.

C. Other Compensation from University-administered Funds

Faculty employed full-time by the University normally may not receive additional income from
the University for work performed during a period of full-time employment, typically the nine-
month academic year. This includes income from salary, honoraria, or other kinds of compensation.
Requests for exceptions to this policy are rarely given and must be made in advance and in writing
to the Provost, or Provost’s designee, with a full statement of the reasons why the University’s
interests would justify an exception. This policy derives from the assumption that the salary
paid to an individual represents full compensation for the individual’s total obligation to the
University, including formal and scheduled commitments such as classes, formal but unscheduled
commitments such as pursuit of personal research and supervision of thesis research, and informal
participation in other University activities. The total compensation that can be expected by a
faculty member for performance of all obligations during the academic year is therefore the
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 153 of 194
142   Yale University Faculty Handbook — August 22, 2019


annual salary and benefits. Faculty members appointed on nine-month terms may earn additional
summer compensation as described above provided that the work is actually performed during the
summer. Faculty may not receive additional compensation during the summer for work performed
during the academic year.

There are certain activities that, with prior approval from the Provost, or Provost’s designee,
will normally qualify for an exception to the policy prohibiting extra compensation during the
academic year.
  1. Teaching in specified and approved non-degree educational programs at Yale that meet a
     high threshold of institutional importance, including school-specific executive education
     programs, national or international leadership training programs, and distance
      educational programs, whether sponsored by the University or by a specific school.

  2. Delivering papers at conferences and symposia that take place at Yale, whether funded by
     Yale or outside sources, when the symposium features predominately outside speakers.
     The proposed remuneration must be commensurate with that offered to participants from
     outside Yale.

  3. Certain recurring and well-defined categories of additional compensation that have
     been established by the Office of the Provost (e.g., interim assignments, on-call pay).


Payments for any of these activities require prior approval from the Provost, or Provost’s designee,
and would take place through the regular payroll system, where they would be subject to normal
rules of withholding and reporting.

Participation in these activities must not conflict with normal teaching responsibilities. They are
subject to Yale’s policies of effort reporting and conflict of interest and commitment, which limit
the total of such effort, including both outside consulting and any supplemental compensated effort
inside of Yale, to the permitted amount (currently one day per week) during the academic year.

D. Fringe Benefits

The benefits described in this section are those currently offered and may be changed from time to
time by the University. The terms of each benefit are governed by its respective plan documents.
This Handbook provides only a general description of the benefits. Detailed information may
be obtained from the Benefits Office.

Members of the faculty who are eligible for benefits are urged to participate in them. Members of
the faculty are automatically enrolled in the Yale University Retirement Account Plan (YURAP).
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 154 of 194
                                                 XVIII. Faculty Compensation, Benefits, and Services   143


Application should be made at the time of appointment. Any required premium payment is made
through the payroll system.

It is the responsibility of the individual to initiate application for most of these benefits, even when
participation is automatic. Many require choices among alternatives or levels of participation.
Yale has no obligation to assume responsibility for benefits lost through failure to apply for
participation or to make a retroactive contribution to a benefit for a period prior to the time of
application by an eligible faculty member.

1.   Benefits Available to Most Members of the Faculty

The following benefits are available to all faculty employees appointed for two or more consecutive
semesters (except those on visiting appointments) who are working at least half-time or who are
on phased retirement.


a.   Medical Plans. Faculty employed at least half-time for one semester or longer may enroll
in one of the University’s health insurance programs during the first 30 days of employment.
Faculty may also enroll, add or delete dependents, or cancel coverage during the annual open
enrollment period each fall, with coverage changes effective January 1 of the following year.
Enrollment changes are also permitted because of a qualifying life event status change. For
detailed information on these plans, including monthly premiums, consult the Benefits Office.

The Yale Health Plan (YHP) is a comprehensive, physician-led HMO health plan that operates a
medical center on the Yale campus. YHP provides coverage for primary, specialty, and emergency
care, as well as for a range of ancillary services. Upon referral, members have access to an
extensive network of clinicians and services at other area facilities. Coverage is free for eligible
faculty. Faculty members whose appointments are for less than one semester may use the Yale
Health Plan on a fee-for-service basis.


Other health benefit choices are also available on a subsidized basis. Enrollment is required for
participation in one of these plans. Information about health insurance coverage and costs and
detailed descriptions of these plans are available at the Benefits Office.

b. Dental Plan. Faculty employed half-time or more and their spouses are eligible to
purchase dental insurance from the University. Consult the Benefits Office for information.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 155 of 194
144   Yale University Faculty Handbook — August 22, 2019


c. Contributory Group Life Insurance. The University currently offers group term life
insurance in multiples of up to five times base salary, not to exceed $1,500,000. Members of the
faculty must apply for coverage within sixty days after the beginning of their appointment, or
within sixty days after taking up duties and responsibilities, whichever is later; otherwise a health
statement and, in most cases, a physical examination will be required.

Faculty who terminate or retire may continue their coverage by purchasing a policy directly from
the carrier with proof of insurability within 31 days. The insurance also provides for additional
payments (“double indemnity”) in the event of accidental death.

d. Disability Insurance. The University provides insurance as partial protection against loss of
income and retirement benefits resulting from long-term disability. Faculty employed half-time
or more are automatically enrolled in the Basic Plan at no cost to the employee. Above specified
salary levels, faculty may purchase Supplemental Disability Coverage for added protection against
income loss.

Under the Basic Plan benefits begin on the first of the month following 180 days of at least partial
disability resulting in lost earned income of 20% or more. Benefits normally continue during
the participant’s lifetime to age 65. Employees are entitled to receive 60% of their base monthly
salary to a maximum of $7,500 per month minus any other University-sponsored payments
received, such as worker’s compensation or social security. For those faculty who participate in
Supplemental Disability Coverage, that maximum is increased to $20,000 per month minus other
University-sponsored payments received.

For participants in the Yale University Retirement Account Plan, employee and employer contributions
to the Account Plan will be continued during a period of disability coverage at standard participation
levels, as they may be adjusted from time to time.

e. Long-Term Care Plan. A long-term care plan is currently offered to faculty and their
immediate family members. Details are available from the Benefits Office.

f. Death Benefit If a faculty member who holds an appointment of half-time or more dies while
an active employee, their salary is paid up to and including the date of death. In addition, the
employee’s named beneficiary is paid an amount equivalent to one month's salary.

g. Yale University Retirement Account Plan (YURAP). Retirement benefits for faculty are
provided through a 403(b) Defined Contribution Plan. In a 403(b) Defined Contribution Plan
both employer and participant know how much will be contributed to the Plan, but cannot know
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 156 of 194
                                                XVIII. Faculty Compensation, Benefits, and Services   145

precisely the retirement benefit. Such benefit will be affected by the amount of accumulation
at the point of retirement, the age of the participant at that time, and the payout option elected,
among other factors. The most important basis for the payout will be the accumulation, and
the most important factor in the accumulation will be the investment return on assets over the
accumulation period.

Eligibility to participate in the plan. An eligible employee is an individual who has a faculty
or senior research appointment of at least half-time or greater. Upon hire, all faculty as defined
by the Plan will be automatically enrolled in YURAP. Under YURAP’s automatic enrollment
feature, Yale will automatically reduce monthly salary by 5% and deposit that amount as a pre-tax
employee contribution to YURAP. Yale will make a core contribution equal to 5% of salary and
a University match equal to 5% of salary to the individual’s YURAP account. Contributions
and Yale’s match will be invested with TIAA-CREF, and the individual may specify the
investment funds into which they want contributions and Yale’s match invested.

Unless directed otherwise, the individual’s contributions and Yale’s match will default to TIAA-
CREF and will be invested in the age-based TIAA-CREF Lifecycle Fund that corresponds to
the individual’s estimated date of retirement. While enrollment in YURAP will be automatic,
individuals may opt out of the University match component of the Plan at any time. Both the
faculty member and employer contributions to the plan are immediately vested, meaning that
the total accumulation belongs to the participant even if the employee terminates employment.
The 403(b) plan consists of the University core, employee contributions, and University match.

Yale Contributions to YURAP. The University provides a University core contribution in
addition to a University match.

i. For the first amount of base salary corresponding to the Social Security Wage Base that a
faculty member earns in a fiscal year (from July 1 through June 30), the University core will
consist of a plan contribution equal to 5% of earnings plus a dollar-for-dollar match for up to
the first 5% that the individual contributes to the Plan.

ii. Once the faculty member earns over the Social Security Wage Base amount in a fiscal year,
the University core contribution will increase to 7.5% of earnings, while the participant continues
to receive a dollar-for-dollar match on contributions up to 5%.

h. Yale University Tax-deferred 403(b) Savings Plan
Faculty who are below the benefit level and postdoctoral associates may choose to save for
retirement by contributing a portion of their pay on a pre-tax basis. There is not a University match.
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 157 of 194
 146     Yale University Faculty Handbook — August 22, 2019



There are several options available when deciding on the amount to contribute, including:

1.     Electing a specific percentage

2. Checking off the maximum box, which will allow the IRS maximum contribution. Consult
the Benefits Office for additional details.

i. Completing University Retirement Plan Contributions. Because the purpose of contributions
to an individual’s retirement plan is to provide for a comfortable retirement, continuation after
that objective is achieved is not part of the retirement plan.

University contributions therefore cease after an individual can be expected to achieve a certain
level of retirement income. This expected level is fixed as the time when the annuity that can be
purchased with a participant’s retirement account plus social security benefits, using a monitoring
model described below, exceeds a targeted income replacement ratio that rises with service to a
maximum of 70%.

The retirement plan bases the cessation of contributions on typical investment assumptions rather
than on the success of an individual’s particular investment strategy. Based on this investment
experience, a calculation is made of the income replacement ratio that the “hypothetical individual”
would achieve at Normal Retirement Age. The University ceases contributions when the participant’s
assumed account, plus social security benefits for those 65 or older, exceed the targeted income
replacement ratio. In order to provide heightened assurance that the retirement objective has
actually been met when University contributions end, they stop only after the formula has called
for ending contributions in two successive years.

As an additional protective feature, if market conditions worsen so that, after contributions have
been stopped, the participant’s assumed account value plus any social security benefits is expected
to be less than the targeted replacement ratio, then contributions will be restarted on the following
July 1, assuming continued employment. For purposes of this calculation, the individual’s account
value will be adjusted for each year after the end of University contributions to reflect the receipt
of retirement account yield.

j. Flexible Benefits Plan. This program permits individuals to save money by reducing taxable
compensation and receiving instead certain non-taxable benefits offered by the University. A
University-paid $25,000 basic life insurance benefit is available and automatic for eligible faculty
members. In addition, faculty members pay the premium for Yale’s health and dental insurance
by a salary “reduction.” These arrangements are irrevocable during the year elected, unless the
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 158 of 194
                                              XVIII. Faculty Compensation, Benefits, and Services   147


employee experiences a change in family status. An annual election, similarly irrevocable
during each calendar year, provides the opportunity to pay for unreimbursed (“out-of-pocket”)
costs of medical, dental, or dependent care with pre-tax dollars in accordance with current IRS
rules. Consult the Benefits Office for further information.

k. Yale Mortgage Program. A mortgage program is made available to Yale employees by
several local banks. In some cases, interest rates on first-mortgage loans for the purchaser of a
permanent residence are slightly below the prevailing market. To be eligible, faculty members
must meet the credit requirements of the bank.

Information concerning terms and conditions of the Mortgage Program may be obtained from
the Benefits Office.


l. The Yale Homebuyer Program. The Yale Homebuyer Program offers a significant financial
subsidy to any Yale employee working half-time or more who buys a home in designated New
Haven neighborhoods.

m. Scholarship Plan for Sons and Daughters of the Faculty and Staff. Partial scholarship
grants for sons and daughters of eligible faculty and staff members may be awarded under the
following conditions:

    i. The student must be enrolled on a full-time basis in an accredited community
     college, four-year college, or university and must be a candidate for a bachelor’s or an
     associate’s degree.

    ii. At the time of matriculation for the covered term, a parent of the scholarship applicant
     must have been a full-time employee during the entire six years preceding the date of
     application; or the four years preceding the date of application and a total of forty-eight
     months, whether or not continuous, prior to the preceding four years for
     a total of eight years; or the parent must have been a retired, deceased, or totally
     disabled employee who, at the time of retirement, death, or disability, had been
     continuously employed full-time for the preceding six years.

    iii. The amount of the scholarship is equal to one-half of the school’s tuition and general fees
     (except fees for room and board), up to a maximum amount that is determined annually by
     the Corporation.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 159 of 194

148    Yale University Faculty Handbook — August 22, 2019


      iv. The student will not be eligible for a scholarship grant for any semester that begins
      after the student’s twenty-fifth birthday.

For a full statement of the plan, consult the Benefits Office.

n. Auditing University Courses. Full-time or emeritus faculty members and their spouses
are eligible to audit courses in the Graduate School and Yale College during the academic
year. Faculty members require only the instructor’s permission to audit a course. Spouses must
have the permission of both the instructor and a designated member of the Yale College Dean’s
Office for undergraduate courses or the appropriate associate dean of the Graduate School for
graduate courses. For regulations governing the auditing of courses in the professional
schools, consult the registrars of those schools directly.

o. Tuition Benefits Faculty members whose appointments are at least half-time and their spouses
may receive a tuition reduction when they enroll, through the regular admissions procedures,
in courses offered through the Yale College non-degree Special Students Program, the Yale
Summer Session, or the Graduate School’s Division of Special Registration.


2.    Benefits Available to Faculty on Salaried Visiting Appointments

Persons holding salaried visiting appointments for one semester or longer are automatically
enrolled in the Yale University Retirement Account Plan and are eligible to participate in any
of the health insurance programs (see Section XVIII.D.1).


3.    Benefits for Postdoctoral Appointees

As employees of the University, postdoctoral associates are entitled to fully or partially subsidized
membership in one of the available health plans offered by Yale, Long-term Disability and
Group Life Insurance, retirement programs, and dental coverage for themselves, and their
families, subject to specific plan provisions. For a full statement of applicable benefits consult
the Benefits Office.

Postdoctoral fellows are eligible to enroll in health and dental plans, and this membership may
be subsidized in whole or in part, to the extent that funds for this purpose are included in the
fellowship or are supplemented by the mentor or the department.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 160 of 194
                                                 XVIII. Faculty Compensation, Benefits, and Services   149


Postdoctoral appointees are entitled to stated University holidays. In the event that an appointee’s
funding source specifies vacation or holiday provisions, the terms of the funding source shall apply.

Postdoctoral appointees may be granted up to eight weeks of paid Parental Leave. In addition,
unpaid leave may be granted for up to sixteen calendar weeks in year one and up to twelve weeks
in year two of any two-year period under the following circumstances: serious illness of the
appointee; birth or adoption of a child; care of a seriously ill child, spouse, or parent. Requests for
these and other exceptional leave arrangements should be forwarded by the appointee’s advisor
to the appropriate Dean in the case of the professional schools or to the Provost in the case of
departments in the Faculty of Arts and Sciences. In the event that an appointee’s funding source
specifies leave provisions that differ from those stated above, the terms of the funding source
shall govern, and where necessary the leave proposal shall also be sent to the funding agency.

Postdoctoral appointees and their spouses are eligible to audit courses and to receive tuition
reductions when enrolling in a number of specificYale programs. These benefits are outlined
in detail in the University’s Policies for Postdoctoral Appointments.

E. Services for International Faculty and Research Staff

The University provides assistance to departments that wish to hire or host scholars from
abroad. The Office of International Students and Scholars (OISS) is the University’s
representative and primary contact for all immigration matters to the Department of
Homeland Security’s U.S. Citizenship and Immigration Services (DHS/USCIS), as well as to
any other government agencies involved in bringing foreign nationals to Yale University (e.g.,
Departments of State and Labor). The OISS Director or Associate Director or their designee
must sign any immigration document issued by, or on behalf of, the University. Any
application that is submitted to one of these agencies and that bears an unauthorized signature
will be returned.
Use of Outside Counsel. Unless previously authorized by OISS and the Office of General
Counsel, outside counsel may not represent the University, or sign any documents on behalf of
the University, in any application that pertains to an immigration benefit for a University
employee. Applications submitted to the United States Citizenship and Immigration Services or
the Department of Labor that do not bear an authorized OISS signature will not be processed.

The Office of International Students and Scholars must be consulted before making a commitment
to hire an individual who is neither a U.S. citizen nor a U.S. permanent resident. The Office will
work with the hiring department and the individual to make certain that Yale’s employment of the
individual is compliant with both institutional policies and the relevant federal laws and regulations
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 161 of 194
150   Yale University Faculty Handbook — August 22, 2019


prior to the individual commencing employment. OISS staff members are available to discuss
the details of a particular case, to make recommendations, and then to follow through with the
preparation and submission of the immigration application. In most instances, particularly where
the individual’s situation is fairly straightforward, OISS can handle the application
expeditiously and without charge to the individual except for government filing fees.

A person accepting an offer of employment with the University must have an approved appointment
before the process can begin as well as valid immigration status prior to beginning employment.
The scholar must maintain valid immigration status with continual authorization for employment
throughout the duration of the appointment at the University. Appointing departments are responsible
for informing the foreign national of this requirement, and all offer letters to foreign nationals
should include a phrase such as “offer is contingent upon obtaining and retaining valid immigration
status.” Appointing departments are also responsible for making sure they are in compliance with
all I-9 requirements.

If a hiring unit brings a candidate to campus for an interview, that candidate may wish to meet with
a member of the Office of International Students and Scholars to explore whether the candidate’s
present status is satisfactory for employment at Yale and, if not, what options exist to cover the
proposed period of employment. The following considerations help determine the non- immigrant
status for which the individual should apply:

       1. Nature and duration of the initial appointment.

       2. Amount of time available before the candidate is to take up the position and
          the time needed to process the applications.

       3. Candidate’s immigration history.

       4. Long-terms plans of the University and the candidate. Is the nature of the
          employment likely to change? Does the candidate wish to remain in the United
          States indefinitely.

       5. Possibilities of employment for the candidate’s spouse.

       6. Compensation and tax implications.

       7. International travel plans.

The following visa classifications are typically used for faculty and staff:
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 162 of 194

                                                XVIII. Faculty Compensation, Benefits, and Services   151


J-1 Exchange Visitor Professor or Researcher. Available to visiting scholars, postdoctoral
appointees, visiting and temporary faculty and research staff. The J-1 status cannot be used for
a ladder faculty position. The source of salary support can be from sources external to Yale.
The J-1 is limited to five years.

H-1B Temporary Worker. The individual must be a Yale employee holding an academic appointment
in teaching or research. The H-1B is limited to six years.

O-1 Person of Exceptional Ability. The individual must be a Yale employee and a person of
demonstrated national and international prominence. The initial period of stay is up to three years
with one-year extensions thereafter. There is no maximum cumulative duration.

U.S. Permanent Resident (immigrant status, i.e. “green card”). Positions eligible for Yale’s
sponsorship for U.S. permanent resident status include teaching and research faculty appointments,
including lecturers and lectors with multiple-year appointments. Yale does not sponsor postdoctoral
fellows or associates for U.S. permanent resident status.

Special Procedures for Faculty Positions. To assure consideration for United States permanent
resident status, a new faculty member must contact the Office of International Students and
Scholars during the first six months of their first appointment. It is possible to use the original
faculty search as the basis of an application for United States permanent resident status, but only
if the search included a print advertisement and the application is filed within 18 months of the
position being offered.

Short-Term Visitors. There are restrictions concerning payment of persons in other non-immigrant
statuses of which a department must be aware before extending an invitation to give a lecture
or participate in a conference. An international visitor in a “tourist” classification, i.e. B-1, B-2,
WB, or WT, may be reimbursed and paid an honorarium if the academic activity lasted no longer
than nine days and if the visitor has not accepted payment of expenses or honorarium from
more than five U.S. institutions or organizations in the previous six months. If either of these
conditions is not met, the individual in tourist for pleasure status (B-2 or WT) may not receive
either honorarium or reimbursement. However, if the individual holds tourist for business status
(B-1 and WB), the visitor may be reimbursed for expenses, but may not be paid an honorarium.
For visitors holding non-immigrant visa statuses other than tourist, reimbursement may usually
be paid, but in most instances an honorarium cannot be provided. Please refer to Yale Policy
3415 for information about persons in other non-immigrant visa categories. Refer to the Yale
Tax Compliance & Planning Office for a comprehensive guide and planning tool with respect
to payments to international visitors.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 163 of 194
152   Yale University Faculty Handbook — August 22, 2019


General Procedures and Information. The Office of International Students and Scholars
seeks to protect the privacy of foreign nationals in accordance with general University
guidelines on the disclosure of information. Data on immigration status will be provided only
as required by federal regulation.

OISS maintains up-to-date information about the regulations and procedures involved in hiring and
hosting international scholars. Upon arrival at Yale, international scholars must visit OISS where
they will receive a packet of important information about their immigration status responsibilities,
as well as information about Yale and New Haven and the programs and resources offered by OISS.

International Tax Office. The Internal Revenue Service (IRS) requires that the University
apply specific federal tax withholding and reporting rules to payments made to international
students and scholars. For U.S. tax purposes, individuals are classified in one of the following
categories: U.S. citizens, permanent resident aliens (i.e. green card holders), resident aliens, or
nonresident aliens.

The International Tax Office provides guidance concerning federal tax withholding and
reporting of payments made to individuals who are neither U.S. citizens nor U.S. permanent
residents. This service is offered by the Yale Tax Department for the benefit of international
students, scholars and visitors of Yale University.

The International Tax Office meets with the international student, scholar or visitor on a one-on-one
basis to determine the individual’s residency status for tax purposes and to determine the proper
federal income tax and FICA withholding. The International Tax Office reviews and processes
applicable tax treaty exemption forms.

International students and scholars receiving any type of payment from the University are
advised to schedule an appointment with the Tax Office.

F.    The Office of International Affairs

The Office of International Affairs supports the international activities of the schools,
departments, offices, centers, and organizations at Yale; promotes Yale and its faculty to
international audiences; and works to increase the visibility of Yale’s international activities
around the globe. The Office staff can provide country-specific contacts and information,
materials about the University in many languages, and logistical assistance in developing new
projects and resolving problems.
The University supports international collaborations and recognizes that they sometimes
involve formal agreements that have legal standing or obligate the University in other ways.
In order to assist in creating such relationships, the Office of International Affairs provides
advice and guidelines for this process. Faculty who wish to explore having a formal
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 164 of 194
                                                XVIII. Faculty Compensation, Benefits, and Services   153


relationship with a non- U.S. university, research institution, or other entity, are therefore
asked to consult with the Office of International Affairs.

The University strongly encourages all members of the University community who are
contemplating travel abroad for educational or other purposes to plan well in advance and to
take precautions to ensure a safe trip. A range of resources for international trips are
available at the Yale website for international travel. In addition to Web-based information
that is provided by the United States State Department and various other governments, the
University encourages members of the Yale community to consult UHC Global
Travel Assistance (formerly “FrontierMEDEX”), a private travel emergency assistance
provider engaged by Yale to support students, faculty, and staff who are traveling
internationally.

G. Resources and Accommodations for Faculty Who Have Disabilities

The Accommodation Program is designed to facilitate individual accommodations for current
and prospective Yale faculty and staff who have disabilities. A faculty member in need of such
an accommodation should contact the Director of the Office for Equal Opportunity Programs as
early as possible. Accommodations may include, for example, authorization to use the special
services van, preferential parking locations, adaptive computer hardware and software, and
physical modifications in buildings

H. Business and Administrative Support

Each school and department at Yale is supported by a business manager or other lead department
administrator who is responsible for ensuring that faculty, students, and staff receive high quality
financial, administrative, and related support. In providing this support the school or department
business office staff assists faculty with understanding University policies and procedures, so
faculty members can maximize the time and attention they spend on teaching and research, while
also fulfilling their administrative responsibilities

Faculty are encouraged to engage the school or department business office staff for assistance
with the wide range of administrative matters that can arise during the conduct of teaching and
research. The staff may be able to provide such assistance directly or by referring the faculty
member to the appropriate University office.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 165 of 194
154    Yale University Faculty Handbook — August 22, 2019


I.    Yale Travel Services

The Yale Travel Management office provides a list of preferred vendors, discounts available,
and the Yale policy and procedures for travel can be found on its website. Yale travelers are
encouraged to use a Yale University purchasing card (P-card) to pay for travel expenses.
Information on how to obtain a P-card is available through the department’s business manager.

J.    Parking

The University Parking and Transit Service administers parking for faculty and staff and
allocates parking permits for which monthly fees are charged. Copies of the regulations and
applications for parking-lot permits may be obtained from the Parking Service.

Members of the faculty who park in Yale-owned lots automatically pay for parking with pre-tax
dollars through regular payroll deductions. Those who commute to work by mass transit or
park in non-Yale lots may participate in the Yale pre-tax mass transit or parking benefit.

K. Identification Cards

Identification cards are required for all employees. Members of the faculty must visit in person
one of the University’s I.D. centers. These centers are located at 246 Church Street for the central
and science campus and at 333 Cedar Street, IE-41, Sterling Hall of Medicine, for the medical
campus.


L. Identification Cards for Spouses

Yale identification cards are available to spouses of faculty appointed for one semester or more
and who are employed at least half-time. The spouse must visit in person the central or medical
I.D. center and must provide proof of marriage. The privileges the Yale I.D. card permits
include the borrowing of books from the University libraries, access to the Yale Shuttle bus and
employee membership rates at the Payne Whitney Gymnasium and the Yale Golf Course. For
additional information, contact the appropriate I.D. center.

M. Letters of Introduction

Letters of introduction for faculty members who plan to travel abroad are provided by the
Office of the Secretary.
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 166 of 194
                                             XVIII. Faculty Compensation, Benefits, and Services   155



N. Yale NetIDs

A Yale NetID and password are required to gain access to the campus network and most University
information technology services and online resources. The lead administrator in the applicable
department or program is responsible for coordinating the assignment of NetIDs to new faculty
and staff. The most important NetID maintenance task is choosing and maintaining a strong
password that must be changed once per year. For more information, see Guide 1610 GD.01,
Selecting Good Passwords.

O. Technology and Computing Support for Faculty

Information Technology Services (ITS) promotes and develops the use of technology to
support teaching, learning, and research throughout the University. A summary of ITS services
for faculty can be found at the ITS webpage on teaching.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 167 of 194
156    Yale University Faculty Handbook — August 22, 2019


XIX. Retirement
On July 1, 1993, compulsory retirement of tenured faculty was eliminated. Because department
and school planning is enhanced by knowing the approximate retirement dates of tenured faculty,
the University has created several programs to encourage members of the faculty to plan for
retirement and to inform chairs of their plans.

A. Full Retirement

Retired members of the faculty who continue to be professionally active contribute a great deal
to the University community. In order to support the continued professional activity of
retired faculty and to accommodate this activity to the primary requirements of students and
non-retired faculty, the following policies and procedures have been developed.

For information about emeriti titles for retired faculty, please see Section XXI.

1.    Office and Research Space

While available office space must first accommodate those who have not retired, every attempt
will be made to provide office space to retired members of the faculty. Although research
space is even more limited, it can also be assigned to retired ladder faculty if
circumstances permit and need is demonstrated, for example by an active and well-funded
research program. Assignment will be made by the Provost or appropriate Dean on the
recommendation of the department chair. The amount of research space provided will,
in most instances, be substantially less than the amount occupied before retirement.
Assignments of office and laboratory space to retired faculty will be reviewed annually to
determine whether renewal is possible in the context of competing needs.

2.    Privileges for Retired Faculty

Retired faculty will retain a number of faculty privileges. They include the following:

      Library. Stack and borrowing privileges are the same as for non-retired faculty.
      For further information, contact the Privileges Office at Sterling Memorial
      Library.

      Parking. In general, parking spaces will be assigned to retired faculty with the same
      priority as those faculty held before retirement but at the lowest rate category. For
      further information, contact the Parking Office.

      Computers. Retired faculty are entitled to keep for their own use computers provided
      for them by the University.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 168 of 194
                                                                               XIX. Retirement   157


2.   Privileges for Retired Faculty (continued)

     Fellowships in the Residential Colleges. “Emeritus Fellow” status is determined
     by the heads and fellowships of the colleges. For further information, contact
     the Council of the Heads of College.

     Dining Halls. All Emeritus Fellows are provided free lunches Monday through
     Friday in any Residential College dining hall or the Hall of Graduate Studies.
     Anyone connected with the University, including all retired faculty and
     their guests, may eat in any University dining hall and pay cash.

     Payne Whitney Gymnasium. Rates and privileges are the same for retired faculty
     as for non-retired faculty. For further information, contact the Payne
     Whitney Gymnasium.
     Yale Charge Accounts. Emeritus Fellows of Residential Colleges may have the same
     charging privileges as non-retired faculty.


3.   Health Insurance

Retired members of the faculty are eligible for University-sponsored and subsidized health insurance.
The University’s contribution to the cost of retiree health insurance premiums is based upon length
of service at Yale and reaches its maximum at thirty years of service. To obtain information on
cost and coverage, prospective retirees are encouraged to consult the Benefits Office.

4.   Teaching

Retired faculty members may teach on a part-time, per-course, year-to-year basis under
certain conditions. For the professional schools, consult the appropriate Dean. For Emeritus
faculty in the Faculty of Arts and Sciences, the following conditions prevail:


a. Like one-year replacement faculty, Emeritus faculty are hired when a department or school
has demonstrated that the teaching is necessary due to leaves or vacancies that cannot be covered
by non-retired faculty.

b. A Dean’s or the Provost’s capacity to make the appointments will depend upon the availability
of funds to meet one-year teaching needs.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 169 of 194
158    Yale University Faculty Handbook — August 22, 2019


5.    Supervision of Dissertations

Faculty members are expected to anticipate their retirement by arranging their supervision of
graduate dissertations so that all dissertations will be completed by the time of retirement or
shortly thereafter. Emeritus faculty may, without being appointed as lecturers, serve as readers
of dissertations, but they may not serve as directors of dissertations.

6.    Research Sponsorship and Appointments

Several important considerations determine whether the University will sponsor, totally or in
part, retired faculty members’ applications for grants or contracts, and whether it will authorize
research appointments for retired faculty members on the grants or contracts of non-retired
faculty members. In making its decision the University must take into account the contribution
of the proposed research to the University community, its demand upon physical facilities, and
its direct and indirect effects upon other research and training programs of the department and
the University. The same considerations govern decisions to authorize retired members of the
faculty to work with postdoctoral appointees and, if so, in what numbers. Non-retired faculty
members may apply for research support that extends beyond retirement, and Emeritus faculty
may apply for research support, provided that the Provost or the appropriate professional school
Dean is willing to commit the necessary space and facilities for the period of the grant. In the
case of faculty in the Faculty of Arts and Sciences and in the School of Medicine, this will be
done only on the recommendation of the department chair.

If the department or school faculty so votes, and if the appointment is approved by the
Corporation, the Emeritus faculty member may be given the additional title of senior research
scientist/scholar, to be held during the period of grant or contract support. In the case of
Emeritus faculty in the Schools of Medicine and Nursing, the department’s recommendation
should be forwarded to the Dean for approval. The same procedures will apply in the case
of Emeritus faculty who seek appointment as senior research scientists/scholars on the grants
or contracts of non-retired members of the faculty.

An Emeritus faculty member who is appointed as senior research scientist/scholar under the
above conditions may be paid salary from the grant or contract for any fraction of their time,
up to 100%. The salary will be set by the Provost or Dean, except that in no case may it
exceed any cap imposed by the granting or contracting agency.
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 170 of 194
                                       XX. University Policies Concerning Teaching and Research   159


During the period that an Emeritus faculty member is being paid from a grant, they will be
entitled to all fringe benefits normally accorded to senior research scientists/scholars, as long
as these benefits are entirely chargeable to the grant. Fringe benefits are accorded only to
employees who are paid for half time or more.

B. Phased Retirement Plan

With the exception of faculty at the School of Medicine and the School of Public Health who
may participate in retirement programs specific to those schools, all tenured faculty members
with at least ten years of tenured service at Yale may enter the Phased Retirement Plan
as early as the next January 1 or July 1 following their 65th birthday, but no later than the
next July 1 following their 70th birthday. Eligible faculty may elect to participate in this
plan between their 65th and 70th birthdays. A faculty member may elect Phased Retirement
for a fixed period of one, two, or three years preceding full retirement. They works
half-time through the entire such period, and is compensated at 100% salary during the first
year, 75% salary during the second year (if any), and 50% salary during the third year (if
any) in the Plan. An eligible faculty member may take a one-semester Triennial Leave of
Absence while in the Phased Retirement Plan. While on such a leave, the faculty member
will receive the percentage of salary designated to that specific year of the Plan.

For additional details about the Phased Retirement Plan, please consult the Benefits Office.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 171 of 194
160    Yale University Faculty Handbook — August 22, 2019


XX. University Policies Concerning Teaching and Research

A. Instructional and Institutional Responsibilities

Members of the teaching or research faculty are expected to meet their professional and institutional
commitments at Yale on a regular basis throughout the academic year. For full-time teaching
faculty this includes being on campus most days of the work week, except for holidays and recess
time, in order to be available to advise students, serve on departmental and University committees,
attend regular and special departmental meetings and seminars, interview prospective candidates
for positions, and meet other normal obligations of a member of the faculty. All teaching faculty
must remain on campus during reading and examination periods. If unable to meet a class
because of illness or other emergency, faculty members should promptly notify their department
or school officials. For faculty in professional schools whose responsibilities include off-campus
professional activities or require different schedules, different expectations apply. For further
detail, consult the Dean.

A primary mission of the University is to disseminate knowledge. As underscored by the
Report of the Committee on Freedom of Expression, “to fulfill this function a free interchange
of ideas is necessary not only within [the University’s] walls but with the world as well.”29
Accordingly, all classes at Yale University are to be on-the-record, and all materials presented in
these classes may be shared with the larger University community and the public (subject to
applicable copyright laws). No class in the University may be considered confidential or off-
the-record. Exceptions to this rule may be made for protected health or attorney-client
information that is used in clinical educational settings. Exceptions may also be made for
occasional presentations by visiting lecturers who are willing to present educationally
valuable information to students, but only on condition that the information provided not be
circulated beyond the classroom; under such circumstances, any other information that may be
presented in class, including any information that is presented by the instructor of record and/or
that may provide the basis for the evaluation of student performance, must be considered non-
confidential and must be available for dissemination and open discussion. Any other request for
an exception regarding the use of confidential content or materials in the instructional setting
must be presented to the Provost or Provost’s designee (normally a Dean) for review and must
be approved by the Provost/designee before such content or materials are presented to or used
by students. Nothing in this paragraph should be construed so as to undermine or erode Yale's

29 “Report of the Committee on Freedom of Expression at Yale” (Yale University, January 1975), available at:
 https://yalecollege.yale.edu/deans-office/reports/report-committee-freedom-expression-yale
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 172 of 194
                                         XX. University Policies Concerning Teaching and Research   161


policy prohibiting the conduct of classified research. Further, nothing in this paragraph implies
that students or others are permitted to record and distribute material from a class to the
Internet or other media without the explicit prior permission of the instructor.

The department chair or, in a professional school, the Dean, is charged with assigning faculty
members’ classroom responsibilities that will provide students comprehensive and effective
formal instruction. Varying instructional techniques and classroom demands mean that such
assignments may differ among departments and schools. The obligations of a member of the
teaching faculty go well beyond classroom and other teaching duties. They include time spent on
research, student advising, and various kinds of department and University service on committees
and in administrative roles. While the proportion of these components varies from individual to
individual and from time to time, faculty may not substitute time spent on sponsored research
for their regular teaching duties without special permission from the Provost.

Members of the faculty are often called upon to write letters of recommendation for students or
to offer their professional judgments on the qualifications of candidates for positions at Yale or
elsewhere. It is understood that such judgments, expressed orally or in writing, will be
consistent with the nondiscrimination policy of the University (see Section III.A).


B. Safety Issues

Members of the faculty share responsibility for maintaining the safety of the community and its
individual members. Yale has its own police force, fire safety officials, and health and counseling
services, as well as specialists in environmental safety and emergency preparedness. Further
information and contact details can be found on the Yale Public Safety website.

These safety professionals rely on members of the Yale community to help identify potential
threats of harm or violence and to allow support services to connect with people who may be at
risk or who may be putting others at risk. Instructors are often the first to notice a student who
is troubled. On occasion, the behavior of a student might appear to pose a risk of harm either to
the student himself or herself or to others. It is important to communicate such observations and
concerns to those who can best assess the information and manage the situation.

Any disturbing behaviors should be reported to the student’s Dean and, in the case of Yale College
students, to the appropriate residential college Dean or to the Dean of Student Affairs. If a threat
of violence seems imminent, contact the Yale Police directly at 911 or 203-432-4400. A report
of concern will not necessarily lead to disciplinary action. Indeed, in most cases, counseling or
        Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 173 of 194
 162    Yale University Faculty Handbook — August 22, 2019


some other risk reduction strategy is the most likely next step.

C. Research and Scholarship

Excellence in research and scholarship is expected of persons holding faculty appointments. It is
University policy to encourage and assist research and scholarship that are essential to the training
of students, to the advancement of knowledge, and to the intellectual growth of the faculty. To
this end, the University will help faculty to secure appropriate research support from outside
sources. Applications for external funding for research, teaching, or other activities (including
subaward applications to other entities) must be submitted through Yale. Exceptions allowing
submission of applications through another institution or organization require prior written
approval of the Provost or, for faculty in the School of Medicine, the Dean. Clinical activities,
which occur primarily in the Schools of Medicine and Nursing, are also covered by the policies
and procedures below.

1.     Policies and Guidelines

a. All members of the faculty are expected to conduct their scholarly research and publish the
results of that research consistent with the highest standards of ethical conduct, truth, and
accuracy. Any instance of suspected academic misconduct should be reported to the Dean of
the relevant school or of the FAS. In accordance with federal regulations, the University has
established policies and procedures for responding to allegations of academic or research
misconduct. The policies and procedures describe the University process for conducting
resulting inquiries and investigations. Faculty and students are required to cooperate fully in
any inquiry or investigation of such allegations, e.g., by providing requested documents and
information.

b. The University does not conduct or permit its faculty to conduct secret or classified research.
This policy arises from concern about the impact of such restrictions on two of the University’s
essential purposes: to impart knowledge and to enlarge humanity’s store of knowledge. Both are
clearly inhibited when open publication, free discussion, or access to research are limited.

c. For the same reasons, the University requires that investigators be able to publish the results
of their research without prior approval of a sponsor. Agreements may, however, permit sponsors a
brief period to review proposed publications and presentations to identify 1) proprietary information
that may require patent or copyright protection, or 2) information confidential to the sponsor
that must be removed. In general, sponsors are granted review periods of 30 to 45 days prior to
submission for publication, but review and delay periods should total no more than 90 days.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 174 of 194
                                          XX. University Policies Concerning Teaching and Research   163


d. The University requires that all documents related to federally sponsored projects, including
primary research data, be available to federal auditors for the period specified by federal regulation
– in most cases, a period of three years from the filing of the final required technical or financial
report. Yale expects faculty members to retain all research data, whether resulting from federal
sponsorship or not, in their laboratories or other bona fide research locations, and to provide access
to the data when requested to do so by authorized institutional officials. Requests from
sponsors or others for access to research data should be forwarded to the Office of Sponsored
Projects. Subpoenas, summonses, or similar legal documents pertaining to research should be
brought to the attention of the Office of the Vice President and General Counsel as soon as
possible, and in any event, before a response is made.

e. Yale believes that federal support of research should be allocated on the basis of excellence as
determined by merit review. Consequently, the University does not seek funds through earmarking,
nor does it permit its faculty to do so. If faculty have identified promising areas of research that
are not adequately supported by federal funding agencies, the University is prepared to work
with faculty to develop competitive, merit-based programs in such fields of research.

f. In order to ensure that research is conducted by those who have the requisite training and skill,
as well as the appropriate relationship to Yale, the University will normally sponsor proposals
only when the principal investigator or project director is employed full-time by the University
and holds an appointment as assistant professor, associate professor, professor, research scientist/
scholar, or senior research scientist/scholar. Exceptions require the approval of the Provost or,
where appropriate, the Dean of the relevant professional school or of the FAS. In some cases,
the Provost or Dean may delegate approval to the department chair.

g. It is University policy to take title to all patents and certain copyrighted materials that result
from the research activities of faculty, staff and students at Yale. See Section XX.D for
University policies on patents, copyrights, and licensing.

h. In accordance with federal law, University policy, and the University’s federalwide assurance of
compliance, filed with the U.S. Department of Health and Human Services, every Yale investigator
conducting research involving human participants, whether or not funded by a federal sponsor,
must submit a proposed research plan to the appropriate Yale institutional review board (IRB)
for review. In addition, investigators who participate in research involving human participants
must complete training in human subjects research and must comply with IRB policies and
procedures. Research may not begin until the IRB has fully approved the research plan and all
related consent documents, and until the required training has been completed. Further
information and a full statement of applicable University policies and procedures are
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 175 of 194
164    Yale University Faculty Handbook — August 22, 2019


available on the Human Research Protection Program website.

i. The study of live vertebrate animals is an integral part of Yale University’s research and
teaching missions and is a privilege regulated by legal, state, and federal agencies. Faculty members
contemplating using live vertebrate animals in research, teaching, or testing should refer to the
Yale University Institutional Animal Care and Use Committee (IACUC) website and contact
the IACUC office. Work with live vertebrate animals may not begin until all required training
and approvals are obtained.

j. The University has developed guidelines and procedures for handling radioactive materials,
hazardous chemicals, potentially hazardous biological materials, and controlled substances, as
well as for other aspects of research relating to occupational and environmental safety. These
policies are generally administered by Environmental Health and Safety (EHS). Any
investigator planning to use such materials must consult with EHS for guidance on required
training, required protocol review, proper handling, state and federal safety regulations, proper
procedures in the event of spillage, etc., prior to initiating a study or bringing such materials
into a laboratory. In most instances, a laboratory must be inspected and approved by EHS
before hazardous substances are brought to that location at the University. Protocols calling for
the use of certain substances must receive prior review by the relevant Safety Committee.


2.    University Offices Supporting Research and Scholarly Activity

The process of obtaining and managing external support for research and scholarly activity is
multifaceted. The University has many offices that support faculty in this endeavor. It is necessary
for faculty to involve the appropriate offices when conversations with potential and actual sponsors
take place and to continue discussions with the relevant University offices in planning proposals,
preparing research agreements, and developing corporate and foundation relationships.

The Office of Research Administration integrates and effectively operates a number of offices
related to the research enterprise.

The Office of Sponsored Projects (OSP) provides a diverse array of knowledge and services
and should be consulted early in the planning stage of any funding proposal. This office assists
faculty in locating funding sources, interprets sponsor guidelines, and ensures proposals for
research, education, and training programs are submitted in accordance with sponsor
requirements, Yale policies, and federal, state, and local laws. Further, OSP is charged with
negotiating the terms and conditions of all domestic and foreign sponsored grants, cooperative
agreements, research contracts, material transfer agreements, and clinical trials, and issues all
subawards.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 176 of 194

                                        XX. University Policies Concerning Teaching and Research   165



As the office authorized to accept awards on behalf of the University, OSP authorizes the
establishment of University financial accounts to manage receipt and disbursement of funds
supporting research.

In addition, OSP is responsible for the institutional financial aspects of externally-provided
funding. This office manages billing and drawdown of sponsored funds, prepares financial
reports and invoices, and monitors expenditures to assure compliance with sponsor terms and
conditions. The OSP is also responsible for the University's effort reporting compliance
program and oversees certain financial audits.


Corporate and Foundation Relations within the Office of Development builds and optimizes
institutional relationships between the private sector and the University. It represents Yale to
corporations and foundations when seeking support for faculty and institutional needs. Working
closely with faculty and administrators, Corporate and Foundation Relations maintains relationships
with a broad range of corporation and foundation donors and advises faculty on donor interests,
proposal development, submission strategies, and stewardship. These relationships are realized
in the form of gifts, grants, and other arrangements, which may be directed to research, student
support, capital needs, and programmatic funding. In order to ensure that faculty are well served
and that institutional policies and procedures are met, Corporate and Foundation Relations works
closely with the Office of the Provost, the Office of Sponsored Projects and the Office of
Cooperative Research. Faculty seeking support from corporations and foundations should
inform Corporate and Foundation Relations of their activities in order to obtain advice and
help and, as appropriate, authorization to proceed.

The Office of Cooperative Research (OCR) is charged with commercializing technology
resulting from Yale research so that it may benefit the public. OCR will evaluate the commercial
potential of inventions, biological materials, and Yale-owned copyrightable materials. If the
potential market is deemed sufficient, OCR will arrange for the preparation of appropriate
patent applications or other legal protection. Further, OCR will seek commercial partners and
negotiate appropriate agreements to develop and commercialize marketable inventions and
biological or copyrightable materials. Faculty inventors and creators are expected to assist the
OCR as necessary in preparing patent applications and identifying and working with potential
licensees. See Section XX.D for University policies on patents, copyrights, and licensing.

3.   Seeking and Maintaining External Research Support

a.   All faculty who expect to be engaged in sponsored research must complete certain online
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 177 of 194
166   Yale University Faculty Handbook — August 22, 2019


training modules in order to comply with federal and other regulations and University policy.
A key module is called Sponsored Research Administration for Yale Faculty, which can be
accessed through the Office of Research Administration. Other training modules and forms (e.g.
Animal Care and Use, Laboratory Safety, Human Subjects Protections, and Conflict of
Interest/Commitment) can be accessed through the Training and Certification website. This
website offers an assessment tool that allows individual faculty to learn what training they are
required to take and provides the courses and forms that accompany these requirements.

b. All applications and proposals seeking public or private support for research, teaching, or
other programmatic activities must be reviewed and approved by the University before
submission in the University’s name to a potential sponsor through the Office of Sponsored
Projects. That office will consult with the appropriate development office when the sponsor is
a corporation or foundation and with the Office of Cooperative Research when a patent or
license is involved. In particular, proposal budgets must be reviewed before submission to or
negotiation with a sponsor. Corporate and foundation proposals other than those associated with
established programs funded year-to-year should be discussed in advance with Corporate and
Foundation Relations.

c. Early contact with the relevant offices is strongly encouraged in connection with all applications
for support, and adequate time should be allowed for administrative review and negotiation
with the sponsor, particularly when a sponsor proposes terms that contravene University policy.
Faculty members should be aware that proposals may have to be withdrawn if adequate time is
not allowed for administrative review, or if the sponsor is unwilling to agree on terms consistent
with the University requirements.

d. All applications and proposals must state the full cost of the project and proposed sources
of support. Any agreement requiring University cost-sharing must be approved by the Provost
or by the Dean in a professional school or the FAS in advance of submission.

e. All proposal budgets, including those submitted to corporate and foundation sponsors,
must include the appropriate Facilities and Administrative costs (also known as indirect
costs). Requests for adjustments in those costs should be addressed to the Office of Sponsored
Projects, which in some cases may approve the request, or in others may forward it for
consideration to the Dean of a professional school or of the FAS or to the Provost.

f. Proposals will be approved for submission to sponsors only if it is clear that appropriate
space, equipment, and personnel will be available to carry out the proposed activity and if the
proposed activity complies with all applicable regulations and policies regarding the conduct of
research.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 178 of 194
                                         XX. University Policies Concerning Teaching and Research   167


g. Proposals that may involve the relationship between Yale and New Haven or other surrounding
communities present special issues. Any grant proposal with significant impact on local institutions,
firms, or individuals (as participants or as collaborators) should be brought to the attention of the
Vice President and Director of New Haven and State Affairs and Campus Development, who has
overall responsibility for relations between Yale and the surrounding community.

h. Post-award proposals to change the duration, award amount, or conditions of support require
the same approvals within the University as an original proposal or award.

D. Patents, Copyrights, and Licenses
The University encourages faculty members to consider ways in which the results of their research
may best be disseminated and made available for the public good. To facilitate the patenting
and licensing of inventions developed under University auspices, Yale established the Office
of Cooperative Research (OCR). The primary goals of this office are to facilitate the
dissemination of research results through commercial development and to generate revenue that
will both reward inventors for their creativity and support research and other educational
programs at the University.

Under the Yale University Patent Policy the University owns any patentable invention made
by a faculty member using Yale facilities or otherwise under the auspices of the University.
Biological materials created by faculty, like other forms of property at Yale, are generally
owned by the University. Under the Yale University Copyright Policy, the University
generally will not assert ownership of traditional copyrightable materials created by a faculty
member unless the works are created: (1) pursuant to certain assigned tasks, (2) under funding
agreements that provide for Yale ownership, or (3) under circumstances involving significant
commitments of Yale resources, as determined by the Provost. The University shares any net
royalties received through licensing of faculty inventions and Yale-owned copyrights in
accordance with the plan set forth in the Patent Policy, and generally follows the same formula
for Yale-owned copyrighted materials. The University’s share of net royalty income is used
primarily in support of research and education.

In conjunction with any application for external funding support, a faculty member must have
completed the Training and Certification module confirming their acceptance of the University
Patent and Copyright Policies, and committing to execute all appropriate forms required to
document ownership by the University (through OCR) of any inventions conceived by them at
the University and any copyrightable material to which the University takes title under the
Copyright Policy. When disclosing a particular invention or certain copyrighted materials, a
faculty member also must execute an assignment to the University of their interest in such
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 179 of 194
168    Yale University Faculty Handbook — August 22, 2019


inventions and in those certain copyrights. Such assignments are necessary to document,
report, or commercialize those inventions and copyrights and in order to share with faculty
royalty revenues received by the University from commercial licensees.

For further information on the Office of Cooperative Research, see Section XX.C. For
definitive statements of the Yale Patent and Copyright Policies, please refer to their complete
texts, available at the Office of Cooperative Research.

E. Outside Interests and Employment

The University encourages its faculty to participate in sponsored research, consulting, and other
activities that may benefit not only the individual faculty member, but also the University and
society. Although activities directed outside the University are often compatible with teaching,
scholarship, and research at Yale, they may in some cases conflict with these on-campus responsi-
bilities or with the University’s institutional goals. Outside interests and commitments may divert
essential faculty creativity and energy away from Yale and may appear to compromise the
integrity of Yale teaching, research, clinical care, or scholarship. Therefore, Yale reaffirms its
unqualified commitment to the following key principles:

a. The overriding professional obligation of all full-time members of the University community
is to Yale and to its mission of creating, disseminating, and preserving knowledge.

b. No outside activity or financial interest of any member of the University community will
be permitted to compromise the integrity of teaching, research, clinical care, and scholarship
at Yale, to detract from the fulfillment of that member’s fundamental obligations to Yale, or to
compromise the welfare of Yale students.

Note also that faculty members should refrain from using University facilities more than occasionally
and incidentally in performing any of the outside activities described in this subsection.

1.    Conflict of Interest and Conflict of Commitment

Yale is committed to ensuring that the research, consultation, and other activities of faculty and
non-faculty employees are conducted properly and consistently with the principles of openness,
trust, and free inquiry that are fundamental to the autonomy and well-being of a university and
with the responsible management of the University’s business. Toward that end and consistent
with federal regulations, Yale has formulated a policy and procedures to identify and address
potential, actual, and apparent conflicts of commitment and conflicts of interest. The text of
the policy and procedures can be viewed on the Conflict of Interest Office website. The
fundamental premise of this policy is that each member of the Yale community has an
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 180 of 194
                                         XX. University Policies Concerning Teaching and Research   169


obligation to act in the best interests of the University, and must not allow outside activities or
outside financial interests to interfere with that obligation. For example, conflicts of interest
may exist with respect to University financial decisions in which the individual is involved.
These might include investments,loans, purchases or sales of goods or services (See General
Purchasing Policy https://your.yale.edu/policies-procedures/policies/3201-general-purchasing
which describes restrictions and additional disclosure requirements) and financial accounting
decisions.

A conflict of commitment occurs when the commitment to external activities of a faculty or
staff member adversely affects their capacity to meet University responsibilities. This form of
conflict is easily defined and recognized since it involves a perceptible reduction of the
individual’s time and energy devoted to University activities. Obligations to the University are
not discharged solely by teaching classes; individuals must be available to their students
outside the classroom, participate on committees and in other University activities, supervise
graduate students and postdoctoral trainees, and make constant progress in research programs.
Any relationship with an outside organization that requires frequent or prolonged absence from
Yale represents a conflict of commitment that must be avoided.

A conflict of interest exists when an individual has an external economic or other personal
interest that affects or provides an incentive to affect the individual’s conduct of their
University activities. Conflicts of interest can arise naturally from an individual’s engagement
with the world outside the University, and the mere existence of a conflict of interest does not
necessarily imply wrongdoing on anyone’s part. When conflicts of interest do arise, however,
they must be recognized, disclosed, and either managed, reduced, or eliminated. Even when no
conflict actually exists, the appearance of conflict of interest may be present. Such apparent
conflicts can do as much damage as actual ones by undermining the credibility of research,
clinical care, scholarship, or University financial decisions, and they also must be avoided.

The University Policy on Conflict of Interest requires that all faculty members employed more
than half-time at the University, all faculty members who hold administrative positions, and all
faculty members responsible for the design, conduct, or reporting of research at the University,
even if employed half-time or less, submit an annual External Interest Disclosure Form. All
such faculty must update the form whenever a material change has occurred and, whenever
possible, disclose expected changes or newly anticipated financial or outside interests before
they occur. Faculty new to Yale should complete the form as soon as possible after their arrival.
The Provost’s Conflict of Interest Committee (the Committee) is charged with reviewing
disclosure forms and making recommendations to the Provost with respect to any actions
required to manage, reduce, or eliminate conflicts.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 181 of 194
170   Yale University Faculty Handbook — August 22, 2019


An investigator may not apply for a grant or contract until they have completed and submitted
an up-to-date disclosure. Likewise, a grant or contract award cannot be established until the
required disclosures have been made and reviewed, and a determination reached either that no
conflict of interest exists or that an identified conflict has been appropriately managed,
reduced, or eliminated. In addition to the annual disclosure that is submitted to the
Committee, investigators conducting research involving human participants may be subject to
supplemental disclosure requirements as outlined in the policies of the relevant Institutional
Review Board. For further information, contact the Conflict of Interest Office.

2.    Outside Academic Employment

Of all the activities in which faculty might engage outside the University, teaching presents
issues that require special attention because it competes most directly with the core educational
mission of the University. In judging the appropriateness of such activities outside of Yale, faculty
members should consider the time commitment involved, as well as the potential impact of these
activities on the fulfillment of Yale’s institutional goals. In addition to those instances of outside
teaching that are discussed below, ladder faculty may not accept a concurrent ladder faculty
appointment at another academic institution, even while on unpaid leave from Yale or the
other institution (see Section III.E).

a. Outside teaching activities that relate closely to the University’s educational mission require
both prior approval by the relevant provost (or the Provost’s designee) and disclosure to the
Committee. These include:

i. Participation in distance learning ventures with other institutions or with commercial firms
whether or not for compensation, throughout the calendar year; or

ii. Teaching or co-teaching courses during the academic year at another academic institution.
(Note that it is unusual for the Provost to approve such activities. If permission is granted, a faculty
member might receive a reduced schedule at Yale for such teaching by arrangement with the
other institution, but they typically would not be permitted to receive extra compensation.)

b. Outside teaching activities that do not require disclosure or prior approval by the cognizant
provost include:

i. Delivering individual lectures at other academic institutions, at conferences, or at public
gatherings (with or without remuneration);

ii. Teaching summer courses at Yale or elsewhere by faculty not receiving other summer
compensation for the period in question; and
          Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 182 of 194

                                            XX. University Policies Concerning Teaching and Research    171


iii. Posting non-interactive educational materials on a website.

The above rules apply to faculty who hold more than half-time appointments at the University,
all faculty members who hold administrative positions, and all faculty members responsible
for the design, conduct, or reporting of research at the University. Faculty who are half-time or
less are expected to discuss with the chair, relevent dean, or a provost their teaching activities
outside of Yale when they are appointed and whenever a material change has occurred. Note
that the ownership of teaching materials, whether used on or off-campus, is governed by the
Yale University Copyright Policy.

3.    Outside Research Activities
The primary professional responsibilities and obligations of a Yale faculty member, including
teaching, research and service, are to the institution and its students. Faculty members may
have consulting relationships with outside entities consistent with the principles in this
Handbook. Faculty members may not participate as principal investigators, co-investigators or
key personnel in projects supported by grant or contract funds awarded to another entity that is
directly related to their Yale research. Exceptions are made rarely and only with the prior
approval of the Provost.
Note also that in order to comply with their primary obligations to the University, faculty
members must refrain from:
     a)    Devoting any measurable effort (paid or unpaid) to projects supported by grant or
           contract funds awarded to another entity directly related to or in conflict with their Yale
           research. However participation in a sponsored project awarded to another entity is
           permitted for example, when in the role of ‘Other Significant Contributor’ or similar role
           with no formal effort commitment or expected remuneration; and
     b) Using University facilities more than occasionally and incidentally in performing any of
        the outside activities described in this subsection.

4.    Non-academic Employment
When considering an offer of ancillary non-academic employment, such as consulting to a business
concern or to a government agency, all faculty members should be guided and governed by the
primary obligation of furthering the University’s essential purposes.

Activities clearly of institutional benefit (e.g., occasional site visits or evaluations at the request of a
government or special accrediting agency, advice to foundations, work for professional associations,
academic lectures at other institutions, or certain community services) are an important component
of faculty responsibility. Other extramural activities that are consistent with the individual’s
overriding obligation to the University, including consulting and other gainful employment, are
acceptable and encouraged. Such activity must be consistent with the principles outlined above and
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 183 of 194

172    Yale University Faculty Handbook — August 22, 2019


may not require on the average more than one day per seven-day week in any academic semester
or in any summer month during which faculty members are receiving compensation for full-time
employment at the University. These activities must be disclosed annually to the Committee.
However, it is the responsibility of the chair, relevant dean, or Provost to take appropriate action
to identify and address conflicts of commitment.

Persons on phased retirement may accept any outside employment that does not create a
conflict of interest or interfere with their obligations to the University.

5.    Faculty Management of an Outside Entity

Because of the potential for conflict of interest or commitment, in many circumstances it would
not be appropriate for a faculty member to participate in the day-to-day management of an outside
entity, whether for-profit or non-profit. However, in certain circumstances, the University may
allow faculty management of outside entities under conditions that are intended to minimize
the likelihood of a conflict of interest or commitment. The following process must therefore be
observed:

a. If a faculty member has, or plans to assume, managerial responsibilities of an outside entity,
that individual is required to disclose the proposed involvement to the Provost and relevant
Dean, who will review the proposal to ensure that such activities do not interfere with the
faculty member’s obligations to the University. See Section XX.E.5 for policies regarding
faculty service on boards of directors.

If the Provost or Dean determines that a faculty member’s involvement with an entity entails,
or is likely to entail, a conflict of commitment, then the Provost or Dean will consult with the
faculty member in order to seek ways to eliminate or manage the conflict.

A faculty member may request a reduced appointment or a leave without pay for up to one year,
consistent with the policies in this Handbook, to devote the time to the non-academic commitment.
Such requests will be acted on by the Provost after an assessment of institutional needs.

At the end of any approved leave or period of reduced responsibility, the faculty member may
request a return to full-time status. If the faculty member wishes to continue to devote substantial
time to the outside entity, the individual will normally be expected to resign from the University.
Subsequent reappointment to full-time status requires application and approval through the
University’s ordinary faculty appointment procedures. The faculty member may also request
conversion to part-time adjunct status, but subsequent reappointment would similarly involve
the usual University appointment procedures.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 184 of 194

                                        XX. University Policies Concerning Teaching and Research   173


b. After the Provost or relevant dean has reviewed the proposed involvement and resolved any
conflict of commitment, the faculty member discloses the proposed activity to the COI Committee
for review.

If the COI Committee determines that a faculty member’s disclosed involvement with an outside
entity entails, or is likely to entail, a conflict of interest, the Committee will consult with the
faculty member and if necessary, the Provost or relevant dean, in order to seek ways to
eliminate or manage the conflict.

c. When an outside entity has been established to commercialize the results of a faculty member’s
professional endeavors, the proposal must also be reviewed and approved by the Office of
Cooperative Research. Additional conflict management techniques may be implemented as
described in the Conflict of Interest Principles Applicable to Faculty Relationships with
Startup Companies codified in Appendix C of the University Policy on Conflict of Interest.


6.   Faculty Service on Boards of Directors

Faculty service on the board of directors (BOD) of a for-profit or non-profit entity creates
fiduciary responsibilities to the outside entity that may conflict with the individual’s
obligations to the University. These fiduciary responsibilities may constrain the faculty
member’s ability to engage in certain University activities, including research. When
considering service on the BOD of an outside entity, faculty members should be guided and
governed by the principles outlined in this Handbook. In all cases, BOD activities must be
disclosed to the COI Committee in accordance with the University Policy on Conflict of
Interest. Further, in the following situations, faculty members must request approval from
the relevant provost or designee prior to accepting a position on the BOD of any outside entity:

a) The faculty member holds an administrative position at the University (e.g., dean, department
chair, director of a center); or

b) The outside entity is a start-up company which is based on intellectual property developed
   by the faculty member.

Board activities, when aggregated with all other non-academic employment, may not require on
the average more than one day per seven-day week in any academic semester or in any summer
month in which the individual is receiving compensation for full-time employment at the University.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 185 of 194

174    Yale University Faculty Handbook — August 22, 2019


Faculty members who serve on the board of any outside entity should recuse themselves from all
University decisions that involve the entity. Further, faculty members should recuse themselves
from all decisions on behalf of the entity that involve the University. Faculty members must
comply with all requirements of the COI Committee for managing or eliminating any conflict or
potential conflict involving the board service. In certain circumstances where the COI Committee
or the Provost determines that a conflict cannot be managed effectively, the faculty member may
be required to discontinue the board relationship with the outside entity.


F.    University Equipment

Equipment purchased with internal Yale funds or Yale-administered outside grant funds is owned
by Yale, except when a sponsor has expressly retained title.

1. Off-campus Use. Faculty members planning to use University-owned equipment off campus
or to take equipment with them on leaves of absence should complete a request for off-campus
use of Yale University equipment. Consult Yale University Policy 1110, Personal and Off-
Campus Use of University Property, for more detailed information. This policy applies to all
types of equipment, including laboratory equipment, office equipment, and computing
equipment. Note also that the faculty member is responsible for compliance with all
regulations of Environmental Health and Safety (EHS) governing hazardous materials, insofar
as they affect University equipment.

2. When Departing from Yale. When a faculty member moves to another academic or nonprofit
institution, transfer of equipment is treated as follows:

a. Equipment purchased with University funds (provostial, school, or department) or purchased
with outside grant funds may only be transferred in accordance with Yale University Policy
4209, Equipment, and if the sponsor’s policy permits the transfer.

b. The University is prohibited from transferring equipment purchased with federal funds to
for- profit institutions. Any transfer of equipment purchased with internal Yale funds to a for-
profit institution would require special permission from the Provost.

3. Decommissioning Equipment. Environmental Health and Safety (EHS) maintains policies
and procedures for decommissioning equipment, and should be consulted when equipment is no
longer needed.
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 186 of 194
                                                 XXI. Other University Policies Affecting Faculty   175


XXI. Other University Policies Affecting Faculty
A. Sexual Misconduct

Yale University is committed to maintaining and strengthening educational, working, and living
environments founded on mutual respect in which students, faculty, and staff are connected by
strong bonds of intellectual dependence and trust. Sexual misconduct is antithetical to the
standards and ideals of our community. Therefore, Yale University prohibits all forms of sexual
misconduct.

These policies apply to all members of the Yale community as well as to conduct by third
parties (i.e., individuals who are not students, faculty, or staff, including but not limited to
guests and consultants) directed toward University students, faculty, or staff members. Conduct
that occurs in the process of application for admission to a program or selection for
employment is covered by these policies. These policies also apply to conduct that occurs in
Yale-related off-campus activities.

Many forms of sexual misconduct are prohibited by federal law, including Title IX of the
education amendments of 1972, and by Connecticut statutes, and could result in criminal
prosecution or civil liability.

Sexual misconduct incorporates a range of behaviors including sexual assault, sexual
harassment, intimate partner violence, stalking, voyeurism, and any other conduct of a sexual
nature that is nonconsensual or has the purpose or effect of threatening, intimidating, or
coercing a person. Violations of Yale’s Policy on Teacher-Student Consensual Relations and
its Policy on Relationships between Staff Members are also forms of sexual misconduct. For
more information on Yale's policies, definitions and resources, please see the Sexual
Misconduct Response and Prevention website.

The University Title IX Coordinator has responsibility for ensuring compliance with
Yale’s policies regarding sexual misconduct. The University-Wide Committee on Sexual
Misconduct (UWC) and the University and Deputy Title IX coordinators address
allegations of sexual misconduct.

Retaliation. Yale University strictly forbids retaliation against individuals who report sexual
misconduct, file complaints of sexual misconduct, cooperate in the investigation of
sexual misconduct, or hear formal or informal complaints of sexual misconduct. This
prohibition against retaliation protects complainants, respondents, witnesses, or other
persons who have provided or may provide information to a Title IX coordinator or
the University-Wide Committee on Sexual Misconduct (UWC). If you believe you have
experienced retaliation, you should consult with a Title IX coordinator or the UWC Secretary.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 187 of 194

176   Yale University Faculty Handbook — August 22, 2019


B. Teacher-Student Consensual Relations
The integrity of the teacher-student relationship is the foundation of the University’s
educational mission. This relationship vests considerable trust in the teacher, who, in turn,
bears authority and accountability as a mentor, educator, and evaluator. The unequal
institutional power inherent in this relationship heightens the vulnerability of the student
and the potential for coercion. The pedagogical relationship between teacher and student
must be protected from influences or activities that can interfere with learning and personal
development.
Whenever a teacher is or in the future might reasonably become responsible for teaching,
advising, or directly supervising a student, a sexual relationship between them is inappropriate
and must be avoided. In addition to creating the potential for coercion, any such relationship
jeopardizes the integrity of the educational process by creating a conflict of interest and may
impair the learning environment for other students. Finally, such situations may expose the
University and the teacher to liability for violation of laws against sexual harassment and sex
discrimination.
Therefore, teachers (see below) must avoid sexual relationships with students over whom they
have or might reasonably expect to have direct pedagogical or supervisory responsibilities,
regardless of whether the relationship is consensual. Conversely, a teacher must not
directly supervise any student with whom they have a sexual relationship.
Undergraduate students are particularly vulnerable to the unequal institutional power inherent
in the teacher-student relationship and the potential for coercion, because of their age and
relative lack of maturity. Therefore, no teacher shall have a sexual or amorous relationship
with any undergraduate student, regardless of whether the teacher currently exercises or
expects to have any pedagogical or supervisory responsibilities over that student.
Teachers or students with questions about this policy are encouraged to consult with the
University’s Title IX Coordinator, the Deputy Title IX Coordinator for their school or
any other school, the Provost, or one of their designees.
A student or other member of the community may lodge a formal or informal complaint regarding
an alleged violation of this policy with the University’s Title IX Coordinator or with the University-
Wide Committee on Sexual Misconduct.
Violations of the above policies by a teacher will normally lead to disciplinary action.
For purposes of this policy, “direct supervision” includes the following activities (on or
off campus): course teaching, examining, grading, advising for a formal project such as a
thesis or
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 188 of 194
                                                   XXI. Other University Policies Affecting Faculty   177


research, supervising required research or other academic activities, serving in such a capacity
as Director of Undergraduate or Graduate Studies, and recommending in an institutional capacity
for admissions, employment, fellowships, or awards. “Teachers” includes, but is not limited to,
all ladder and non-ladder faculty of the University. It also includes graduate and professional
students and postdoctoral fellows and associates only when they are serving as part-time acting
instructors, teaching fellows, or acting in a supervisory capacity or in similar institutional roles,
with respect to the students they are currently teaching or supervising. “Students” refers to those
enrolled in any and all educational and training programs of the University.

Additionally, this policy applies to members of the Yale community who are not teachers as define
above, but have authority over or mentoring relationships with students, including athletic coaches,
supervisors of student employees, advisors and directors of student organizations, Residential
College Fellows, as well as others who advise, mentor, or evaluate students.

C. Accommodations for Students with Disabilities

The Resource Office on Disabilities facilitates individual accommodations for Yale
undergraduate, graduate, and professional school students who have disabilities and who
register with and have appropriate documentation on file in the Resource Office. Faculty
members are notified in writing when students in their classes have disabilities and need
accommodations for class work and exams. Examples of accommodations include extension of
time on tests, a distraction-free testing location, use of a laptop computer to take an exam, and
materials in alternate formats such as large print, Braille, or taped texts. The Resource Office
staff welcome conversations with faculty members to ensure proper coordination of special
arrangements for the student while maintaining the integrity of course requirements.

D. Employment of Members of the Same Family and Related Matters

Since appointments are based on individual merit, there is no presumption against employing
two members of the same family in one academic department or school. It is expected, however,
that one member of a family will not be present during discussion of, nor participate in decisions
affecting, the appointment, promotion, salary, or other terms of employment of another member
of that family. For the same reason, persons sharing an intimate relationship similarly must avoid
being present during, or participating in, such decisions affecting the terms of employment of each
other. In cases of doubt or conflict of interest, employment judgments should be determined by
other qualified professional persons. In the case of academic appointments, these persons would
act under the supervision of the Provost and the appropriate Dean. In the case of non-academic
appointments, they would act with the aid of the Human Resources Department.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 189 of 194
178    Yale University Faculty Handbook — August 22, 2019

E. Short-term and Long-term Medical Disability (effective July 1, 2018)

Full-time members of the teaching faculty who are unable to meet their teaching
responsibilities or to perform other duties as a result of a planned or emergency short-term
medical disability – including a period of incapacity related to the bearing of a child – will be
relieved of those duties, without loss of salary or benefits, during the period of incapacity.
Documentation of the nature and duration of the disability is required in order to determine the
appropriate accommodation and arrangements. If the duration of the incapacity overlaps by
more than three weeks with the faculty member’s scheduled instruction, the Dean will
determine appropriate arrangements, such as compressing the schedule, arranging replacement
and/or co-instruction, or cancelling classes. Outside the period of incapacity, the faculty
member will be expected to meet as many department and University responsibilities other
than teaching, including research, committee membership, administrative duties, and student
advising, as are compatible with the medical situation. Should the medical incapacity prevent
the faculty member from meeting the full responsibilities for a period that extends beyond six
months, the Office of the Provost should be consulted and the University’s long-term disability
policy may apply. Alternatively, a leave of absence without salary might be approved. A
period of leave with relief from all responsibilities due to short-term medical disability counts
as time granted under FLMA; for more information see Section XVII.D.1. For information
regarding extensions of appointments related to a short-term medical disability, see Section
III.F.


F.    Standards of Business Conduct

The Standards of Business Conduct, which have been endorsed by the Yale Corporation,
articulate the ethical and legal principles that have long governed business dealings by Yale
faculty and staff, both among themselves and with the outside world. The Standards reflect
values to which the University subscribes, and they inform the University policies that address
related issues. The specific matters discussed in the Standards are the following:

                • Ethical conduct

                • Respect for others

                • Conflicts of interest

                • Compliance with applicable laws and regulations

                • Compliance with applicable University policies and procedures
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 190 of 194
                                                 XXI. Other University Policies Affecting Faculty   179



                • Compliance with contractual, grant, and other private obligations

                • Individual responsibility and accountability

                • Stewardship of property and funds

                • Appropriate treatment of confidential informatio

                • Recording, allocating, and charging costs and effort

                • Internal controls

                • Gifts, gratuities, and “kickbacks”

                • Antitrust

                • Obligation to report suspected material violations

                • Consequences of violation


G. Appropriate Use of Technology Resources

The use of Yale’s information technology resources is subject to Yale’s Information
Technology Appropriate Use Policy.

H. Military Service

The following policies apply to faculty with tenure, faculty on term appointments, research
faculty, and postdoctoral appointees who are drafted, enlist in the armed forces of the United
States for five years or less, or are members of a reserve unit and are called to active duty for
five years or less.

1.   Faculty with Tenure

Tenured faculty members may rejoin the faculty after military service, upon application to do so
within ninety days after release, honorable discharge, or retirement from such service, as though
they had been on leave of absence without salary for the period of military service.

2.   Faculty on Term Appointments

Faculty members on term appointments may, under federal law, return to their former position, or
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 191 of 194
180    Yale University Faculty Handbook — August 22, 2019


to a position of like seniority, status and pay, upon application to do so within ninety days after
release, honorable discharge, or retirement from military service, for the number of semesters
remaining in their original term of appointment at the time they entered military service. Any
academic semester during which the faculty member is required to miss at least six weeks of that
semester due to military service is not counted in the term of appointment or in determining the
maximum time in a particular rank or in the combined non-tenure ranks.

3.    Research Faculty and Postdoctoral Appointees

Research faculty and postdoctoral appointees may, under federal law, return to their former
position, or to a position of like seniority, status and pay, upon application to do so within ninety
days after release, honorable discharge, or retirement from military service, for the number of
months of active employment remaining in their term of appointment at the time they entered
military service. For postdoctoral fellows supported from non-Yale funds, concurrence of the
supporting organization is necessary.

4.    Benefits

Fringe benefits available to tenured and non-tenured faculty members, research faculty, and
postdoctoral associates who enter military service are the same as those available to persons in
these categories who are on leave of absence without salary. See Section XVIII.C for a
description of these benefits. Since the maximum length of an unpaid leave is limited to one
year for faculty members whose terms of appointment are for three years or longer, and to
three months for all other faculty members and postdoctoral associates, the University’s
contribution to the cost of health, dental, disability, and group life insurance has similar
limits. Furthermore, eligibility for partial tuition grants under the University’s Scholarship
Plan for Sons and Daughters of the Faculty and Staff is limited to one year while the faculty or
staff member is in military service.

I.    Jury Duty

Faculty members occasionally may be called to report for jury duty. Faculty members
scheduled for jury duty should notify their department chair and Dean in advance of the court
appearance date. Faculty members on jury duty will be paid their regular salaries.
      Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 192 of 194
                                                  XXI. Other University Policies Affecting Faculty   181


J.   Use of University Facilities

University organizations that schedule events in University facilities should be certain that
such events are consistent with the purposes of the University. Non-Yale groups wishing to use
University facilities must receive written authorization from the Office of the Secretary or other
appropriate University official. Generally, only nonprofit, tax-exempt organizations are
eligible, and proof of liability insurance coverage will be required. Use of University facilities
for research purposes by non-Yale organizations requires a special agreement negotiated by
the Office of Special Projects.

K. Use of University E-mail Addresses, Websites, and Stationery

Yale e-mail addresses and websites, and all stationery printed with Yale identification,
should be used only for Yale-related correspondence. They may not be used by any
member of the academic community for soliciting funds or assistance for a cause not
connected with the University, and they should not be used for expressing private
opinions that are not directly related to the user’s Yale responsibilities. For further
detail, see Section 1607.1 of the Information Technology Appropriate Use Policy and
Section 504.1 of the Personnel Policies and Practices Manual.

From time to time, the family or estate of a deceased faculty member requests access to the
faculty member’s Yale office files or e-mail account. Because these records may contain
legally protected information about students, other Yale employees, or patients, the
University cannot honor these requests. In some circumstances, the University may agree to
provide to a deceased faculty member’s family or estate their correspondence with a limited
number of parties or records regarding specific subjects.

The University has adopted a standard format and style for official University stationery. All
departments are encouraged to use this format and style. The best grade of Yale stationery is
printed on paper made especially for Yale and bears the University arms as a watermark. This
paper is used exclusively for the letterhead style approved by the Secretary of the University.
       Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 193 of 194
182   Yale University Faculty Handbook — August 22, 2019


L. University Federal Relations

The Division of the Vice President and General Counsel coordinates the University’s federal
relations efforts and monitors federal legislative and administrative policies and actions.
Faculty members who are interested in information on Congressional or federal administrative
activities affecting the University are encouraged to contact the Associate Vice President for
Federal and State Relations in the Office of Federal Relations. Faculty members who plan to
testify before Congress should consult with the Associate Vice President for assistance and for
information on communications made by the University on related federal matters.

M. Faculty Involvement in Community Activities

The Office of New Haven and State Affairs is responsible for Yale’s community relations and
appreciates notification of a faculty member’s research, teaching, publications, or civic
activities in the New Haven community that might bear on New Haven’s municipal or social
concerns as well as on the University’s institutional interests. The Office of New Haven and
State Affairs can assist faculty members who seek to engage the municipal or state
governments on research or policy matters and should be informed when a faculty member
appears before or submits testimony to city or state legislative bodies.

N. University Tribunal

The University Tribunal may be convoked by the President as an appropriate forum for
addressing the most serious allegations of misconduct by a student or a member of the faculty.
Copies of the procedures are available in the Office of the Secretary and the Office of the
Provost.

O. Indemnification for Legal Expenses

The University will pay, under certain conditions, the legal fees and financial judgments
incurred by its faculty members who are made parties to litigation because of actions they
have taken in good faith and within the scope of their employment at Yale. Indemnification
is governed by Connecticut statute, and questions on the subject may be directed to the Office
of the Vice President and General Counsel.

P.    Workplace Violence Prevention Policy

Yale University has a long-standing commitment to provide a campus that is safe and secure
for faculty, staff, students, and visitors. Behavior that is threatening, harassing, intimidating or
in any way dangerous or violent is strictly prohibited and will result in serious action by
the University. For further details, please view the Yale University Campus and
Workplace Violence Prevention Policy.
     Case 3:19-cv-01547-VAB Document 21-2 Filed 12/23/19 Page 194 of 194
                                                 XXI. Other University Policies Affecting Faculty   183


Q. Emeriti Titles

Emeriti titles are granted by vote of the Corporation to members of the teaching faculty in
certain ranks when they retire or resign from Yale, provided that they meet specified criteria for
age and length of service. The ranks eligible for Emeriti status are: tenured faculty in all
schools; professors in the practice in all schools; professors in the investigator, clinician-
scholar, and clinician-educator ranks in the School of Medicine; professors in the clinical track
in the School of Nursing; clinical professors in the Schools of Law; and full-time adjunct
professors in the Schools of Art, Drama, and Music. To be eligible, a faculty member must
have reached age 55, held full-time appointments in the eligible rank(s) for at least ten years,
and the combination of age plus eligible years in rank must equal at least 75. Nominations for
Emeriti status shall be submitted by a faculty member's Dean to the Office of the Provost by the
final semester of the individual's non-retired status. Emeriti titles do not confer any academic
appointment. They designate honorific status to which Yale attaches certain non-monetary
administrative privileges, and the title may be withdrawn by the Corporation upon
recommendation of the President or Provost.
